                                                         1   STRIS & MAHER LLP
                                                             PETER K. STRIS
                                                         2     peter.stris@strismaher.com
                                                             ELIZABETH R. BRANNEN
                                                         3     elizabeth.brannen@strismaher.com
                                                             RACHANA A. PATHAK
                                                         4     radha.pathak@strismaher.com
                                                             777 S. Figueroa Street, Suite 3850
                                                         5   Los Angeles, CA 90017

                                                         6   BRIDGET ASAY (pro hac vice)
                                                              bridget.asay@strismaher.com
                                                         7   28 Elm Street, Floor 2
                                                             Montpelier, VT 05602
                                                         8
                                                             T: (213) 995-6800 | F: (213) 261-0299
                                                         9
                                                             Attorneys for Plaintiffs
                                                        10   EMILY AND MALCOLM FAIRBAIRN
 777 S. FIGUEROA ST, STE 3850




                                                        11
                                LOS ANGELES, CA 90017




                                                        12                               UNITED STATES DISTRICT COURT

                                                        13                              NORTHERN DISTRICT OF CALIFORNIA

                                                        14                                   SAN FRANCISCO DIVISION

                                                        15

                                                        16   EMILY FAIRBAIRN and MALCOLM                 Case No. 3:18-cv-04881-JSC
MAH E R
S T R I S




                                                             FAIRBAIRN,
                                                        17                                               PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO
                                                                          Plaintiffs,                    EXCLUDE BENJAMIN PIERCE
                                                        18
                                                                   v.                                    Date:      October 1, 2020
                                                        19
                                                             FIDELITY INVESTMENTS CHARITABLE             Time:      2:00 pm
                                                        20   GIFT FUND,                                  Courtroom: E

                                                        21                Defendant.                     Hon. Jacqueline Scott Corley

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28


                                                                            PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                              CASE NO. 3:18-CV-04881-JSC
                                                         1                                             INTRODUCTION

                                                         2          Plaintiffs move to exclude from trial the expert testimony of Benjamin Pierce. Mr. Pierce

                                                         3   offers five main opinions: (1) Donors to donor-advised funds (“DAFs”) do not have advisory

                                                         4   privileges with respect to the liquidation of donated assets, Report of Benjamin Pierce ¶ 14,

                                                         5   Declaration of Thomas Rubinsky in Support of Plaintiffs’ Motion in Limine No. 2 to Exclude Mr.

                                                         6   Pierce) (“Rubinsky Decl.”) ¶ 2, Ex. A (hereinafter “Pierce Report”); (2) DAFs are not “permitted” to

                                                         7   make promises to donors about how they will liquidate donated assets, Pierce Report ¶ 32; (3) DAFs

                                                         8   sell donated stock as quickly as possible, id. Subheader V(A); (4) “It is appropriate for DAFs to sell

                                                         9   donated stock as soon as possible,” id. Subheader V(B); and (5) The relationship between Fidelity

                                                        10   Charitable and FMR, LLC is “entirely appropriate,” id. Header VI. None of these opinions passes
 777 S. FIGUEROA ST, STE 3850




                                                        11   muster. See Fed. R. Evid. 702.
                                LOS ANGELES, CA 90017




                                                        12          In rebuttal, Plaintiffs disclosed additional opinions from their expert Brian Galle. Rubinsky

                                                        13   Decl. ¶ 3, Ex. B (“Galle Rebuttal”). Fidelity has indicated that it will move to exclude Professor

                                                        14   Galle. Professor Galle’s opinions regarding historical and current charitable practices are based on

                                                        15   his specialized knowledge and are admissible under Rule 702. At minimum, if the Court allows Mr.

                                                        16   Pierce to testify, Plaintiffs are entitled to present rebuttal testimony from Professor Galle.
MAH E R
S T R I S




                                                        17                                                ARGUMENT

                                                        18   I.     The Court Should Exclude Mr. Pierce’s Opinion That DAF Donors Do Not Have
                                                                    Advisory Privileges Over The Liquidation Of Donated Assets.
                                                        19
                                                                    Mr. Pierce first opines that donors “are only entitled to advise DAFs with respect to
                                                        20
                                                             (1) investment of proceeds from donated assets, and (2) grants that DAFs, including Fidelity
                                                        21
                                                             Charitable, will consider.” Pierce Report ¶ 14 (emphasis added). Mr. Pierce bases his opinion on “a
                                                        22
                                                             review of the current policies published by the eleven largest donor advised funds.” Id. ¶ 20. After
                                                        23
                                                             quoting extensively from public statements of six of those DAFs (id. ¶¶ 21-26), Mr. Pierce
                                                        24
                                                             concludes that none of the policies “describes an advisory privilege for donors with respect to the
                                                        25
                                                             liquidation of donated assets.” Id. ¶ 27. He purports to find further support for his opinion in the tax
                                                        26
                                                             code and in an industry group description of donors’ privileges. Id. ¶¶ 28-29.
                                                        27
                                                                    In short, Mr. Pierce concludes that donors do not have advisory privileges over liquidation by
                                                        28
                                                             looking at some descriptions of donor privileges and observing that they do not mention liquidation.
                                                                                                               1
                                                                             PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                               CASE NO. 3:18-CV-04881-JSC
                                                         1   The Court should exclude this opinion because (1) it not based on any scientific, technical, or other

                                                         2   specialized knowledge, (2) it is a mere conduit for hearsay, and (3) it is not helpful to the jury.

                                                         3          First, Mr. Pierce’s opinion is not based on any “scientific, technical, or other specialized

                                                         4   knowledge [that] will help the trier of fact to understand the evidence or to determine a fact in

                                                         5   issue.” Fed. R. Evid. 702(a). By his own admission, Mr. Pierce reached this opinion by reading the

                                                         6   public statements of certain DAFs and noting that they do not contain language about the liquidation

                                                         7   of donated assets. See Pierce Report ¶¶ 21-28. Were this a relevant exercise (it is not), jurors could

                                                         8   conduct such an “analysis” themselves. See, e.g., JIPC Mgmt., Inc. v. Incredible Pizza Co, Inc., No.

                                                         9   2:08-cv-04310-MMM-PLA, 2009 WL 8591607, at *9 (C.D. Cal. July 14, 2009) (excluding expert

                                                        10   testimony based on comment cards because “[j]urors are certainly capable of reading the comment
 777 S. FIGUEROA ST, STE 3850




                                                        11   cards and observing how consumers ‘express the name of JIPC’”). Further, Mr. Pierce never
                                LOS ANGELES, CA 90017




                                                        12   explains the gaping hole in his logic: the documents he quotes use terms like “investment

                                                        13   recommendations,” “investment allocation,” and choosing “investment options” (Pierce Report

                                                        14   ¶¶ 24-25, 29), which can easily encompass input on holding or selling a donated asset. Mr. Pierce

                                                        15   gives the term “liquidation” talismanic status, but there is no reason to do so.

                                                        16          Fidelity will likely argue that Mr. Pierce’s discussion of the industry initiative to publish
MAH E R
S T R I S




                                                        17   “Common Operating Procedures for Donor Advised Funds” reflects his specialized knowledge. But

                                                        18   Mr. Pierce does not rely on anything he learned in that endeavor; he merely quotes the publication

                                                        19   and observes that it contains “no reference to any privilege regarding input into the liquidation of a

                                                        20   contributed asset.” Id. ¶ 29. His participation in that group adds nothing to his analysis.

                                                        21          Second, and relatedly, Mr. Pierce’s opinion is a mere conduit for hearsay. It is well-

                                                        22   established that federal courts should “screen out experts who would act as mere conduits for

                                                        23   hearsay by strictly enforcing the requirement that experts display some genuine ‘scientific, technical,

                                                        24   or other specialized knowledge [that] will help the trier of fact to understand the evidence or to

                                                        25   determine a fact in issue.’” Williams v. Illinois, 567 U.S. 50, 80 (2012) (brackets in original). Mr.

                                                        26   Pierce’s opinion here is exactly what the Supreme Court had in mind. It consists almost entirely of

                                                        27   quotes from out-of-court statements offered to prove their truth. See Fed. R. Evid. 801 (definition of

                                                        28   hearsay); Pierce Report ¶¶ 21-26 (selective quotations from other DAFs). Fidelity thus seeks to

                                                                                                                 2
                                                                             PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                               CASE NO. 3:18-CV-04881-JSC
                                                         1   introduce otherwise inadmissible hearsay through the mouth of a supposed expert.

                                                         2          Third, Mr. Pierce’s opinion is confusing, biased, and contradicted both by Fidelity’s own

                                                         3   practices and by a policy that Mr. Pierce conspicuously omits. Mr. Pierce says that DAFs do not let

                                                         4   donors advise on stock liquidation, while simultaneously recognizing that donors do, in fact, advise

                                                         5   DAFs on stock liquidation. See, e.g., Pierce Report ¶ 32 (acknowledging that “a donor providing

                                                         6   advice with respect to liquidation . . . may happen”); id. ¶ 31 (citing declaration of Dennis Hearst at

                                                         7   JP Morgan as evidence that “some donors provide DAFs with a recommendation concerning the

                                                         8   liquidation of donated assets, including publicly traded securities.”).

                                                         9          Fidelity is no exception: it produced evidence in this very case showing that it accepts donor

                                                        10   input on liquidation (evidence that Mr. Pierce does not address). Rubinsky Decl. ¶¶ 5-7, Exs. D-F.
 777 S. FIGUEROA ST, STE 3850




                                                        11   Mr. Pierce also omits JP Morgan’s DAF from his analysis, which expressly allows donors to advise
                                LOS ANGELES, CA 90017




                                                        12   on “‘the timing and rate at which the donated securities are liquidated.’” Galle Rebuttal ¶ 7 (citing JP

                                                        13   Morgan Charitable Giving Fund Summary, JP Morgan Charitable Gift Fund Program Circular at 1).

                                                        14   And when pressed at his deposition, Mr. Pierce agreed that none of the written policies prohibit

                                                        15   donors from giving such advice. Rubinsky Decl. ¶ 4, Ex. C at 91-93.

                                                        16          It is not helpful to tell the jury that DAFs don’t permit donor advice on liquidation—except
MAH E R
S T R I S




                                                        17   when they do. That truism—it doesn’t happen except when it does—could do nothing but cause

                                                        18   confusion. Mr. Pierce’s failure to confront these important counter-examples, moreover, reveals that

                                                        19   his analysis is “‘biased toward a particular conclusion’ and therefore does not ‘comport[] with the

                                                        20   dictates of good science.’” Perez v. State Farm Mut. Auto. Ins. Co., No. 5:06-cv-01962-JW, 2012

                                                        21   WL 3116355, at *6 (N.D. Cal. July 31, 2012) (quoting Daubert, 43 F.3d at 1317). His opinion

                                                        22   regarding advice about liquidation should accordingly be excluded.

                                                        23   II.    The Court Should Exclude Mr. Pierce’s Opinion That DAFs Are Not “Permitted” To
                                                                    Make Promises To Donors About How They Will Liquidate Donated Assets.
                                                        24
                                                                    Mr. Pierce next opines that while a donor may provide unsolicited advice with respect to
                                                        25
                                                             liquidation, it is “impermissible” for a donor to “extract[] from the DAF a promise with respect to
                                                        26
                                                             liquidation.” Pierce Report ¶ 32. He continues: “In fact, if a donor were able to dictate the terms by
                                                        27
                                                             which the charity sold donated assets, that would jeopardize the donor’s ability to take a tax
                                                        28
                                                             deduction based on the donation.” Id. The Court should exclude this opinion because (1) Mr. Pierce
                                                                                                              3
                                                                             PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                               CASE NO. 3:18-CV-04881-JSC
                                                         1   is not qualified to render it, and (2) it invades the province of the Court to decide what the law is.

                                                         2          First, Mr. Pierce is not qualified to render this opinion. See Fed. R. Evid. 702. Mr. Pierce

                                                         3   testified at deposition that he believes a promise about how the DAF will liquidate would be

                                                         4   “impermissible” for three reasons:

                                                         5              One, it’s – as stated in the paragraph, it would potentially jeopardize the tax
                                                                        deduction for the donor; it’s impermissible because it relinquishes control, it’s
                                                         6              impermissible based on the – the way these programs have run for 90 years.

                                                         7   Rubinsky Decl. ¶ 4, Ex. C at 105:1-6. But Mr. Pierce admitted that he is neither a legal expert nor a
                                                         8   tax expert. See, e.g., id. at 80:7 (“I’m not a tax lawyer.”); id. at 104:8-9, 105:16-18, 106:7-9 (Pierce
                                                         9   testifying he is not a “legal expert”). At deposition, he could not provide clear answers about what
                                                        10   types of promises are permissible. Id. at 108-113. When asked whether it is “permissible” for DAFs
 777 S. FIGUEROA ST, STE 3850




                                                        11   to promise to follow a donor’s investment recommendations, Mr. Pierce replied: “Yeah, I’m—I’m
                                LOS ANGELES, CA 90017




                                                        12   not sure. I’m not an attorney.” Id. at 47:18-19. His suggestion that DAFs have run this way “for 90
                                                        13   years” is unsupported and says nothing about permissibility.
                                                        14          Second, Mr. Pierce improperly seeks to opine about supposed legal requirements for donor-
                                                        15   advised funds. Id. at 105:13-15; Pierce Report ¶ 32. His opinions address the issue of “legal control”
                                                        16   that the Court discussed in its summary judgment ruling. ECF No. 171 at 3-4. Fidelity cannot proffer
MAH E R
S T R I S




                                                        17   an expert (and an unqualified one, at that) to dispute the Court’s legal conclusions. E.g., Crow Tribe
                                                        18   of Indians v. Racicot, 87 F.3d 1039, 1045 (9th Cir. 1996) (“Experts ‘interpret and analyze factual
                                                        19   evidence. They do not testify about the law.’” (citation omitted)). To the extent the definition of
                                                        20   “legal control” even remains an issue in this case, it is an issue for the Court to address. 1
                                                        21   III.   The Court Should Exclude Mr. Pierce’s Opinion That DAFs Sell Donated Stock As
                                                                    Quickly As Possible.
                                                        22
                                                                    Next, Mr. Pierce revisits his survey of the public statements of certain DAFs and concludes
                                                        23
                                                             that “the liquidation of marketable securities as soon as possible is a standard practice of DAFs.”
                                                        24
                                                             Pierce Report ¶ 37. The Court should exclude this opinion for largely the same reasons.
                                                        25

                                                        26   1
                                                               Again, Professor Galle offered an opinion on this issue to rebut Mr. Pierce’s incorrect statements
                                                        27   about the law surrounding charitable giving. To the extent the Court permits Mr. Pierce to testify on
                                                             this issue, Professor Galle’s testimony is indispensable rebuttal that cannot be excluded. Professor
                                                        28   Galle also explains an important point that Mr. Pierce ignores: the nature of an alleged promise is
                                                             critical. Galle Rebuttal ¶ 15 (charity cannot promise to use assets for donor’s personal benefit).
                                                                                                                 4
                                                                             PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                               CASE NO. 3:18-CV-04881-JSC
                                                         1           First, Mr. Pierce again bases his opinion exclusively on his reading of DAF policies. See id.

                                                         2   ¶¶ 37-46. Mr. Pierce adds nothing to the out-of-court statements he offers to prove their truth. He

                                                         3   again simply parrots hearsay, and that is impermissible. See id. ¶ 37. And even if these statements

                                                         4   were relevant and admissible (a matter of serious doubt), the jury can read as well as Mr. Pierce can.

                                                         5   See JIPC Mgmt., 2009 WL 8591607, at *9.

                                                         6           Second, Mr. Pierce’s opinion on this issue is also confusing and biased, and thus would not

                                                         7   help the jury. He ignores record evidence that Fidelity liquidates stock positions over time, based on

                                                         8   donor preferences. Rubinsky Decl. ¶ 7, Ex. F at ’138 (“Like previous PZN orders, we can carry

                                                         9   this….for months if we have to” (ellipsis in original); “this donor likes the order to be worked”). He

                                                        10   pulls certain favorable quotes from DAF policies while omitting other material language from the
 777 S. FIGUEROA ST, STE 3850




                                                        11   same policies. Compare Pierce Report ¶ 42 (asserting that Schwab Charitable Fund “liquidates
                                LOS ANGELES, CA 90017




                                                        12   contributions as quickly as possible” with Galle Rebuttal ¶ 26 (quoting Schwab’s further statement

                                                        13   that “concentrated positions must be liquidated over time. . . . Each contribution of a concentrated

                                                        14   position has its own timeline for diversification. . . . Thinly traded or illiquid securities generally take

                                                        15   longer to liquidate”); Pierce Report ¶ 41 (asserting Vanguard Charitable sells donated assets “as

                                                        16   quickly as possible, generally on the day following their receipt”) with Galle Rebuttal ¶ 26
MAH E R
S T R I S




                                                        17   (Vanguard Charitable also states “Thinly traded, restricted, or illiquid securities may require special

                                                        18   treatment and . . . also generally take longer to liquidate.”). And again, the conspicuous absence of

                                                        19   the JP Morgan DAF illustrates the problem: far from liquidating “as soon as possible,” JP Morgan

                                                        20   permits DAF account holders to specify how long the liquidation will take. Galle Rebuttal ¶ 7.

                                                        21           Once again, Mr. Pierce’s opinion amounts to saying that DAFs liquidate immediately—

                                                        22   except when they don’t. That is not helpful. And his omission of evidence that does not support his

                                                        23   desired conclusion demonstrates his bias. Further, even if it is true that DAFs typically sell donated

                                                        24   stock quickly, that fact has no relevance to how Fidelity Charitable should have and did handle an

                                                        25   atypical donation of a very large block of stock worth tens of millions of dollars. Mr. Pierce admits

                                                        26   that large blocks of stock must be handled “carefully.” Rubinsky Decl. ¶ 4, Ex. C at 176-77. The

                                                        27   Court should thus exclude Mr. Pierce’s opinion that DAFs liquidate stock “as soon as possible.”

                                                        28

                                                                                                                  5
                                                                             PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                               CASE NO. 3:18-CV-04881-JSC
                                                         1   IV.    The Court Should Exclude Mr. Pierce’s Opinion That It Is “Appropriate” For DAFs
                                                                    To Sell Donated Stock As Soon As Possible.
                                                         2
                                                                    Mr. Pierce next opines that it is “appropriate” for DAFs to “seek to liquidate donated stock as
                                                         3
                                                             quickly as possible,” because (1) DAFs properly seek to minimize market risk, (2) DAFs are not
                                                         4
                                                             investment advisors, (3) it would be too resource-intensive for DAFs to develop customized
                                                         5
                                                             liquidation strategies for every donated asset, and (4) governance controls ensure that other
                                                         6
                                                             investment options are prudent. Pierce Report ¶¶ 47-52. Again, his opinion should be excluded.
                                                         7
                                                                    First, Mr. Pierce is not a trader or investment adviser and is not qualified to opine that selling
                                                         8
                                                             stocks quickly “is an effective strategy to minimize market risk and eliminate speculation.” Id. ¶ 48.
                                                         9
                                                             Mr. Pierce offers no basis for his opinion other than his “experience in leading a major national DAF
                                                        10
                                                             and interacting with other national DAF leaders during that period.” Id. ¶ 47. But that experience
 777 S. FIGUEROA ST, STE 3850




                                                        11
                                                             does not qualify him to opine about whether DAF practices are likely to result in successful and
                                LOS ANGELES, CA 90017




                                                        12
                                                             prudent stock liquidations. That is a question of trading strategy, not general DAF management. Nor
                                                        13
                                                             does Mr. Pierce offer factual support of any kind for his remaining assertions.
                                                        14
                                                                    Second, Mr. Pierce’s opinion is almost impossible to decipher, making it unhelpful to the
                                                        15
                                                             jury. Most notably, Mr. Pierce offers no explanation of what “appropriate” means. See id. ¶¶ 47-52.
                                                        16
MAH E R
S T R I S




                                                             If it means “an appropriate trading strategy,” then it’s not an opinion that Mr. Pierce can offer. If it
                                                        17
                                                             means “appropriate” in some moral or ethical sense, then it has no bearing on this case and could
                                                        18
                                                             only serve to confuse the jury.
                                                        19
                                                                    The confusion doesn’t end there, however. Mr. Pierce opines that DAFs are bad at trading
                                                        20
                                                             stock, id. ¶ 49, yet he acknowledges in the next paragraph they regularly receive and liquidate stock
                                                        21
                                                             donations, id. ¶ 50. If they are incompetent traders, then why do DAFs accept such donations? And
                                                        22
                                                             Mr. Pierce’s reliance on “governance controls” simply does not speak to whether DAFs can and do
                                                        23
                                                             liquidate large blocks of stock over a period of time. Id. ¶ 51. The Court should not allow Mr. Pierce
                                                        24
                                                             to present such ill-defined views.
                                                        25
                                                             V.     The Court Should Exclude Mr. Pierce’s Opinion That The Relationship Between
                                                        26          Fidelity Charitable And FMR, LLC Is “Entirely Appropriate.”
                                                        27          Mr. Pierce renders yet another “expert” opinion on a normative question, this time on the

                                                        28   propriety of the relationship between Fidelity Charitable and Fidelity. Pierce Report ¶ 61. (“Fidelity

                                                                                                                 6
                                                                             PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                               CASE NO. 3:18-CV-04881-JSC
                                                         1   Charitable’s relationship with FMR is appropriately arms length and provides fair value to the DAF

                                                         2   and its donors, while providing significant benefits to the ultimate recipient charities.”).

                                                         3          First, Mr. Pierce is not qualified to render this opinion and provides no reliable methodology.

                                                         4   Mr. Pierce dedicates much of his Report on this subject to analyzing whether the fees charged by

                                                         5   FMR are a “fair value” to Fidelity Charitable. See, e.g., id. ¶¶ 57-58. But Mr. Pierce claims no

                                                         6   expertise at investment fee analysis. He reviewed a Powerpoint presentation shown to Fidelity’s

                                                         7   board, without independently verifying most of the information. Rubinsky Decl. ¶ 4, Ex. C at 211-

                                                         8   15. Further, Mr. Pierce does not have access to full information about the revenues that Fidelity

                                                         9   Charitable generates for FMR or the actual cost of the services that FMR provides. Id. at 224:10-20.

                                                        10   Without that information, any opinion he offers is purely speculative and unreliable.
 777 S. FIGUEROA ST, STE 3850




                                                        11          Second, Mr. Pierce’s opinion is irrelevant to the questions before the jury. The existence of
                                LOS ANGELES, CA 90017




                                                        12   the relationship between FMR and Fidelity Charitable is relevant because it explains the

                                                        13   agency/employment relationships and potential financial incentives for solicitations. But the vague

                                                        14   question that Mr. Pierce addresses—whether Fidelity Charitable and FMR’s relationship is

                                                        15   “appropriate” or “arms length”—has no bearing on the claims or defenses at issue in this case.

                                                        16          Mr. Pierce’s opinion, moreover, is based on nothing more than a comparison with other
MAH E R
S T R I S




                                                        17   DAFs’ relationships to their affiliated financial institutions. Thus, as Professor Galle explained, Mr.

                                                        18   Pierce’s opinion at most establishes that Fidelity Charitable’s relationship with Fidelity is no worse

                                                        19   than other relationships between charitable entities and for-profit corporate entities that share a brand

                                                        20   name. Galle Rebuttal ¶ 36. That information is not helpful to the jury. 2

                                                        21                                               CONCLUSION

                                                        22          For the foregoing reasons, the Court should exclude the expert testimony of Mr. Pierce.

                                                        23

                                                        24

                                                        25   2
                                                                Fidelity has indicated that it will move in limine to exclude evidence of Fidelity Charitable’s
                                                        26   payments to FMR LLC and its employees, on the ground that (1) such information might lead jurors
                                                             to think the relationship is inappropriate, and (2) the appropriateness of Fidelity Charitable’s
                                                        27   relationship to FMR is not an appropriate factor for the jury to consider. In the face of that motion, it
                                                             is unclear how Fidelity can offer Mr. Pierce’s opinion on this very issue. (On the other hand, evidence
                                                        28   of Fidelity Charitable’s payments to FMR and its employees is relevant to any agency questions that
                                                             might arise, and it bears on the financial incentives for Fidelity’s actions.)
                                                                                                                 7
                                                                             PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                               CASE NO. 3:18-CV-04881-JSC
                                                         1   Dated: March 6, 2020                       Respectfully submitted,
                                                         2                                              STRIS & MAHER LLP
                                                         3                                              /s/ Thomas Rubinsky
                                                                                                        Peter K. Stris
                                                         4                                              Elizabeth Brannen
                                                                                                        Bridget C. Asay
                                                         5                                              Rachana A. Pathak
                                                                                                        Thomas Rubinsky
                                                         6
                                                                                                        Attorneys for Plaintiffs
                                                         7                                              Emily and Malcolm Fairbairn
                                                         8

                                                         9
                                                        10
 777 S. FIGUEROA ST, STE 3850




                                                        11
                                LOS ANGELES, CA 90017




                                                        12

                                                        13

                                                        14

                                                        15

                                                        16
MAH E R
S T R I S




                                                        17

                                                        18
                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                       8
                                                                          PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                            CASE NO. 3:18-CV-04881-JSC
                                                         1   STRIS & MAHER LLP
                                                             PETER K. STRIS
                                                         2     peter.stris@strismaher.com
                                                             ELIZABETH R. BRANNEN
                                                         3     elizabeth.brannen@strismaher.com
                                                             RACHANA A. PATHAK
                                                         4     radha.pathak@strismaher.com
                                                             777 S. Figueroa Street, Suite 3850
                                                         5   Los Angeles, CA 90017

                                                         6   BRIDGET ASAY (pro hac vice)
                                                              bridget.asay@strismaher.com
                                                         7   28 Elm Street, Floor 2
                                                             Montpelier, VT 05602
                                                         8
                                                             T: (213) 995-6800 | F: (213) 261-0299
                                                         9
                                                             Attorneys for Plaintiffs
                                                        10   EMILY AND MALCOLM FAIRBAIRN
 777 S. FIGUEROA ST, STE 3850




                                                        11
                                LOS ANGELES, CA 90017




                                                        12
                                                                                           UNITED STATES DISTRICT COURT
                                                        13
                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                        14
                                                                                              SAN FRANCISCO DIVISION
                                                        15

                                                        16   EMILY FAIRBAIRN and MALCOLM                   Case No. 3:18-cv-04881-JSC
MAH E R
S T R I S




                                                             FAIRBAIRN,
                                                        17                                                 [Hon. Jacqueline Scott Corley]
                                                                            Plaintiffs,
                                                        18                                                 DECLARATION OF THOMAS RUBINSKY
                                                                   v.                                      IN SUPPORT OF PLAINTIFFS’ MOTION IN
                                                        19                                                 LIMINE NO. 2 TO EXCLUDE BENJAMIN
                                                             FIDELITY INVESTMENTS CHARITABLE               PIERCE
                                                        20   GIFT FUND,
                                                        21                  Defendant.
                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28


                                                                        RUBINSKY DECL. ISO PLS.’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                                  CASE NO. 3:18-CV-04881-JSC
                                                         1   I, Thomas Rubinsky, declare as follows:

                                                         2          1.      I am counsel of record for Emily and Malcolm Fairbairn (“Plaintiffs”) in this action.

                                                         3   I submit this declaration in support of Plaintiffs’ Motion in Limine No. 2 to Exclude Benjamin

                                                         4   Pierce. I make this declaration based on personal knowledge, and could and would testify

                                                         5   competently about its contents if called upon to do so.

                                                         6          2.      Attached hereto as Exhibit A is a true and accurate copy of the Expert Report of

                                                         7   Benjamin Pierce.

                                                         8          3.      Attached hereto as Exhibit B is a true and accurate copy of the Rebuttal Expert

                                                         9   Report of Brian Galle.

                                                        10          4.      Attached hereto as Exhibit C are true and accurate copies of excerpts from the
 777 S. FIGUEROA ST, STE 3850




                                                        11   deposition of Benjamin Pierce.
                                LOS ANGELES, CA 90017




                                                        12          5.      Attached hereto as Exhibit D is a true and accurate copy, with redactions, of a

                                                        13   document produced by Defendant in response to discovery request(s) in this action as FID-FRBN-

                                                        14   0043666 and marked as exhibit 1077.

                                                        15          6.      Attached hereto as Exhibit E is a true and accurate copy, with redactions, of a

                                                        16   document produced by Defendant in response to discovery request(s) in this action as FID-FRBN-
MAH E R
S T R I S




                                                        17   0043677 and marked as exhibit 1096.

                                                        18          7.      Attached hereto as Exhibit F is a true and accurate copy, with redactions, of a

                                                        19   document produced by Defendant in response to discovery request(s) in this action as FID-FRBN-

                                                        20   0030137 and marked as exhibit 213.

                                                        21

                                                        22          I declare under penalty of perjury that the foregoing is true and correct.

                                                        23

                                                        24    Dated: March 6, 2020                              /s/ Thomas Rubinsky
                                                                                                                Thomas Rubinsky
                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                               1
                                                                     RUBINSKY DECL. ISO PLS.’ MOTION IN LIMINE NO. 2 TO EXCLUDE BENJAMIN PIERCE
                                                                                               CASE NO. 3:18-CV-04881-JSC
Exhibit A
                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                        SAN FRANCISCO DIVISION



EMILY FAIRBAIRN and
MALCOLM FAIRBAIRN,

     Plaintiffs,                               Case No. 3:18-cv-04881-JSC

         v.

FIDELITY INVESTMENTS
CHARITABLE GIFT FUND,

     Defendant.



                      REPORT OF BENJAMIN PIERCE

                             October 1, 2019




                             CONFIDENTIAL
                                                 TABLE OF CONTENTS

I.     INTRODUCTION .....................................................................................................................1

       A.         Professional Experience and Qualifications ............................................................1

       B.         Prior Expert Testimony ............................................................................................3

       C.         Compensation ..........................................................................................................3

       D.         Materials Considered ...............................................................................................3

II.    ASSIGNMENT.........................................................................................................................3

III.   SUMMARY OF OPINIONS ........................................................................................................4

IV.    THE ROLE OF “ADVICE” AND BEST PRACTICES WITH RESPECT TO DONOR ADVISED
       FUNDS ...................................................................................................................................4

V.     FIDELITY CHARITABLE’S POLICIES AND PRACTICES REGARDING LIQUIDATION ARE
       CONSISTENT WITH OTHER LEADING DAFS ........................................................................12

       A.         DAFs Sell Donated Stock As Quickly As Possible ...............................................13

       B.         It Is Appropriate For DAFs To Sell Donated Stock As Soon As Possible ............16

VI.    FIDELITY CHARITABLE’S RELATIONSHIP WITH FIDELITY IS ENTIRELY APPROPRIATE........18

VII.   CONCLUSION.......................................................................................................................22




                                                          CONFIDENTIAL
I.     INTRODUCTION

       1.      I have been retained by Fidelity Investments Charitable Gift Fund (“Fidelity

Charitable”) to provide an expert opinion in this matter.       Based on my experience as the

founding President of the Vanguard Charitable Endowment Program, as a leader of a group that

developed a set of common operating standards for Donor Advised Funds (“DAFs”), as the co-

founder of a philanthropic consulting organization (Acadia Squam Group LLC) focused on

DAFs, and my review of the materials cited herein, I offer the opinions set forth below relating

standards and best practices relating to DAFs, Fidelity Charitable’s policies and practices

regarding the liquidation of donated securities, and the relationship between Fidelity Charitable

and FMR LLC.

       A.      Professional Experience and Qualifications

       2.      I graduated from Harvard College in 1974 with a BA in Government. After

graduating, I joined the Philadelphia National Bank as a bank management trainee, where I

worked in the multi-national and international divisions. After three years at the bank, I joined a

gas and chemical company as international credit manager. In 1979, I was retained by a Fortune

500 chemical company, FMC Corporation, as credit manager. In that capacity, I was responsible

for supervising a team charged with collecting approximately $1 billion in annual worldwide

revenues. In 1985, I took on a new role as financial analyst in the Marine Colloids Division of

FMC, with responsibility for budgeting, cost-accounting, and inventory controls. In 1988, I

earned my MBA from Villanova University.

       3.      In 1990, I began my career in the non-profit sector by joining The College of

Physicians of Philadelphia as its Chief Operating Officer. Founded in 1787, The College of

Physicians of Philadelphia is a not-for-profit medical, educational, and cultural institution

dedicated to advancing the cause of health and educating medical professionals and the public



                                         CONFIDENTIAL
about medicine. The College of Physicians of Philadelphia maintains one of the world’s oldest

medical libraries and operates the Mütter Museum, a museum of medical history. As COO, I

had responsibility for all internal functions of the institution, with oversight of accounting,

finance, investments, technology, operations, and human resources. I also served as Interim

Executive Director between April 1997 and June 1998, with ultimate responsibility for the

management of the institution while it searched for a permanent executive director.

       4.      In 1998, I was hired as the first employee and President of the Vanguard

Charitable Endowment Program (“Vanguard Charitable”), a 501(c)(3) public charity and DAF

sponsor. Vanguard Charitable is independent of The Vanguard Group, which is a for-profit

global investment firm. I helped launch this national charity, led it through its formative years,

then oversaw its growth as it became one of the nation’s top ten grant-makers. Reporting to an

independent Board of Trustees, I was responsible for overseeing all aspects of the operations of

the charity.   This included establishing policies and guidelines, grant-making, fund-raising,

financial matters, compliance, technology, contribution processing (including liquidation of

donated securities), donor relations, government affairs, collaborations, and human resources.

       5.      During my tenure at Vanguard Charitable, I met regularly with the leaders of

other national DAFs, had numerous opportunities to speak publicly about DAFs, and participated

in the development of industry guidelines related to donor advised funds. In 1999, I was invited

to meet with the United States House of Representatives Finance Sub-Committee on Taxation

regarding DAFs, and spoke to members of Congress and their staff members about DAFs. In

2002, I was a leader of a group that drafted a set of best practices for donor advised funds

entitled “Common Operation Procedures for Donor Advised Funds.” I have also served on

panels regarding DAFs hosted by the Council on Foundations and The Philanthropy Roundtable,


                                                2
                                         CONFIDENTIAL
and have spoken at a wide variety of planned giving, estate and financial planning, and fund-

raising executive conferences.

       6.      After seventeen years as the President of Vanguard Charitable, I retired in July

2015. At the time of my retirement, Vanguard Charitable had granted a total of $5 billion to

charities across the country, and held $5 billion in assets for more than 12,000 accounts.

       7.      In early 2019, I co-founded the Acadia Squam Group LLC, a consulting firm

focused primarily on informing, advising and educating a wide variety of clients on DAFs. Our

mission is to help charities raise more money to support the public good of their missions.

       8.      Further details on my background and qualifications are set out in my curriculum

vitae, which is attached as Exhibit A to this report.

       B.      Prior Expert Testimony

       9.      I have never provided deposition and/or trial testimony as an expert in any

litigation or arbitration proceeding.

       C.      Compensation

       10.     For my work in connection with this matter, I am being paid $300 per hour, as

well as reimbursement of any work-related expenses. My compensation is in no way dependent

on my opinions rendered or the outcome of this matter.

       D.      Materials Considered

       11.     In rendering the opinions and conclusions expressed in this report, I have

considered the materials set forth in Exhibit B in addition to my own experience over the past

several decades.

II.    ASSIGNMENT

       12.     I have been asked by Fidelity Charitable to provide my opinion as to (1) certain

standards and best practices relating to DAFs, (2) Fidelity Charitable’s policies and practices
                                              3
                                          CONFIDENTIAL
regarding the liquidation of donated securities; and (3) Fidelity Charitable’s relationship with

FMR LLC.

III.   SUMMARY OF OPINIONS

       13.     As set forth more fully below, it is my opinion, based on my experience and

expertise in running a large national DAF for seventeen years, my consulting practice, and my

review of the documents identified in Exhibit B, that:

       14.     Donors are only entitled to advise DAFs with respect to (1) investment of

proceeds from donated assets, and (2) grants that DAFs, including Fidelity Charitable, will

consider. To the extent donors seek to provide advice to DAFs regarding the sale of donated

assets, DAFs nevertheless have exclusive authority to sell donated assets as they deem

appropriate and in the best interests of the charity.

       15.     Fidelity Charitable’s policies and practices relating to the liquidation of donated

securities are in accord with the IRS definition of a DAF, DAF standards and best practices, its

own Circular, and its charitable mission.

       16.     Fidelity Charitable’s relationship with FMR LLC is appropriate.

IV.    THE ROLE OF “ADVICE” AND BEST PRACTICES WITH RESPECT TO DONOR ADVISED
       FUNDS

       17.     The philanthropic giving instrument entitled “donor advised fund” has been

around for about 90 years. With the advent and success of Fidelity Charitable in the early 1990s,

DAFs became national in scope. Over the last twenty-five years, they have become one of

America’s most favored ways to make charitable donations.

       18.     The term donor advised fund aptly describes the instrument. A donor gives

assets (e.g., cash, stock, real estate) to a DAF, unconditionally and irrevocably. The donor then



                                                  4
                                            CONFIDENTIAL
is able to give advice on how the proceeds of the gift will be invested in, and granted out of, the

fund into which those proceeds are placed. Hence “donor advised fund.”

           19.      The publicly-available policies issued by a wide range of leading DAFs illuminate

the nature of the advice that donors may provide. Each of these makes clear that contributions

are irrevocable, the DAF’s authority to control assets following their donation is exclusive, and,

most relevant here, donors may provide advice with respect to (1) the investment of the proceeds

of any donated assets among investment options, and (2) possible grants from the fund.

           20.      Specifically, I have conducted a review of the current policies published by the

eleven largest donor advised funds. (This is not my first time examining the published policies

of other donor advised funds; during my tenure at Vanguard Charitable, from time to time, I had

occasion to review the policy guidelines of other DAFs in force at the time. Generally speaking,

the policies and guidelines in place today have not changed materially during the past several

years.) In 2017, total assets held by DAFs exceeded $110 billion. 1 The eleven charities I discuss

in this report account for approximately $70 billion of that total. What follows are specific

written statements from the six largest of these eleven charities about the ownership and

authority over contributed assets, and the donor’s entitlement to provide advice. 2

           21.      The 2017 Fidelity Charitable Policy Guidelines: Program Circular state that

“Contributions to Fidelity Charitable are irrevocable.” 3 The Circular goes on to state: “Once

Fidelity Charitable accepts a contribution, it is irrevocable and is owned and controlled by the

Trustees. The Trustees have exclusive legal control over all contributed assets. Contributions to



1
 Alex Daniels, Value of Donor-Advised Funds Soars Above $110 Billion, The Chronicle Of Philanthropy (Nov. 13,
2018), https://www.philanthropy.com/article/Value-of-Donor-Advised-Funds/245074 (last visited Sept. 26, 2019).
2
  The policies and guidelines of the remaining five DAFs contain similar language to the statements I have identified
in the paragraphs that follow.
3
    Fidelity Charitable Policy Guidelines: Program Circular at 1.
                                                          5
                                                  CONFIDENTIAL
Fidelity Charitable are not refundable.” 4 The Circular also provides that “Account Holders, and

certain authorized advisors and third-party individuals, may recommend how funds in a Giving

Account are allocated among one or a combination of available investment options.” 5 Moreover,

“Account Holders and certain authorized advisors or third-party individuals have grant

recommendation privileges.               Grants may be recommended to qualified charitable

organizations… Grant recommendations are not binding, and are subject to review and approval

by the Trustees in their sole discretion.” 6

        22.      The Vanguard Charitable Policies and Guidelines similarly provide: “Once

Vanguard Charitable receives the contributed assets and all required paperwork in good order,

the donor no longer has control over the assets.” 7 In addition, “Once accepted by Vanguard

Charitable, contributions are unconditional and irrevocable.” “[W]hen contributing, the donor

cannot impose any restrictions or conditions that prevent Vanguard Charitable from freely and

effectively using the gift to further its mission.” 8 Donors to Vanguard Charitable may provide

advice as to the investment and distribution of the proceeds of their giving accounts: “After a

contribution is liquidated, the net proceeds are invested, based on the recommendation of an

account’s advisor or interested party, in any combination of Vanguard Charitable’s investment

options,” 9 and “[o]nce an account is funded, account advisors and authorized interested parties

may recommend grants at any time to qualified 501(c)(3) public charities.” 10        Of course,




4
  Id. at 4.
5
  Id. at 9.
6
  Id. at 15.
7
  Vanguard Charitable, Policies and Guidelines at 3.
8
  Id. at 7.
9
  Id. at 17.
10
   Id. at 19.
                                                       6
                                                CONFIDENTIAL
“Vanguard Charitable’s board of trustees maintains ultimate authority over all grant

distributions.” 11

        23.     The Schwab Charitable Fund Program Policies and Guidelines state that “All

contributions are irrevocable.” In other words, “Donated assets are no longer counted among the
                                                                                                            12
account holder’s personal investments and are, in fact, the property of Schwab Charitable.”

The guidelines explain that “all contributions accepted by Schwab Charitable are both

irrevocable and unconditional … [and are] subject to the exclusive legal authority and control of

Schwab Charitable as to their use and distribution.” 13           Donors to Schwab Charitable “can

recommend a name for their account,” 14 “may recommend that their account assets be allocated

among a variety of investment pools selected and monitored on a continuing basis by Schwab

Charitable,” 15 and “can recommend grants of $50 or more to charities at any time.” 16 Again,

“Schwab Charitable may deny grant recommendations…” 17

        24.     The Silicon Valley Community Foundation Advised Fund Agreement states,

“As required by law, all assets contributed to funds become irrevocable gifts to SVCF, and legal

control and responsibility for the funds rest with SVCF.” 18 “In making a gift to SVCF, donors

give up all right, title and interest to the assets contributed.” 19 SVCF describes the “advisory

privileges” of a donor as “including grant recommendations, investment recommendations,

naming the fund and appointment of other fund advisors and successor advisors.” 20



11
   Id.
12
   Schwab Charitable, Program Policies and Guidelines at 4.
13
   Id. at 14.
14
   Id. at 4.
15
   Id. at 20.
16
   Id. at 23.
17
   Id.
18
   Silicon Valley Community Foundation Advised Fund Agreement, Appendix – Fund Terms and Conditions at 1.
19
   Id.
20
   Id. at 2.
                                                     7
                                             CONFIDENTIAL
        25.      National Philanthropic Trust’s Guide To Your Donor Advised Fund declares,

“Once NPT approves and accepts your contribution, it is irrevocable. NPT retains exclusive

legal control over the contributed asset and you may not impose any material restriction or

condition on the gifts.” 21 With respect to the privileges of a donor, the Guide states that donors

“have the opportunity to: Contribute the widest range of assets[;] Recommend grants to qualified

charities in the U.S. and around the world[;] Choose from a wide range of investment options[;]

[and] Establish a legacy in perpetuity by naming successors to your fund.” 22

        26.      The Goldman Sachs Philanthropy Fund Program Circular states, “Once a

contribution has been made to, and accepted by, the Goldman Sachs Philanthropy Fund, it is

irrevovable and non-refundable. Contributions and all related future earnings are no longer the

donor’s assets; they are the property of the Goldman Sachs Philanthropy Fund.” 23 With respect

to the rights of donors, the Program Circular states that “donors can recommend that their

irrevocable contributions to the Goldman Sachs Philanthropy Fund be allocated to specified

investment options until such time as those funds are distributed by the Goldman Sachs

Philanthropy Fund,” 24 and that “[o]nce the account is established, the donor can then make grant

recommendations.” 25

        27.      Not a single one of the policies of the eleven largest DAFs describes an advisory

privilege for donors with respect to the liquidation of donated assets. All of them make clear that

the donor’s legal right to control of the donated assets ceases at the moment of donation.




21
   National Philanthropic Trust, Guide To Your Donor Advised Fund at 1.
22
   Id.
23
   Goldman Sachs Philanthropy Fund, Program Circular at 2.
24
   Id. at 1.
25
   Id. at 2.
                                                       8
                                               CONFIDENTIAL
       28.     IRS guidelines regarding donor advised funds bolster my conclusion that donors

may provide advice to DAFs with respect to the investment of donated assets and grant-making.

Specifically, in August 2006, donor advised funds were written into the IRS tax code for the first

time through the Pension Protection Act. The IRS definition of a donor advised fund states:

               . . . the term “donor advised fund” means a fund or account—(i)
               which is separately identified through reference to contributions of
               a donor or donors, (ii) which is owned and controlled by a
               sponsoring organization, and (iii) with respect to which a donor (or
               any person appointed or designated by such donor) has, or
               reasonably expects to have, advisory privileges with respect to
               the distribution or investment of amounts held in such fund or
               account by reason of the donor’s status as a donor.

26 U.S.C. § 4966(d)(2) (emphasis added). Notably, the statute does not reference any advisory

privilege with respect to advice on the liquidation of donated assets.

       29.     Several years before the enactment of this statute, leading DAFs evidenced a

similar understanding of the role of donor advice. In particular, a group of the largest DAFs

convened in February 2002 to establish an agreed-upon framework of operating procedures and

best practices for donor advised funds. I participated in this effort on behalf of Vanguard

Charitable, and Fidelity Charitable was one of the leading participants in this initiative. Our goal

was to set forth best practices for DAFs in order to document emerging industry standards and

create a resource for DAFs. Following meetings in Washington, D.C., we published “Common

Operating Procedures for Donor Advised Funds” (the “Common Operating Procedures”) in

2002, and distributed it to the group’s participants which included Fidelity Charitable, Vanguard

Charitable, Schwab Charitable and their respective legal counsel. By 2004, the group expanded

to include T. Rowe Price Charitable (then called T. Rowe Price Program for Charitable Giving),

the Ayco Charitable Foundation, and the Greater Washington Jewish Federation. Following

2004, the group was expanded further to include National Philanthropic Trust, the New York

                                                 9
                                          CONFIDENTIAL
Community Trust, and the Greater Kansas City Community Foundation. One section of the

Common Operating Procedures is entitled “Privileges of a Donor.” In its entirety, that section

states:

                The donor makes charitable contributions to a donor advised fund
                account, and has the privilege of (i) naming the donor advised fund
                account, (ii) designating donor advisers and successor donor
                advisers, (iii) making recommendations regarding grants paid out
                of a donor advised fund account, and (iv) advising on the
                investment allocation of assets in a donor advised fund account. 26

Again, there is no reference to any privilege regarding input into the liquidation of a contributed

asset.

          30.   To the extent donors provide advice to DAFs regarding grant-making, that advice

is a suggestion or recommendation that the DAF considers and generally honors, subject to

certain conditions. For example, the Fidelity Charitable website explains that it can only make

grants to IRS-qualified public charities, does not make grants to organizations that may be

engaged in illegal or non-charitable activity, cannot make grants to private foundations, and

cannot approve grants that confer a personal benefit to the donor. 27

          31.   As reflected in the July 18, 2019 Declaration of Dennis Hearst, a Managing

Director of J. P. Morgan Chase Bank, N.A., from time to time, some donors provide DAFs with

a recommendation concerning the liquidation of donated assets, including publicly traded

securities. But as Mr. Hearst recognizes in his Declaration, the liquidation of donated assets is a

matter within the exclusive control of the charity. There is nothing inherently wrong with a

donor expressing a preference relating to the liquidation of donated securities; what is critical to




26
  Common Operating Procedures § III(B).
27
    See, e.g., Fidelity Charitable, Charities you can support, https://www fidelitycharitable.org/giving-
account/supported-charities.html (last visited Sept. 26, 2019).
                                                   10
                                            CONFIDENTIAL
understand is that, while a donor might provide “advice” regarding the liquidation of a donated

asset, the DAF has total control of the liquidation.

        32.     There is also an important difference between a donor providing advice with

respect to liquidation and a donor extracting from the DAF a promise with respect to liquidation

(as alleged here). The former may happen; the latter is impermissible. In fact, if a donor were

able to dictate the terms by which the charity sold donated assets, that would jeopardize the

donor’s ability to take a tax deduction based on the donation. This is because it would evidence

donor control over the asset, rendering the donation incomplete. The linchpin of a donor’s

ability to take a tax deduction based on the charitable gift is the relinquishment of donor control.

The DAF must make its own independent decision as to how to liquidate the donated asset, in the

best interests of the charity.

        33.     Relatedly, it is critical for a DAF to maintain a line between “advice” and

“direction,” because a donor is permitted only to advise, not to direct. DAFs commonly maintain

this distinction by establishing policies and procedures. For example, the governing body of a

DAF will typically pre-approve a number of investment pools for holding DAF assets. The

governing body directs that the DAF’s assets shall be invested in those designated pools, all of

which are approved as satisfactory choices for any DAF account. When a donor then advises as

between those pre-approved vehicles, it is clear that the direction has already been set by the

DAF’s governing body—the donor is not giving direction.

        34.     Fidelity Charitable’s written policies and procedures help maintain this boundary

between advice and direction. In particular, the Fidelity Charitable Code of Conduct provides:

                Donors cannot control their contributions once they’re made, and
                we may never imply that donors have control. It follows that
                donors may not impose restrictions or conditions on the assets in
                their donor-advised fund.
                                                 11
                                          CONFIDENTIAL
                 Donors have recommendation and advisory privileges only. 28

          35.    Finally, a DAF is a tax exempt public charity, not an investment organization.

The charity, its overseeing board, and its management have a fiduciary duty to act in the best

interests of the charity, not in the best interests of the donors to the charity. That duty includes

following the charity’s policies and guidelines that support its charitable status. As I have

explained, DAFs accordingly adopt policies and guidelines that protect their tax-exempt status

and comply with the IRS tax code by making clear that donated assets belong exclusively to the

charity; that donations are irrevocable; and that the donor only retains the privilege to provide

advice regarding the investment of and grantmaking from their cash donations, or in the event of

non-cash donations, the post-liquidation proceeds of their donation. I am not aware of any

support—in the tax code, in industry customs and practices, or in the written policies of leading

donor advised funds—for the proposition that a donor enjoys any advisory right with respect to

the liquidation of donated assets, and any promise between a DAF and a donor that provides the

donor with control over the liquidation of a donated asset would put at risk the donor’s ability to

take advantage of the favorable tax treatment that Congress has provided for gifts to donor

advised funds.

V.        FIDELITY CHARITABLE’S POLICIES AND PRACTICES REGARDING LIQUIDATION ARE
          CONSISTENT WITH OTHER LEADING DAFS

          36.    It is my opinion based on my experience and my review of the exhibits described

herein that Fidelity Charitable’s policies and practices regarding the liquidation of donated shares

of stock are consistent with those of other leading DAFs.




28
     FID-FRBN-0031125.
                                                12
                                          CONFIDENTIAL
        A.       DAFs Sell Donated Stock As Quickly As Possible

        37.      Importantly for this matter, the liquidation of marketable securities as soon as

possible is a standard practice of DAFs and is clearly set forth in the Fidelity Charitable Program

Circular and the equivalent documents published by other leading DAFs.

        38.      As I noted above, I am familiar with and have reviewed the current publicly-

available written program policies and guidelines of eleven of the largest DAFs. All of them

accept donations of publicly-traded securities. All of them also publicly state that they sell

donated assets as quickly as possible and/or maintain absolute control, authority, and discretion

over the liquidation of those assets. None of them invite donors to advise on liquidation or

provide that they are bound to adhere to such advice, if offered by donors.

        39.      The Fidelity Charitable Policy Guidelines: Program Circular state that Fidelity

Charitable “will liquidate contributions as quickly as possible after all the requisite paperwork

has been received, and after the assets have been received in good order.” 29 The Program

Circular also states: “Upon receiving the appropriate paperwork and the donated securities in

good order, Fidelity Charitable will generally sell the securities at the earliest date possible, but

reserves the right to sell at any time.” 30

        40.      Notably here, given the Plaintiffs’ allegations regarding J.P. Morgan in Paragraph

8 of their Complaint, the National Philanthropic Trust Guide To Your Donor Advised Fund

states, “Certain assets, such as publicly-traded stock, may be liquidated immediately while other

contributions will be liquidated as soon as practical.” 31 “NPT retains exclusive legal control

over the contributed asset and you may not impose any material restriction or condition on the



29
   Fidelity Charitable Policy Guidelines: Program Circular at 5.
30
   Id. at 6.
31
   National Philanthropic Trust, supra note 21, at 1.
                                                        13
                                                 CONFIDENTIAL
gift.” 32 The J.P. Morgan Charitable Giving Fund is administered by National Philanthropic

Trust. The July 18, 2019 Declaration of Dennis Hearst that I previously referenced is consistent

with the National Philanthropic Trust Guide To Your Donor Advised Fund. In his declaration,

Mr. Hearst states that “[i]t was and is my understanding that a donor may recommend, but may

not dictate, the terms of how the Fund and/or NPT liquidate donated assets such as publicly

traded securities. While donors may offer their recommendation with respect to liquidation, they

are not permitted to dictate the timing, price or manner of the liquidation of publicly traded

securities. Those issues are solely in the control of the Fund.” The declaration is consistent with

the guidance set out by National Philanthropic Trust and further supports my opinion that

Fidelity Charitable’s policies regarding liquidation are consistent with other leading DAFs.

There is, however, additional support for my opinion from the other major DAFs, as indicated

below.

         41.     The Vanguard Charitable Policies and Guidelines similarly provide: “Once

Vanguard Charitable receives both the appropriate donation documentation and the donated

securities in good order, the securities will be sold as quickly as possible, generally on the day

following their receipt.” 33

         42.     The Schwab Charitable Fund Program Policies and Guidelines state that

“Schwab Charitable typically liquidates contributions as quickly as possible after all required,

completed paperwork and assets have been received.” 34

         43.     The National Christian Charitable Foundation Essential Guide to NCF Giving

Solutions states that “NCF generally tries to liquidate gifted assets as soon as possible, after both



32
   Id.
33
   Vanguard Charitable, supra note 7, at 9.
34
   Schwab Charitable Fund, supra note 12, at 10.
                                                        14
                                                   CONFIDENTIAL
the necessary documentation and the assets are received in good order.” 35 “It is the general

policy of NCF to sell gifted securities received in good order the next business day after the

shares are received in NCF’s brokerage account.” 36

           44.      The Greater Kansas City Community Foundation procedures state, “The

general policy of the Community Foundation is to sell all contributed property as soon as

practical after receipt so as to minimize market risk.” 37

           45.      The Bank of America Charitable Gift Fund Program Guidelines state, “After

all paperwork is received, in good order and has been approved by the Trustee of the Bank of

America Chairtable Gift Fund, contributions (other than non-publicly traded) will generally be

sold within two (2) business days (unless it is thinly traded stock which requires Trustee

approval, a selling plan, and possible put option agreement) and the net proceeds will be invested

according to the investment objective the Donor has recommended.” 38

           46.      To the extent other leading DAFs do not state in their written policies and

guidelines that they liquidate donated assets as soon as possible, they uniformly state that

donated assets are the exclusive property of the DAF and that the DAF intends to liquidate the

assets. For example, the Goldman Sachs Philanthropy Fund Program Circular states that

“Contributions and all related future earnings are no longer the donor’s assets . . . . For

contributions such as donated securities and mutual fund shares, the Goldman Sachs

Philanthropy Fund expects to sell the shares to generate cash.” 39 The Renaissance Charitable




35
   National Christian Charitable Foundation, Essential Guide to NCF Giving Solutions at 11.
36
   Id. at 12.
37
    Greater Kansas City Community Foundation, Procedures for Establishment and Operation of Funds and
Supporting Organizations at 3.
38
     Bank of America Charitable Gift Fund Program Guidelines at 2.

39
     Goldman Sachs Philanthropy Fund, supra note 23, at 2.
                                                         15
                                                  CONFIDENTIAL
Foundation Donor Guide states, “In its sole discretion, RCF will determine the timing and

execution of a sales strategy for any asset, including a contributed asset, and reserves the right to

sell at any time.” 40     The American Endowment Foundation Donor Advised Fund Gift

Acceptance Policy states: “Upon AEF’s acceptance of the gift…AEF maintains full discretion

with respect to the gift, including but not limited to, any subsequent sale, redemption, transfer or

other disposition.” 41 And the Silicon Valley Community Foundation informs donors that “In

order for a donor to take advantage of the tax benefits that flow from a charitable gift, the gift has

to be complete—that is, the donor has to part control over the donated assets. The appearance of

donor control could put the donor’s tax deduction in jeopardy.” 42 That foundation also states:

“The board of directors and investment committee of SVCF have the right to make any or all

investment decisions regarding gifts received, except that fund advisors have advisory privileges

with respect to fund investments.        All assets contributed to funds will be managed in the

community foundation’s investment pools…”

        B.      It Is Appropriate For DAFs To Sell Donated Stock As Soon As Possible

        47.     I am familiar with the typical practice of liquidating donated assets as quickly as

possible not only from my review of the policies and guidelines of leading DAFs, but also from

my seventeen years of experience in leading a major national DAF and interacting with other

national DAF leaders during that period. There are several reasons why DAFs generally seek to

liquidate donated stock as quickly as possible and why doing so is appropriate.

        48.     First, DAFs seek to minimize market risk to the charity. By market risk, I am

referring to the risk associated with exposure to an individual security and also to the broader



40
   Renaissance Charitable Foundation, A Donor’s Guide at 9.
41
   American Endowment Foundation Donor Advised Fund Gift Acceptance Policy at 4.
42
   Silicon Valley Community Foundation, supra note 18, at 4.
                                                    16
                                             CONFIDENTIAL
market; for example, the market risk associated with holding any individual equity is that the

price of that security—and the broader market—may decline over time. Accordingly, DAFs do

not speculate in investment market conditions or specific stock values as that is not part of their

charitable mission or their area of core competence.         Selling donated assets quickly is an

effective strategy to minimize market risk and eliminate speculation.

       49.     Second, DAFs are public charities, not registered investment advisors; their core

competency is giving money away for the public good, and not analyzing and trading stocks.

Selling donated assets (including stock and, notably, assets that may be less liquid) as quickly as

possible allow DAFs to focus their resources on the “giving away” that is core to their missions.

       50.     Third, and relatedly, many DAFs receive donations of cash and non-cash assets of

all kinds, including publicly-traded securities, non-traded securities like limited partnerships, real

estate, cryptocurrency, and more. A DAF would need to retain investment advisors with a wide

range of expertise just to analyze and develop a customized trading strategy for every stock that

is donated, and the full array of non-cash assets. To be sure, some DAFs, including Fidelity

Charitable, offer special programs (Fidelity Charitable’s Charitable Investment Advisor Program

– CIAP) that involve the retention of an investment advisor by the charity for purposes of

making investment decisions about the assets in a particular account. To my knowledge, in all

such cases, these accounts remain subject to certain guidelines and limitations imposed by the

charity, governed by the interests of the charity exclusively (and not the interests of the donor),

and subject to the aforementioned principles regarding donor control. It is my understanding that

the Fairbairns were not enrolled in such a program. With the exception of programs like CIAP,

in which investment advisors provide advice about specific accounts, I am not aware of any DAF




                                                 17
                                           CONFIDENTIAL
that utilizes this strategy or practice with respect to donations the proceeds of which will be

allocated to a common investment pool.

        51.     Fourth, DAFs are subject to governance controls, which approve prudent

investment options in which the charity’s assets may be invested pending distribution. Prompt

liquidation of the donated securities allows the proceeds from the sale of those shares to be

invested in the prudent investment options approved by the charity in accordance with the DAF’s

governance structure. A prudent investment for this purpose is one that allows for both the

potential growth of assets available over time and also the easy and prompt liquidation of the

assets at the point when a grant is recommended, reviewed, and approved. The investment in

approved, prudent vehicles increases the charity’s ability to fulfill its mission to support the

public good.

        52.     Thus, as a policy matter, it makes sense and is appropriate for a DAF to sell

shares as soon as possible.

VI.     FIDELITY CHARITABLE’S RELATIONSHIP WITH FIDELITY IS ENTIRELY APPROPRIATE

        53.     Plaintiffs’ Complaint questions the relationship between Fidelity Charitable and

for-profit Fidelity entities.

        54.     It is entirely appropriate and standard in the DAF charitable sector for sponsoring

charities to have relationships with for-profit corporate entities including those that might have

the same brand name. Like any other charitable enterprise, DAFs need a range of goods and

services that are best provided by other entities. As illustrations, DAFs need to have technology

platforms that operate securely and effectively, they need a brokerage house to execute trades,

and they need to be able to invest their funds. Hence, for example, Vanguard Charitable

executes its trading activity through Vanguard Brokerage Services, and most of the Vanguard


                                                18
                                          CONFIDENTIAL
Charitable investment pools are invested in Vanguard mutual funds. As another example, The

Goldman Sachs Philanthropy Fund receives administrative services from a wholly-owned

subsidiary of The Goldman Sachs Group, Inc., and its investment manager is Goldman Sachs

Asset Management, L.P. These contractual relationships are clearly disclosed in the DAF’s

written policies and guidelines.

       55.     From my experience watching Fidelity Charitable over twenty years and from my

review of the materials in Exhibit B, it is clear that Fidelity Charitable has continually offered a

broad array of charitable services. This includes a website with wide-ranging functionality from

a best-in-class donor-advisor experience, extensive education materials, access to Fidelity

Charitable governance documents and clear articulation of how the DAF operates. Additionally,

Fidelity Charitable provides expertise in how donors might contribute a wide variety of illiquid

assets (real estate, LLC interests, etc). Yet another example is that the charity enables qualified

and screened financial advisors to manage DAF accounts within carefully considered, prescribed

guidelines. Finally, the charity has always been a leader in bringing new philanthropic tools to

the DAF sector. Examples incude the grant “widget,” the open investment platform, and the

Charitable Investment Advisor Program (CIAP). All of these quality services are supported by

the team from FMR LLC whose services the Trustees of Fidelity Charitable contracted. Not

only are the services provided to the charity of high quality and great value to donors and the

ultimate grant recipients, but they are provided at fair value or better (see below).

       56.     Fidelity Charitable is governed by a Board of Trustees that includes nine members

(plus one Trustee Emeritus), and, unlike some other DAFs, the trustees are not currently

affiliated with FMR LLC in any way. This is strong evidence of the independence of Fidelity

Charitable.   Of course, the governing boards of all DAFs are required to make fiduciary


                                                 19
                                          CONFIDENTIAL
decisions in the best interests of their charities. Obtaining services from organizations that share

the same brand can be consistent with that fiduciary duty. I understand that Fidelity Charitable

conducts an annual review of its relationship with FMR LLC designed to ensure that it is

receiving at least fair value for the services that FMR LLC provides. This review is similar to

how Vanguard Charitable ensures it receives high value annually from its service providers. In

the materials I have reviewed, the Treasurer of Fidelity Charitable has undertaken that analysis

and concluded that the charity is receiving at least fair market value. 43 A chart in this analysis

depicts in broad strokes the “people, market, technology and services” that FMR LLC provides

to Fidelity Charitable. 44 To my knowledge, there is no other set of services provided in the DAF

sector that approaches the extent of these services, and they are all provided to Fidelity

Charitable at a “fair value (or better) for the fees it is paying FMR LLC.” 45 This annual review

process is a thorough means of ensuring that Fidelity Charitable’s relationship with FMR LLC is

overseen professionally and is fair and appropriate.

        57.     Additionally, it is important to understand that there are only two ongoing fees

incurred by the donor advised fund in the course of its normal operation. First, there is an

administrative fee charged at the account level that pays for the operations (people, technology,

processing, etc.) of the charity. The administrative fee is the true revenue of the organization

(not the amount of contributions). In the case of Fidelity Charitable, the administrative fee

charged to the DAF accounts is the revenue of the charity and goes to pay for the expense of all

the services provided by FMR LLC pursuant to the Master Services Agreement between the

Trustees of Fidelity Charitable and FMR. The majority of these expenses are to compensate the



43
   Annual Review of the Master Services Agreement (“MSA Review”) (2016-2018).
44
   MSA Review (2017) at slide 7.
45
   Id. at slide 3.
                                                   20
                                            CONFIDENTIAL
hundreds of employees of FMR LLC that service the charity. 46 Fidelity Charitable is able to

provide a wide menu of valued services while charging administrative fees on individual

accounts that are often the lowest in the DAF sector. In all, Fidelity Charitable is offering the

widest array of DAF products and services in the sector, of recognized high quality, at very low

expenses to account holders, and at a fair, arms-length rate from FMR LLC.

           58.      The second fee is the investment fee charged by the manager of the underlying

investments of the pools. The majority, but not all, of the investment pools offered by Fidelity

Charitable invest in Fidelity mutual funds. The fund expense ratios that Fidelity Charitable

charges on these investments are a straight pass-through from FMR (i.e., there is no incremental

markup by either party). 47             An example of the benefit that flows from this investment

arrangement is that the fund expense ratios on the two most favored investment options at

Fidelity Charitable (the Money Market Pool and the Total Market Index Pool, which represent

about 39% of the charity’s total pooled investment funds as of December 31, 2017) 48 are less

than two-tenths of one percent (<.0020% per annum). 49 That is very solid value for Fidelity

Charitable and positive for the eventual recipient charities who receive grants.

           59.      To the extent donors contribute publicly-traded securities to DAFs, DAFs charge

commissions associated with the liquidation of those securities. These fees are clearly disclosed

in DAF policies and guidelines including the Fidelity Charitable Program Circular. 50




46
   MSA Review (2016) at slide 7; (2017) at slide 8; (2018) at slide 8.
47
   See https://www fidelitycharitable.org/giving-account/what-it-costs.html (last visited Sept. 26, 2019).
48
   Fidelity Investments Charitable Gift Fund Financial Statements For The Years Ended June 30, 2018 and 2017,
https://www.fidelitycharitable.org/content/dam/fc-public/docs/fc/audited-financial-statements-2018-2017.pdf (last
visited Sept. 26, 2019).
49
     Fidelity Charitable Policy Guidelines: Program Circular at 23.
50
     Id. at 22.

                                                          21
                                                   CONFIDENTIAL
       60.     Finally, considering that one of the primary functions that FMR LLC provides for

Fidelity Charitable is management of billions of dollars of invested assets, I note that the fees

paid to FMR LLC, and the returns achieved, are reasonable when compared to the fees and

returns that other leading charities (such as colleges, universities, foundations and other leading

national donor advised funds) pay for managing their investments.

       61.     In sum, Fidelity Charitable’s relationship with FMR is appropriately arms length

and provides fair value to the DAF and its donors, while providing significant benefits to the

ultimate recipient charities.

VII.   CONCLUSION

       62.     I reserve the right to supplement and modify this statement of my opinions in this

matter, including in response to additional opinions advanced by experts retained by plaintiffs

Malcolm and Emily Fairbairn.




                                                22
                                         CONFIDENTIAL
CONFIDENTIAL
EXHIBIT A
                                         Benjamin R. Pierce
      120 County Line Road; Bryn Mawr, PA 19010 – 484-452-3952 – ben.pierce@acadiasquam.com

Proven philanthropic leader with executive level experience in growing organizations, teams and
people. Competencies include leadership, management, strategy, governance, finance, human
resources, investments, and fund-raising. I’m one of America’s foremost experts on donor-advised
funds having launched, made financially stable, and then grown a leading national donor-advised fund
over seventeen years. Known as a transparent, bridge-building, responsible executive.


Professional Experience

Co-Founder – Acadia Squam Group                                           2019 to present
The Senior Partner in a philanthropic consulting firm with a mission to increase giving to charities
across the United States. The pathway to success is two-fold: 1) inform, educate, assess and counsel
various audiences on the details of donor-advised funds, and 2) make various audiences aware of the
possibilities in increasing giving by converting illiquid assets to charitable dollars. Success will be
measured by the incremental giving a charity receives from both opportunities.

President - Vanguard Charitable Endowment Program                       1998- retired July 2015
One of the largest public charities in America today with over $9 billion in assets, granting in excess of
$750 million per year, and receiving annual donations from individuals and organizations exceeding
$1.5 billion. My President’s role and responsibilities included:

      •   Employee 0001; hired by Vanguard Charitable Board of Trustees to start, build and lead this
          independent national public charity with a mission to increase philanthropy in America
          through the administration of donor-advised funds.
      •   Grew the organization steadily over seventeen years, through various economic
          environments, to 15,000 donors, 70 employees and an operating budget of $15 million.
      •   The charitable mission was paramount but operating as a business was vital to the
          organization’s long-term success. Superb financial stewardship was at the forefront.
      •   Developed a strong culture of client service, operational transparency, employee
          engagement, and a long-term horizon to guide the organization at all times.
      •   Prominent national advocate of donor-advised funds on Capitol Hill, in the media, and at
          conferences. Reshaped how donor-advised funds were perceived, positioned and used.
      •   Worked with high net worth individuals and families, and their advisors, in structuring their
          charitable contributions. Traveled extensively to cultivate relationships and donations.
      •   Close interaction with the Board of Trustees formulating and evolving strategy, driving
          financial stability, and making appropriate long-term technology investments.

Interim Executive Director – The College of Physicians of Philadelphia 1997-1998
The College, located in Center City Philadelphia, is a 250-year old honorary medical society, medical
history library, and home of the Mutter Museum (world renown anatomical and pathological
museum).
Oversaw all aspects of the organization as it was between medical leaders. I recommended and made
major human resource and structural changes to insure the organization’s future viability. Maintained
fundraising initiatives, financial well-being, and team morale during the leadership transition.

Chief Operating Officer – The College of Physicians of Philadelphia          1990-1997
Managed all of the internal functions (accounting, finance, investments, technology, operations,
human resources) of this venerable Philadelphia institution. Worked closely with the Council and its
various Committees. I enhanced financial controls, introduced a major technological transformation,
modernized the human resource programs and tightened investment decision-making.

Financial Analyst/Credit Manager – FMC Corporation                             1979-1990
A Fortune 500 conglomerate with its Industrial Chemical Group headquarters in Philadelphia. As
Credit Manager I oversaw a team responsible for collecting $1 billion in annual global revenues. Later
served as Financial Analyst for its Marine Colloids Division. That role included analysis, budgeting,
cost-accounting work and inventory controls.

International Credit Manager – Air Products and Chemicals                    1977-1979

Bank Management Trainee – The Philadelphia National Bank                     1974-1977


Board Experience

Board of Directors – Support Center for Child Advocates Philadelphia, PA Ongoing
Serve on the Finance and Development Committees. Chairman of annual golf outing raising $125,000.

Board of Directors – Mount Desert Island Historical Society Mount Desert, ME Ongoing
Chairman of the Development Committee. Member of the Executive Committee. Essay author.

Board of Directors – HelpHopeLive                      Radnor, PA                  2010-2013
HelpHopeLive is a national philanthropic organization assisting individuals and families deal
financially with organ transplants and other major medical challenges.

Clerk of Session – Bryn Mawr Presbyterian Church Bryn Mawr, PA                      2001-2007
Lay leader for one of America’s foremost Presbyterian churches. Lead the Session of the church
through several challenging congregational issues. Charged with feeling the pulse of the congregation
and insuring that lay volunteers were effective and responsible. Between 1985-2007, I was an Elder
on the Session, a Deacon on the Board of Deacons and a long-standing member of the Personnel
Committee. Also served on several Pastor Nominating Committees.


Personal Background
Born and raised in Lincoln, MA. Graduated from Milton Academy, Harvard College (BA in Government
in 1974) and Villanova University (MBA in 1988). Enjoy Mount Desert Island in Maine, baseball,
reading, crossword puzzles and being outdoors.
Publications
Ben Pierce, “A Coffeepot: From the American Revolution to a Lasting Mount Desert Island Legacy,”
Chebacco Vol. XIX (2018) – a publication of the Mount Desert Island Historical Society
EXHIBIT B
                                       EXHIBIT B

•   Supplemental Written Expert Report of Professor Lawrence Harris

•   Expert Report of Dr. Ian Domowitz

•   Defendant’s Supplemental Objections and Responses To Plaintiffs’ First Set of
    Interrogatories (June 7, 2019)

•   Defendant’s Objections and Responses to Plaintiffs’ Second Set of Interrogatories (June
    7, 2019)

•   Fidelity Charitable’s 2016 Form 990

•   Fidelity Charitable’s 2017 Form 990

•   FID-FRBN-0031146 – 31157

•   Transcripts of the Depositions of Gerald Celano, Jacob Clauson, Josh Johnson, Michael
    McLean, Pamela Norley, Stefan Podvojsky

•   Clauson Deposition Exhibits 180, 181, 182, 183, 189

•   July 18, 2019 Declaration of Dennis Hearst

•   Common Operating Procedures for Donor Advised Funds (February 2002)

•   Victoria Bjorklund, “Current Developments For Charitable Giving To Donor-Advised
    Funds, Supporting Organizations And Donor-Managed Investment Accounts,”
    Georgetown University Law Center Continuing Legal Education (April 28, 2005)

•   Fidelity Investments Charitable Gift Fund Financial Statements For The Years Ended
    June 30, 2018 and 2017

•   Annual Review of the Master Services Agreement (2016, 2017, 2018)

•   Fidelity Charitable’s website

•   Publicly available policies and guidelines for Fidelity Investments Charitable Gift Fund,
    Vanguard Charitable Endowment Program, Schwab Charitable Fund, Silicon Valley
    Community Foundation, Goldman Sachs Philanthropy Fund, National Philanthropic
    Trust, National Christian Charitable Foundation, American Endowment Foundation,
    Renaissance Charitable Foundation, Bank of America Charitable Gift Fund, Greater
    Kansas City Community Foundation.




                                     CONFIDENTIAL
Exhibit B
              UNITED STATES DISTRICT COURT

           NORTHERN DISTRICT OF CALIFORNIA




EMILY FAIRBAIRN and MALCOLM         Case No. 3:18-cv-4881-JSC
FAIRBAIRN,

        Plaintiffs,
    v.
FIDELITY INVESTMENTS
CHARITABLE GIFT FUND,

        Defendant.


       REBUTTAL EXPERT REPORT OF PROF. BRIAN D. GALLE
                      October 15, 2019
                                                                                                     CONFIDENTIAL



Contents

Introduction ................................................................................................................... 2
I. Brief Overview of Donor Advised Funds and Sponsoring Organizations ................ 2
II. DSOs Allow Donors a Substantial Degree of Control Over Donated Assets,
Including the Power to Influence the Timing of Disposition ....................................... 4
III. Federal Tax Law Is Irrelevant ................................................................................ 6
IV. Industry Liquidation Policies Are Inconsistent with Fidelity Charitable’s
Alleged Behavior ............................................................................................................ 8
V. The Master Services Agreement Unfairly Favors FMR LLC at the Expense of
Fidelity Charitable and its Donor-Advisors ............................................................... 11
VI. The Right to Advise Has Substantial Economic Value ........................................ 13




                                                                1
                                                                  CONFIDENTIAL

Introduction

1. My name is Brian David Galle. I am a Professor of Law at the Georgetown
University Law Center, where I have taught since 2015. I have been retained by the
plaintiffs, Emily and Malcolm Fairbairn (“plaintiffs”) to provide expert testimony in
the litigation captioned Emily Fairbairn and Malcolm Fairbairn v. Fidelity
Investments Charitable Gift Fund, Case No. 3:18-cv-04881-JSC (N.D. Ca.) (“the
litigation”). This report is offered as a rebuttal to the Report of Benjamin Pierce,
dated October 1, 2019 (“Pierce Report”).
2. As described more completely in my initial report, I teach and write on the
subject of donor advised funds and charitable organizations more generally. Among
other outlets, my work on donor advised funds has appeared in the Washington
University Law Review, and my work on how nonprofits manage their investments
was published in the Journal of Policy Analysis and Management, the top-ranked
U.S. public policy journal. An article of mine on donor control over donee charities
appears in the Journal of Law and Economics, the top-rated journal in that field. In
addition, I have multiple works in progress on both those topics. “Giving in Time:
Donor Advised Funds and Other Vehicles,” a book chapter co-authored with Ray
Madoff, is forthcoming in an edited volume from the Urban Institute Press. With
Ben Marx, I am also the author of “How Do Nonprofits Manage Money?,” a working
paper. I co-founded the Boston College Forum on Philanthropy and the Public Good,
and with the Forum have organized a series of conferences on donor advised fund
regulation. I also have participated as an invited expert on the law of donor advised
funds at conferences organized by others, such as at the Urban Institute and the
NYU Center on Philanthropy and the Law.
3. I have reviewed the Pierce Report and supporting materials cited by Mr. Pierce.
The Pierce Report asserts three main conclusions. First, that donors are “only
entitled to advise DAFs with respect to (1) investment of proceeds from donated
assets, and (2) grants that DAFs, including Fidelity Charitable, will consider.”
Pierce Report ¶ 14. Second, that if a DAF receives advice regarding the sale of
donated assets, “DAFs nevertheless have exclusive authority to sell donated assets
as they deem appropriate.” Id. Third, that the relationship between defendant
Fidelity Charitable and the for-profit entity known as FMR, LLC is “appropriate,”
which is undefined but which I take to mean satisfies the fiduciary and other legal
obligations of Fidelity Charitable. In my opinion, the Pierce Report is mistaken in
all of these conclusions.

I. Brief Overview of Donor Advised Funds and Sponsoring Organizations

4. A donor-advised fund (“DAF”) is an investment account holding assets solely for
charitable uses. These accounts are typically administered by a charitable

                                          2
                                                                           CONFIDENTIAL

organization, sometimes referred to as a donor-advised fund sponsoring
organization, or DSO.1 U.S. Dep’t of the Treasury, Report to Congress on Supporting
Organizations and Donor Advised Funds (“Treasury Report”) 44 (Dec. 2011). In
some cases the DSO engages in charitable activity in addition to the sponsoring of
DAF accounts; DSOs include churches, universities, and community organizations.
Id. at 49. The largest DSOs, however, engage almost exclusively in DAF sponsoring
activities. That is, they exist in order to collect money and other property from
donors, convert contributed property to liquid assets, manage the investment of the
resulting funds, and facilitate donations from the investment accounts to other
charities. Id. These firms are often referred to as “commercial” DSOs. Id.
Commercial DSOs now annually take in tens of billions of dollars in new
contributions, and they distribute billions to charity. Id. at 49-50; National
Philanthropic Trust, The 2018 DAF Report, https://www.nptrust.org/reports/daf-
report/.
5. In a standard DAF arrangement, donors make tax-deductible contributions to the
DSO, which in turn earmarks those funds for deposit into a DAF account. In order
to qualify for a tax deduction, gifts must be irrevocable. However, the DSO allows
donors to choose from a menu of available options for investing the funds in the
DAF. Donors also “advise” the DSO on when and where to contribute DAF proceeds,
with the DSO typically reserving the right to reject advice. In practice, DSOs rarely
if ever reject “advice” unless a proposed donation would contravene U.S. tax or other
law. Aside from the advisor, the DSO, and in some instances the advisor’s
designees, no other individual can direct the use of DAF funds. Many DSOs,
including Fidelity Charitable, allow the right to provide advice with respect to a
given DAF to be inherited or otherwise assignable by the original donor. DSOs do
not initiate donations from DAFs on their own unless an individual account has
been inactive for an extended period of years. Fidelity Charitable’s policies provide a
typical example: Fidelity Charitable prompts its account holders to make minimum
grants if an account is inactive and only deems an account “abandoned” if there is
no grant activity for 5 years. Fidelity Charitable Program Guidelines at 18, FID-FRBN-
0039512.

6. Many commercial DSOs work in close partnership with a for-profit investment
firm. In nearly all these cases, the DSO was itself established by (and often shares a
name with) the for-profit firm with which it partners, but formally the two are
separate entities. See Molly Sherlock & Jane Gravelle, Congressional Research
Service, An Analysis of Charitable Giving and Donor Advised Funds (“Sherlock &
Gravelle”) 2 (July 2012), https://fas.org/sgp/crs/misc/R42595.pdf. The DSO contracts

1In common usage, commentators often use the term “DAF” to refer both to individual DAF accounts
as well as to their sponsoring organization. For clarity, I will use the term DSO to refer to the
sponsoring entity and DAF to refer to the individual accounts.

                                                3
                                                                    CONFIDENTIAL

with the investment firm to help liquidate non-cash contributed assets. The menu of
investment options offered by the DSO mostly comprises a subset of investment
plans available through the investment firm, usually mutual funds or exchange-
traded funds. The investment firm charges the DSO investment advising fees for
funds deposited in these accounts, which often is the same fee charged to individual
investors in those plans, and also imposes an added set of charges for other services.
Both these sets of charges are usually assessed on and deducted from the funds
available in individual DAF accounts.

II. DSOs Allow Donors a Substantial Degree of Control Over Donated
Assets, Including the Power to Influence the Timing of Disposition

7. The Pierce Report states that the large DSOs whose policies the author examined
do not advertise in their printed promotional materials “an advisory privilege for
donors with respect to the liquidation of donated assets.” Id. at ¶ 27. This is
semantics. As the Pierce Report recognizes, it is an industry-wide practice to allow
donors to advise on the “investment allocation of assets.” Id. at ¶29. Advice on
whether to hold a contributed asset or instead to sell it is in fact advice on the
“investment allocation of assets.” Further, Pierce’s summary conspicuously omits JP
Morgan Charitable (“JPMC”). JPMC donors can specify “the timing and rate at
which the donated securities are liquidated.” JP Morgan Charitable Giving Fund
Summary, FRBN00012506; JP Morgan Charitable Gift Fund Program Circular at 1
(Dec. 2017), CHASE000014 (offering “special handling” for sale of “certain
concentrated positions”). JP Morgan Charitable’s partner, National Philanthropic
Trust, similarly states that it “may be able to hold” a donated asset “prior to sale for
a period of time.” National Philanthropic Trust, Illiquid Asset Contribution
Guidelines 2 (Aug. 2019), https://www.nptrust.org/wp-
content/uploads/2019/08/Illiquid-Asset-Contribution-Guidelines-NPT.pdf.
8. Even if the Pierce Report was correct in stating that DSOs do not widely
advertise opportunities for donors to influence the timing of disposition of donated
assets, that is of course not the same thing as proof that the DSOs do not in fact
offer such services. Policies advertised to retail investors shed little light on the
actual practices DSOs apply to their largest donors. Competition for the wealthiest
donors is fierce. For instance, the Complaint alleges that Fidelity Charitable offered
the Fairbairns a unique fee structure not open to the general public. Complaint ¶
51.

9. Many DSOs provide individualized attention and special policies for large donors.
For example, Fidelity Charitable requires most contributors to select an investment
from among a menu of mutual funds managed by FMR LLC. But contributors of $5
million or more have a larger range of options under the so-called “DonorFlex”
Program. Fidelity Charitable states that for DonorFlex contributors, investments in

                                           4
                                                                   CONFIDENTIAL

hedge funds and other private equity will be “considered on a case-by-case basis.”
Fidelity DonorFlex Program Overview, FID-FRBN-0003370. Some organizations go
further. The Silicon Valley Community Foundation, one of the country’s largest
DSOs, offers $1 million donors the opportunity to use an “individually managed
fund.” Under this program, the donor’s personal investment advisor chooses the
investment portfolio the donor can invest in, subject to review by the DSO, in effect
continuing to manage the donor’s money even after it has been contributed. Silicon
Valley Community Foundation, Individually Managed Funds,
https://siliconvalleycf.org/individually-managed-funds. National Philanthropic Trust
offers a similar program. National Philanthropic Trust, Donor Advised Funds—
FAQ, https://www.nptrust.org/donor-advised-funds/faq/.
10. Other large DSOs offer even greater degrees of control over donated assets. For
instance, Donor’s Trust publicly available materials state that donors may provide a
list of approved giving principles, and that the organization will not allow
subsequent gifts inconsistent with those principles. Donors Capital Fund, How it
Works, http://donorscapitalfund.org/HowItWorks.aspx; Donors Capital Fund, About
Us—FAQs, http://donorscapitalfund.org/AboutUs/FAQs.aspx (stating that donors
can “rely on Donors Capital Fund to protect and enforce” the donor’s “charitable
intent statement”).
11. The Pierce Report also quotes language from DSO sponsors to the effect that
donated assets become the property of the DSO, as apparent support for the
Report’s conclusion that DSOs do not allow donors to advise on the timing of asset
sales. Pierce Report ¶ 46. But a charity’s title ownership of an asset has almost no
relevance to whether the charity can or will agree to how that asset will be sold or
otherwise employed. First, of course, an owner can make promises to another about
how the owner will dispose of that asset.
12. More importantly, a charity can own a piece of property but still be legally
obligated to comply with restrictions on the charity’s use or disposition of that
property. Few rules of charity law have longer standing or more thorough
protections than a donor’s right to control a donee organization’s use of donated
assets. Indeed, development of the concept of charity itself was closely intertwined
with ongoing donor control. The Statute of Charitable Uses, adopted in the United
Kingdom in 1601, is often considered the starting point of modern Anglo-American
charity law. That statute was enacted exactly in order to allow donors to dictate the
terms of use for contributed assets in perpetuity.
13. American charity law is similarly dedicated to preserving donor control over
nearly every aspect of a charity’s use of donated assets. For example, the cy pres
rule, named from an antiquated French term meaning “as close as possible,”
generally requires that a charity adhere as nearly as practical to every term and

                                          5
                                                                     CONFIDENTIAL

condition attached by donors when assets are contributed. A well-known example
involves the Barnes Foundation, established in the early 20th Century by the
inventor and art collector Albert Barnes. Albert developed his own highly detailed
theory about how art should be presented, and he built a museum to house his
collection and embody his theory. The document establishing the Barnes
Foundation directed that the art never be sold, and that it continue on display
exactly as Albert had originally directed unless that were to prove completely
unsustainable. While ultimately economic circumstances forced a relocation of the
collection, it continues to this day to hang in a facility that “replicates the
dimensions and layout” of Albert’s original vision. Barnes Foundation, About Us,
https://www.barnesfoundation.org/about.
14. Today, donor control over the timing and manner of asset sales by the charity is
widespread and routine. Most states have adopted the Uniform Prudent
Management of Institutional Funds Act and the Uniform Prudent Investor Act.
These provisions give donors the power to dictate the investment strategy that
charities pursue with donated assets—when to sell, what to buy, how much to
diversify. As the drafter of one of these model statutes summarizes, “law requires
charities to comply with donors’ restrictions.” Susan N. Gary, The Problems With
Donor Intent: Interpretation, Enforcement, and Doing the Right Thing, 85 Chi-Kent
L. Rev. 977, 995 (2010).
15. Under these states’ laws, as well as applicable federal tax law, the one thing
that a donor may not do is to oblige a charity to use assets for the donor’s personal
benefit or the benefit of some third party, unless that benefit is merely incidental to
some charitable purpose. A donor cannot, for example, oblige a charity to use
donated funds to purchase inventory from the donor’s business, or make donated
real estate available for the donor to live in.
16. Therefore, the fact that a charity states that it owns an asset after donation in
no way can be understood as a statement regarding the donor’s ability to attach
conditions to how the charity disposes of that asset.
17. In sum, the allegation in the Complaint that Fidelity Charitable sought and
agreed to follow plaintiffs’ preferences with respect to the timing of liquidation of
WATT stock is consistent with industry practices and long-standing charity law.

III. Federal Tax Law Is Irrelevant

18. At times, the Pierce Report appears to assert that Fidelity Charitable would
have been legally prohibited from granting the Fairbairns power to dictate the
timing of the WATT stock sale. In support of its argument, the Report cites a 2006
federal statute defining donor-advised funds, Pierce Report ¶28, and asserts
without any supporting citation that such a grant would “jeopardize the donor’s

                                           6
                                                                                CONFIDENTIAL

ability to take a tax deduction,” id. at ¶¶ 32, 35. Mr. Pierce does not appear to have
any legal training or other evident qualifications to opine on legal matters. In any
event, both these claims are mistaken.
19. First, the federal statute cited by the Pierce Report is irrelevant.2 That provision
was adopted in order to ensure that the DSO structure would not be used to avoid
certain regulatory obligations that apply to grant-making “private foundations.” It
is not, and was never intended to be, an exclusive list of all the potential features of
a DSO. Instead, the statute simply identifies those features that present the risk
that an organization might be able to escape the private foundation regulations.
Indeed, if the Pierce Report’s assumption were correct, Fidelity Charitable would
not be a “donor advised fund,” because it offers services, such as individualized
investment advice for large donors, that do not appear in the statute.
20. Next, the Pierce Report’s suggestion that tax law prevents a charity from
promising its donors to not sell too quickly or to otherwise exercise due care when
selling large blocks of stock is baseless and verges on the absurd. As I described in
paragraphs 12 through 16, above, U.S. law in general not only allows but vigorously
supports a donor’s power to restrict sale or other use of donated assets. If the Pierce
Report were correct, thousands of well-known charities — including DSOs such as
Donor’s Trust — would be in danger of losing their legal entitlement to tax-
deductible contributions.
21. Given the Pierce Report’s failure to cite any relevant authority or other
evidence, it is difficult to understand on what basis the author formed his tax-law
opinions. I am aware of one non-precedential opinion, later vacated, that may form
the basis for the Pierce Report’s mistaken impression. In that case, Fund for
Anonymous Gifts v. IRS, No. Civ. A. 95-1629(RCL) (unpublished) (D.D.C. Apr. 15,
1997), vacated and remanded, 194 F.3d 173 (D.C. Cir. 1999), the IRS challenged the
tax exemption of a DSO-like organization. According to the Court, however, the
entity allowed donors far more power than most large DSOs: “Under the
Agreement, the [organization] is bound by any enforceable conditions subsequent


2The Pierce Report labels the quoted statutory text as “the IRS definition of a donor advised fund,”
Pierce Report ¶ 28, but of course statutes are written by Congress, not by the IRS or any other
agency. 26 U.S.C. § 4966(d)(2)(A) reads as follows:
    (2) Donor advised fund.—
        (A) In general.--Except as provided in subparagraph (B) or (C), the term “donor advised fund”
        means a fund or account—
            (i) which is separately identified by reference to contributions of a donor or donors,
            (ii) which is owned and controlled by a sponsoring organization, and
            (iii) with respect to which a donor (or any person appointed or designated by such donor)
            has, or reasonably expects to have, advisory privileges with respect to the distribution or
            investment of amounts held in such fund or account by reason of the donor's status as a
            donor.

                                                   7
                                                                   CONFIDENTIAL

which a donor places on his donation. These conditions include who receives the
donation, when the donation is received, and how the donation is managed.” Id. at *
4 (emph. added). Without explaining its reasoning in detail, the Court concluded
that this “full control” retained by the donor was not consistent with a charitable
purpose. Id.
22. The facts in Fund for Anonymous Gifts are far removed from this case. Most
importantly, because it was an unpublished opinion from a district court that later
was vacated, that decision is not controlling in any court, even the court that
decided it.
23. Even if the decision had any legal force, it would not apply to Fidelity
Charitable. Fidelity Charitable and other DSOs deny donors the formal authority to
dictate when and where to donate, or how the individual fund accounts will be
invested. This difference is highly significant. The Fund for Anonymous Gifts court
expressly declared that, on that basis, “the Fidelity scheme is different than the
scheme here” because it does not “contemplate any continuing control over the
investment by the donor.” Id. at 5; see also National Foundation, Inc. v. U.S., 13 Cl.
Ct. 486 (1987) (upholding exemption of DSO that reserved discretion for board to
reject recommended donations). The increment of influence plaintiffs assert here,
namely the power to hold the fund to the promises alleged in the Complaint —
promises that amount to agreeing not to wastefully squander donated assets by
selling large lots in short time periods—is vastly smaller than the comprehensive
authority wielded by Fund for Anonymous Gifts donors. In my opinion this
authority would raise no colorable concerns even for the court that decided Fund for
Anonymous Gifts.

IV. Industry Liquidation Policies Are Inconsistent with Fidelity
Charitable’s Alleged Behavior

24. The Pierce Report claims that most DSOs have policies of liquidating donated
assets soon after receipt. Pierce Report at ¶¶ 47–52. Although the Report does not
make clear what connection this claim has with its conclusions, I infer that it
intends to suggest that Fidelity Charitable’s decision to rapidly liquidate the WATT
stock was not negligent, but instead in service of legitimate charitable goals. The
Pierce Report does not appear to reach an express conclusion as to whether these
generally-applicable policies were relevant to the events alleged in the Complaint.
At no point does the Pierce Report state that it was reasonable for Fidelity
Charitable to liquidate 1.93 million shares of WATT stock in 2.5 hours on the last
trading day of the year. In any event, to the extent that the Report attempts to
draw on general DSO policies to justify Fidelity Charitable’s actions, that attempt is
ill-founded.


                                          8
                                                                   CONFIDENTIAL

25. As the Pierce Report itself concedes, other DSOs recognize that rapid liquidation
is not always prudent, especially in the case of large blocks or thinly-traded assets.
For example, Bank of America Charitable Gift Fund makes special provision for
sale of “thinly traded stock.” Pierce Report ¶ 45. National Philanthropic Trust does
not liquidate all assets immediately, but instead sells “as soon as practical,” id. ¶
40, and in the case of illiquid assets, it is “able to hold” the asset for some period
“prior to sale,” National Philanthropic Trust, Illiquid Asset Contribution Guidelines
2 (Aug. 2019), https://www.nptrust.org/wp-content/uploads/2019/08/Illiquid-Asset-
Contribution-Guidelines-NPT.pdf.
26. In other cases, the Pierce Report also selectively quotes from some DSO
materials to give the misimpression that liquidation cannot be staggered over time.
Pierce Report ¶ 42 states that Schwab Charitable Fund “liquidates contributions as
quickly as possible.” But Schwab also states that “concentrated positions must be
liquidated over time….Each contribution of a concentrated position has its own
timeline for diversification….Thinly traded or illiquid securities generally take
longer to liquidate.” Schwab Charitable, 2018 Program Policies & Guidelines 13–14
(Apr. 2019),
https://www.schwabcharitable.org/public/charitable/features/program policies.
Pierce Report ¶ 41 states that Vanguard Charitable sells donated assets “as quickly
as possible, generally on the day following their receipt.” However, Vanguard
Charitable further provides that “Thinly traded, restricted, or illiquid securities
may require special treatment and …. also generally take longer to liquidate.”
Vanguard Charitable, Policies & Guidelines 9 (2018 ),
https://www.vanguardcharitable.org/sites/default/files/upload/2018%20Policies%20a
nd%20Guidelines 112618 ABW.pdf.
27. The Pierce Report is similarly incomplete in its summary of the reasons DSOs
may seek prompt liquidation. Specifically, the Report fails to mention that DSOs
have a financial incentive to convert assets rapidly. DSOs charge donors fees for
asset management and other services. These fees are calculated as a percentage of
assets under management, assessed on a daily basis. E.g., Ninth Amended and
Restated Master Services Agreement §3(A)(i), FID-FRBN-0031152. Therefore, the
longer donor assets are invested in investment options offered by the DSO, the
larger the stream of income the DSO earns. Likewise, DSOs contract with asset
management firms to invest donated funds. Id. A portion of the DSO management
fee is paid to the asset manager in exchange for investment services. Id. The asset
manager thus shares with the DSO the incentive to place assets under management
as rapidly as possible.
28. The Pierce Report also offers supposed justifications for rapid liquidation that
are nonsensical or inconsistent with prudent management of charitable assets.
Paragraphs 47 and 48 claim that a DSO should sell contributed assets “as quickly

                                          9
                                                                   CONFIDENTIAL

as possible” in order to “minimize market risk.” The Pierce Report offers no
supporting evidence to back up these assertions. As modern governing law
recognizes, prudent investment managers can and should regularly invest in
publicly-traded stock. Uniform Prudent Management of Institutional Funds Act § 3;
see Max M. Schanzenbach & Robert H. Sitkoff, Did Reform of Prudent Trust
Investment Laws Change Trust Portfolio Allocation, 50 J. L. & Econ. 681 (2007)
(contrasting modern standard with predecessor law that prohibited holding of
certain forms of investments). Stock traded publicly on an exchange poses no
particular risk to the organization.
29. To be sure, rapid sales do minimize the period in which the firm is exposed to
asset value fluctuations. But rapid sales also can have dramatic costs. As
commentators recognize, the duty of prudent investment requires managers to
consider both the costs and benefits of any investment strategy. E.g., Edward C.
Halbach, Trust Investment Law in the Third Restatement, 27 Real Property,
Probate, and Trust J. 407, 437 (1992). No prudent manager would adopt an
immediate-liquidation policy by considering only the benefits and not the costs.
Consider, for example, the fact that most commercial DSOs accept real estate. A
valuable real estate parcel can be sold in a day, but only by offering it at fire sale
prices. Is this massive loss in value a worthwhile exchange for shielding the DSO
from the risk of fluctuations in value? No, that would be absurd: one does not sell an
asset for $10 in order to avoid the risk that it will fall in value from $20 to $15.
Numerous judicial decisions have held that prudent management sometimes
requires retaining an asset rather than selling it, particularly if a rapid sale would
result in a lower sale price. See Trent E. Kiziah, The Trustee’s Duty to Diversify: An
Examination of the Developing Case Law, 36 ACTEC J. 357, 377-78 (2010)
(summarizing cases).
30. Pierce Report ¶¶ 49 and 50 also suggest that rapid liquidation of donated assets
conserves the charity’s resources, allowing it to avoid the need to hire outside
advisors or devote manager attention to investment management. Here again, these
claims fail to reflect modern law by focusing only on costs and ignoring benefits. A
prudent manager must be willing to incur the costs of expert advice where
necessary in order to maximize the value of the assets under management. Bogert’s
Trusts and Trustees § 612. Fidelity Charitable, like other DSOs, already offers
programs in which donor-advisors can recommend a wide range of non-standard
investments, DonorFlex Program Overview, FID-FRBN-0003370, and presumably
all of these are reviewed by Fidelity Charitable or its hired experts. The notion that
Fidelity Charitable had to immediately liquidate a publicly-traded stock because
the firm lacked the expertise to evaluate that stock is thus extraordinarily
implausible.



                                         10
                                                                    CONFIDENTIAL

31. Lastly, the Pierce Report suggests that liquidation serves the charity’s interest
in limiting investments to those deemed prudent by the DSO’s “governance
structure.” Pierce Report ¶ 51. The Report does not explain why contributed assets
cannot be evaluated individually for prudence by the relevant “structure.” Indeed,
Fidelity Charitable and other DSOs allow donors to recommend investments in
private equity funds that can be reviewed on a “case by case basis.” Fidelity
DonorFlex Program Overview, FID-FRBN-0003370. Other DSOs even allow large
donors to use their own investment advisor to select a portfolio. Silicon Valley
Community Foundation, Individually Managed Funds,
https://siliconvalleycf.org/individually-managed-funds; National Philanthropic
Trust, Donor Advised Funds—FAQ, https://www.nptrust.org/donor-advised-
funds/faq/
32. In short, the rationales offered in the Pierce Report do not justify Fidelity
Charitable’s decision to liquidate the WATT stock. DSOs do not have a uniform
policy of immediately liquidating every donated asset, but instead recognize that it
is prudent to hold some assets for a period in order to better balance risk against
return. If such a policy existed, the supposed rationales the Pierce Report offers for
it are unpersuasive.

V. The Master Services Agreement Unfairly Favors FMR LLC at the
Expense of Fidelity Charitable and its Donor-Advisors

33. The Pierce Report avers that “Fidelity Charitable’s relationship with FMR is
appropriately arms [sic] length and provides fair value to the DAF and its donors.”
¶ 61. Although a full assessment of whether FMR LLC provides fair value for the
fees charged is difficult with the available materials, at a minimum it is clear that
the Pierce Report does not persuasively establish that the fees are in fact fair.
34. As an initial matter, two factors provide powerful reasons to doubt that the
contract between Fidelity Charitable and FMR LLC is genuinely negotiated at
arm’s length in a fashion that ensures that Fidelity Charitable is not providing
excess benefits to FMR LLC. The first is the market structure of the largest
commercial DSOs. Each of these entities was established by a large, for-profit
investment advisor. Since their inception, every one of these DSOs has contracted
exclusively with the founding for-profit advisor for delivery of account management
and related customer service, and nearly exclusively for provision of investment
advice. Each for-profit offers different fee structures, and each has its own unique
history of investment returns and customer satisfaction. Nonetheless, by a
remarkable coincidence, no DSO has ever concluded that it can obtain a better deal
for its donor-advisors by contracting with any entity other than its founder. That
fact strongly suggests that DSO boards are not in fact genuinely weighing
competing investment advisors, but instead are effectively controlled by or locked

                                          11
                                                                    CONFIDENTIAL

into their relationship with the founding for-profit. If it is the case that any one
combination of fees and investment performance is the best deal available, why
aren’t all commercial DSOs contracting with the firm offering that combination?
35. The second factor that suggests that DSOs are not treated fairly by their
contracts with their investment advisors is the fact that most of them, including
Fidelity Charitable, share a name and other “trade dress,” such as logos and
slogans, with the investment advisor. These rights are often negotiated together
with other fee arrangements and embodied in a single agreement. E.g., Ninth
Amended and Restated Master Services Agreement §6(A), FID-FRBN-0031152. As
a practical matter, then, the DSO is bound economically to its investment advisor.
To walk away from an investment contract, the DSO would also have to abandon all
its brand recognition, consumer recognition, and good will that accompany that
recognition. By tying name and trade dress rights together with other contractual
provisions, these agreements impose a massive exit tax on any DSO that attempts
to negotiate with a rival advisor. Effectively, it is FMR LLC, not Fidelity Charitable,
that decides whether Fidelity Charitable will continue to employ FMR LLC. IRS
guidance suggests that, in a joint venture between a charity and for-profit entity,
similar provisions tend to show that the charity is not eligible for tax-exempt status
because the for-profit exerts excessive control. See Revenue Ruling 98-15, at 18
(stating that fact that for-profit management company had right to “unilaterally”
renew contract tended to show that partnership did not further exempt purposes).
36. The Pierce Report states, at ¶ 56, that Fidelity Charitable’s Board of Directors
regularly reviews the fairness of its deal with FMR LLC, as law requires. After
reviewing materials considered by the Board, I can confirm the Report’s claim that
the Board was presented with materials showing that Fidelity Charitable pays fees
comparable to those of several of its competitors, and considerably lower than the
fees paid by some others. This comparison, however, does not establish that the fees
are fair to Fidelity Charitable. As I have explained, all of the major commercial
DSOs are tightly bound to their founding for-profit, and none has ever shown any
willingness to actively consider alternative service providers. Therefore, there is no
reason to believe that the fees paid by other DSOs are fair. The fact that Fidelity
Charitable pays fees comparable to other DSOs can therefore not demonstrate
fairness; such a comparison can at best establish that Fidelity Charitable’s
relationship with FMR LLC is no more unfair than the relationships of other DSOs
to their own respective founders.
37. The Pierce Report asserts without supporting evidence that Fidelity
Charitable’s fees are comparable to those paid by university endowments, ¶ 60, but
the Report does not explain how Pierce was able to reach this conclusion. Among
other charges, Fidelity Charitable pays annual “administrative service fees” of sixty
basis points for Fidelity Charitable’s assets in accounts of under $500,000. Ninth

                                           12
                                                                   CONFIDENTIAL

Amended and Restated Master Services Agreement §3(A), FID-FRBN-0031152.
These charges are in addition to the fees charged by the individual investment
funds selected by donor-advisors. To my knowledge, there are no comparable
administrative service fees charged to colleges and universities (other than those
that are themselves DSOs), making direct apples-to-apples comparisons
problematic. Further, institutions of higher education are highly resistant to
disclosing their investment expenses, and this data is for the most part not publicly
reported.
38. It is possible, though, to draw some inferences about fee structures from college
tax returns. To take one prominent example, at Harvard University, fiscal year
2017 investment management fees totaled $130.3 million on investment assets of
$38.8 billion. Presidents and Fellows of Harvard University Form 990, Tax Year
2017,
https://projects.propublica.org/nonprofits/organizations/42103580/201931299349301
613/IRS990. By simple division, this suggests an average fee of about 33.5 basis
points. Obviously, this is about half of the administrative service fee FMR LLC
charges on top of the fees imposed by its individual funds.

VI. The Right to Advise Has Substantial Economic Value

39. Although the Pierce Report does not offer a bottom-line assessment of the
nature of a DAF donor’s advisory privileges, various language in the Report can be
taken to suggest that the opportunity to provide advice creates no cognizable rights
for the donor-advisor. For example, the Report states repeatedly that a DSO has
“exclusive” authority to make final decisions about how to invest and distribute
donated funds, and that donor advice is not “binding.” ¶¶19, 21, 30, 33.
40. It is widely recognized that following donor advice is a business necessity for a
DSO. Roger Colinvaux, Donor Advised Funds: Charitable Spending Vehicles for the
21st Century, 92 Wash. L. Rev. 39, 52 (2018). If a DSO does not follow donor advice,
future donors have no reason to contribute funds to the organization. Some DSOs do
warn donors that they will not follow advice to make certain donations that would
raise tax law issues for the DSO, such as donations to organizations that intervene
in campaigns for elective office. Treasury Report at 69. But aside from these
categories, no public evidence exists to suggest that DSOs ever decline to implement
donor-advisor choices. Id. (“[I]n general, donor advice [i]s followed.”); Sherlock &
Gravelle 6 (same); Sherlock & Gravelle 3 (“Evidence suggests ... that donors to
DAFs have effective control over grants.”). The special privilege of donors to advise
on the distribution of their donor-advised funds is unique to DSO sponsors. When
the donor makes a contribution to a commercial DAF like Fidelity Charitable, the
money has technically been donated to charity, but no decision has been made
regarding the beneficiary of the funds or the charitable purpose to which the funds

                                         13
                                                                   CONFIDENTIAL

will be put. The DSO will not direct the funds to be used for any charitable purpose
unless the donor fails to make any recommendations for several consecutive years.
The donor thus retains the most substantial interest in the DAF, because the donor
will effectively decide on the ultimate beneficiaries and the intended charitable
purposes.
41. Donors accordingly have a well-founded and reasonable expectation that the
opportunity to “advise” on the investment and donation of a DAF account is
economically meaningful. Indeed, donors are willing to pay handsomely for this
opportunity. On average, commercial DSO management fees are as large or larger
than the tax benefits their accounts offer, suggesting that the choice to donate is on
net costly for the donor. John R. Brooks, The Missing Tax Benefit of Donor-Advised
Funds, 150 Tax Notes 1013 (2016). In the 2017 Fiscal Year, FMR LLC earned $58.9
million in administrative fees from the services it provided to Fidelity Charitable.
Fidelity Investments Charitable Gift Fund Form 990 for Tax Year 2017 Sched. O,
https://www.fidelitycharitable.org/content/dam/fc-public/docs/fc/fc-990-fy-2017.pdf.
Again, that reported administrative fee is only part of the revenue that FMR LLC
receives, because additional fees are charged by individual investment funds and for
services like selling stock. Many popular FMR LLC funds charge in excess of 70
annual basis points. Fidelity Charitable reported about $22 billion in investment
assets in FY 2017, meaning that even a modest 10-basis-point average fee would be
another $22 million in revenues. And the number could be much higher. .
42. As yet further evidence of the value of the advisory privilege, many DSOs allow
donor-advisors to transfer the privilege by gift or devise. E.g., Fidelity Charitable
Program Guidelines 17–18, FRBN-0039512; National Philanthropic Trust, Donor
Advised Funds—FAQ, https://www.nptrust.org/donor-advised-funds/faq/; see
Treasury Report at 22.
43. While it is true that the terms of most DSO agreements state that the DSO
retains the power to disregard donor advice, that should not be understood to mean
that the DSO makes an unlimited reservation of the power to spend donations in
any manner. Taken as a whole, DSO promotional materials clearly represent that
contributed funds, less disclosed fees, will normally be transferred to a charity of
the donor-advisor’s choosing. The DSO is not free to convert contributions to other
uses, such as employee salary, except to the extent that such conversion is
necessary to cover fees described in the representations made to donors. If this were
not the case, all DSO representations as to fee amounts would be empty promises.
That outcome would not be in the best interests of donor-advisors or DSOs, as anti-
fraud protections are generally a necessary component of any mass fundraising
enterprise. Given the informational imbalance between funder and fundraiser, a
rational funder will not contribute without knowing that misrepresentations are
redressable. John C. Coffee, Jr., Market Failure and the Economics Case for a

                                          14
                                                                CONFIDENTIAL

Mandatory Disclosure System, 70 Va. L. Rev. 717 (1984). Accordingly, since the
unlimited reservation interpretation would make both sides of the bargain worse
off, the parties should not be understood to have agreed to such a position.


Dated: October 15, 2019

                                             Brian Galle




                                        15
                                                                 CONFIDENTIAL

                     Appendix A: Materials Consulted
Production Documents

     Fidelity Charitable Program Guidelines
      (FID-FRBN-0039512)

     Ninth Amended and Restated Master Services Agreement
      (FID-FRBN-0031152)

     Fidelity DonorFlex Program Overview
      (FID-FRBN-0003370)

     JP Morgan Charitable Giving Fund Summary
      (FRBN00012506)

     JP Morgan Charitable Gift Fund Program Circular (Dec. 2017)
      (CHASE000014)

Primary & Secondary Legal Authorities

     U.S. Dep’t of the Treasury, Report to Congress on Supporting Organizations
      and Donor Advised Funds 44 (Dec. 2011)

     Fund for Anonymous Gifts v. IRS, No. Civ. A. 95-1629(RCL) (unpublished)
      (D.D.C. Apr. 15, 1997), vacated and remanded, 194 F.3d 173 (D.C. Cir. 1999)

     National Foundation, Inc. v. U.S., 13 Cl. Ct. 486 (1987)

     Uniform Prudent Management of Institutional Funds Act § 3

     Bogert’s Trusts and Trustees § 612

     IRS Revenue Ruling 98-15




                                           16
                                                                CONFIDENTIAL

Academic Works

    Molly Sherlock & Jane Gravelle, Congressional Research Service, An Analysis
     of Charitable Giving and Donor Advised Funds (June 2012),
     https://fas.org/sgp/crs/misc/R42595.pdf.

    Susan N. Gary, The Problems With Donor Intent: Interpretation,
     Enforcement, and Doing the Right Thing, 85 Chi-Kent L. Rev. 977 (2010)

    Max M. Schanzenbach & Robert H. Sitkoff, Did Reform of Prudent Trust
     Investment Laws Change Trust Portfolio Allocation, 50 J. L. & Econ. 681
     (2007)

    Edward C. Halbach, Trust Investment Law in the Third Restatement, 27 Real
     Property, Probate, and Trust J. 407 (1992)

    Trent E. Kiziah, The Trustee’s Duty to Diversify: An Examination of the
     Developing Case Law, 36 ACTEC J. 357 (2010)

    Roger Colinvaux, Donor Advised Funds: Charitable Spending Vehicles for the
     21st Century, 92 Wash. L. Rev. 39 (2018)

    John R. Brooks, The Missing Tax Benefit of Donor-Advised Funds, 150 Tax
     Notes 1013 (2016)

    John C. Coffee, Jr., Market Failure and the Economics Case for a Mandatory
     Disclosure System, 70 Va. L. Rev. 717 (1984)

Websites

    National Philanthropic Trust, Donor Advised Funds FAQ
     https://www.nptrust.org/donor-advised-funds/faq/

    National Philanthropic Trust, The 2018 DAF Report,
     https://www.nptrust.org/reports/daf-report/

    National Philanthropic Trust, Illiquid Asset Contribution Guidelines (Aug.
     2019), https://www.nptrust.org/wp-content/uploads/2019/08/Illiquid-Asset-
     Contribution-Guidelines-NPT.pdf.

    Donors Capital Fund, How It Works,
     http://donorscapitalfund.org/HowItWorks.aspx




                                        17
                                                               CONFIDENTIAL

   Donors Capital Fund, About Us—FAQs,
    http://donorscapitalfund.org/AboutUs/FAQs.aspx

   Silicon Valley, Individually Managed Funds,
    https://siliconvalleycf.org/individually-managed-funds

   Schwab Charitable, 2018 Program Policies & Guidelines (Apr. 2019),
    https://www.schwabcharitable.org/public/charitable/features/program_policies

   Vanguard Charitable, Policies & Guidelines (2018),
    https://www.vanguardcharitable.org/sites/default/files/upload/2018%20Policies
    %20and%20Guidelines_112618_ABW.pdf

   Presidents and Fellows of Harvard University Form 990, Tax Year 2017,
    https://projects.propublica.org/nonprofits/organizations/42103580/2019312993
    49301613/IRS990

   Fidelity Investments Charitable Gift Fund Form 990 for Tax Year 2017 Sched.
    O, https://www.fidelitycharitable.org/content/dam/fc-public/docs/fc/fc-990-fy-
    2017.pdf




                                       18
Exhibit C
1             IN THE UNITED STATES DISTRICT COURT
2           FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                                 - - -
4    EMILY FAIRBAIRN and             :    Case No.
5    MALCOLM FAIRBAIRN,              :    3:18-CV-4881
6                Plaintiffs          :
7              vs.                   :
8    FIDELITY INVESTMENTS            :
9    CHARITABLE GIFT FUND,           :
10             Defendants.           :
11   __________________________
12
13
14
15        Videotaped Deposition of BENJAMIN PIERCE,
16        taken at One Logan Square, 130 North 18th
17        Street, 11th Floor, Philadelphia, Pennsylvania,
18        commencing at 9:00 a.m., Wednesday, November 20,
19        2019, before Rose A. Tamburri, RPR, CM, CCR,
20        CRR, USCRA Speed and Accuracy Champion and
21        Notary Public.
22
23
24   JOB No. 3607925
25   PAGES 1 - 251

                                                         Page 1

                           Veritext Legal Solutions
                                866 299-5127
1                  MR. DULBERG:         Objection.
2    Incomplete hypothetical.
3                  THE WITNESS:         No.
4    BY MS. PATHAK:
5        Q.     It would be impermissible for a
6    donor-advised fund to promise a donor that it
7    will follow her recommendation to place funds
8    into one of the available investment options?
9                  MR. DULBERG:         Objection to the
10   extent it calls for a legal conclusion.
11                 THE WITNESS:         From my experience,
12   donor-advised funds do not make such promises.
13   BY MS. PATHAK:
14       Q.     My question, though, is whether such
15   a promise would be permissible?
16                 MR. DULBERG:         Objection, calls for
17   a legal conclusion.
18                 THE WITNESS:         Yeah, I'm -- I'm not
19   sure.    I'm not an attorney.
20   BY MS. PATHAK:
21       Q.     So as far as you know, the IRS might
22   be totally fine with a donor-advised fund
23   promising donors that it will honor their
24   recommendations; right?
25                 MR. DULBERG:         Objection.

                                                     Page 47

                       Veritext Legal Solutions
                            866 299-5127
1                THE WITNESS:          I -- I don't know.
2    BY MS. PATHAK:
3        Q.   You're not sure whether a DAF's
4    charitable status would somehow be threatened
5    if it made the kind of promise I'm describing;
6    right?
7                MR. DULBERG:          Objection to the
8    form.
9                THE WITNESS:          Based on the
10   conversations I've had with expert counsel
11   at -- for Vanguard Charitable, that kind of
12   promise would be highly frowned upon.
13   BY MS. PATHAK:
14       Q.   But you don't have your own base of
15   knowledge from which to know whether such a
16   promise is permissible?
17               MR. DULBERG:          Objection.
18               THE WITNESS:          Other than what I've
19   spoken to expert counsel about in that regard.
20               MS. PATHAK:         Okay.
21               I was just about to start
22   something slightly new.         Do you want to take a
23   break or should we keep going?
24               MR. DULBERG:          We can keep going.
25               THE WITNESS:          Yeah, that's fine.

                                                      Page 48

                      Veritext Legal Solutions
                           866 299-5127
1    right to do something means that the donor
2    doesn't have any recourse when the DAF behaves
3    that way; correct?
4                  MR. DULBERG:         Objection, vague,
5    calls for a legal conclusion.
6                  THE WITNESS:         As I stated before,
7    I'm not a tax lawyer.
8    BY MS. PATHAK:
9        Q.     You're not sure if a donor could sue
10   a DAF for ignoring a grant recommendation that
11   passed the due diligence process; right?
12                 MR. DULBERG:         Objection.
13                 THE WITNESS:         What I do -- right.
14   BY MS. PATHAK:
15       Q.     A donor might be allowed to sue a DAF
16   for refusing to follow a grant recommendation
17   that passed the due diligence process;
18   correct?
19                 MR. DULBERG:         Objection.
20                 THE WITNESS:         I don't know.
21   BY MS. PATHAK:
22       Q.     Have you ever encountered such a
23   lawsuit?
24                 MR. DULBERG:         Objection, vague.
25                 THE WITNESS:         I'm sorry, repeat

                                                     Page 80

                       Veritext Legal Solutions
                            866 299-5127
1    assets?
2        A.    That's my opinion.
3        Q.    Okay.
4                    And one basis for your opinion is
5    your review of the policies of the 11 large
6    stack; is that right?
7        A.    Yes.
8        Q.    Okay.
9                    Fidelity Charitable's program
10   circular doesn't explicitly prohibit donors
11   from providing advice about the liquidation of
12   donated assets, does it?
13       A.    No.
14       Q.    Do any of the DAF's written policies
15   explicitly prohibit donors from providing
16   advice about the liquidation of donated
17   assets?
18       A.    Donors to all the programs can say
19   whatever they want to say.
20       Q.    So your -- is your response to my
21   question no?
22       A.    I'm sorry, repeat the question.
23       Q.    Yeah.
24                   Do any of the DAF's written
25   policies explicitly prohibit donors from

                                                    Page 91

                         Veritext Legal Solutions
                              866 299-5127
1    providing advice about the liquidation of
2    donated assets?
3                 MR. DULBERG:          Objection.
4                 THE WITNESS:          No.
5    BY MS. PATHAK:
6        Q.    Is it your opinion that these written
7    policies, nonetheless, do prohibit donors from
8    providing advice about the liquidation of
9    donated assets?
10       A.    My opinion is that once the -- as I
11   believe I've stated, once the assets are
12   donated, they become owned by the charity and
13   they then retain all authority over those
14   assets, including the liquidation of those
15   assets.
16       Q.    Okay.   I'm going to ask my question
17   again because I'm not sure that I understood
18   your answer to it.
19                Is it your opinion that the
20   written policies of DAFs prohibit donors from
21   providing advice about the liquidation of
22   donated assets?
23       A.    Not specifically.
24       Q.    Do they prohibit such advice at all?
25       A.    Do "they" meaning donor-advised

                                                     Page 92

                       Veritext Legal Solutions
                            866 299-5127
1    funds?
2        Q.    No, the written policies.
3        A.    I'm sorry, repeat the question.
4        Q.    I'm going to -- yeah, let's go with a
5    cleaner question.
6                  Is it your opinion that the
7    written policies of DAFs prohibit donors from
8    providing advice about the liquidation of
9    donated assets?
10       A.    The written policies do not prohibit
11   advice.
12       Q.    Okay.
13                 Does the Pension Protection Act,
14   the provision that -- of it that you cite, 26
15   USC 4966(d)(2), does that provision prohibit
16   donors from providing advice about the
17   liquidation of donated assets?
18       A.    I'm sorry, you're referring to
19   Section 28 of my report?
20       Q.    I'm look -- yes, I'm referring to the
21   statutory provision that you quote in
22   paragraph 28 of your report.
23       A.    And I'm sorry, and now repeat your
24   question --
25       Q.    Um-hmm.

                                                    Page 93

                         Veritext Legal Solutions
                              866 299-5127
1        A.   Yes.
2        Q.   But it's not based on your knowledge
3    of any law; correct?
4                   MR. DULBERG:          Objection.
5                   THE WITNESS:          Again, as I've
6    spoken before, had many conversations with
7    outside expert legal resources, so I have -- I
8    have information in this regard, but I'm not a
9    legal expert.
10                  MS. PATHAK:         Okay.
11   BY MS. PATHAK:
12       Q.   I guess I'm just trying to understand
13   your opinion though.
14       A.   Right.
15       Q.   And I can't tell whether you believe
16   that it is permissible for a DAF to promise a
17   donor that it will liquidate assets in a
18   certain way?
19                  MR. DULBERG:          Objection.
20                  THE WITNESS:          So I stand by my
21   opinion in paragraph 32.
22   BY MS. PATHAK:
23       Q.   A promise is impermissible?
24       A.   Correct.
25       Q.   And it's impermissible because why?

                                                       Page 104

                         Veritext Legal Solutions
                              866 299-5127
1        A.     One, it's -- as stated in the
2    paragraph, it would potentially jeopardize the
3    tax deduction for the donor, it's
4    impermissible because it relinquishes control,
5    it's impermissible based on the -- the way
6    these programs have run for 90 years.
7        Q.     So you just gave three reasons why a
8    promise would be impermissible, so let's go
9    through each of them.          It's impermissible
10   because it would potentially jeopardize the
11   tax deduction; correct?
12       A.     Yes.
13       Q.     That -- whether a donor can take a
14   tax deduction is determined by law; correct?
15       A.     Yes.
16       Q.     But you're not a legal expert;
17   correct?
18       A.     Yes.
19       Q.     Okay.
20                 A promise by a DAF to a donor that
21   it will liquidate assets in a certain way is
22   also impermissible because it relinquishes
23   control; correct?
24                 MR. DULBERG:           Objection.
25                 THE WITNESS:           Correct.

                                                       Page 105

                         Veritext Legal Solutions
                              866 299-5127
1    BY MS. PATHAK:
2        Q.   That concept of relinquishing control
3    is a legal concept; correct?
4                MR. DULBERG:           Objection.
5                THE WITNESS:           I don't know.
6    BY MS. PATHAK:
7        Q.   Because you're not a legal expert;
8    right?
9        A.   Yes.
10       Q.   And the last reason why it's
11   impermissible for a DAF to make a promise to a
12   donor that it will liquidate assets in a
13   certain way is because that's just not what
14   DAFs do; right?
15               MR. DULBERG:           Objection.
16               THE WITNESS:           Right.
17   BY MS. PATHAK:
18       Q.   That's based on your experience
19   running a DAF for 17 years; right?
20       A.   Yes.
21       Q.   And your observation about how DAFs
22   actually operate; correct?
23       A.   Yes.
24       Q.   So in your experience, DAFs don't
25   ever promise donors how they're going to

                                                     Page 106

                       Veritext Legal Solutions
                            866 299-5127
1    BY MS. PATHAK:
2        Q.      Would it be permissible for a DAF to
3    promise donors that it will liquidate donated
4    assets in a manner that is consistent with
5    their policies?
6                   MR. DULBERG:          Objection.
7                   THE WITNESS:          I don't know.
8    BY MS. PATHAK:
9        Q.      Would it be permissible for a DAF to
10   promise a donor that it will liquidate donated
11   assets in a manner that is consistent with its
12   standard of practice?
13                  MR. DULBERG:          Objection, vague,
14   calls for a legal conclusion.
15                  THE WITNESS:          I'm again struggling
16   on the word promise.         We never used promises
17   at Vanguard Charitable.
18   BY MS. PATHAK:
19       Q.      So it's impermissible for a DAF to
20   promise that it will abide by its liquidation
21   policies?
22                  MR. DULBERG:          Objection.
23                  THE WITNESS:          Repeat the question,
24   please.     I'm sorry.
25   BY MS. PATHAK:

                                                       Page 108

                         Veritext Legal Solutions
                              866 299-5127
1        Q.   I'll ask a slightly different version
2    of the question that I asked.
3                   Is it permissible for a DAF to
4    promise is donor that it will abide by the
5    policies that the DAF has regarding a
6    liquidation of donated assets?
7                   MR. DULBERG:         Objection.
8                   THE WITNESS:         Sounds permissible.
9    BY MS. PATHAK:
10       Q.   But might not be permissible?
11       A.   I don't know, but it sounds
12   permissible.
13       Q.   Okay.
14                  If a -- if a DAF's policies say
15   that it will liquidate donated assets
16   carefully, then could a DAF promise a donor
17   that it will be careful in how it liquidates
18   the donated asset?
19                  MR. DULBERG:         Objection.
20                  THE WITNESS:         I don't know.   I can
21   speak to my experience, which is, again, we
22   never did that kind of -- we never made those
23   kinds of promises.
24   BY MS. PATHAK:
25       Q.   You never made those kinds of

                                                      Page 109

                        Veritext Legal Solutions
                             866 299-5127
1    promises because you didn't think they were
2    permissible?
3          A.    No, because we wanted to retain and
4    needed to retain control of our assets, and
5    therefore, making a promise of any sort like
6    that might create a conflict with the -- with
7    the donor's deduction.
8          Q.    It was your understanding that the
9    donor's tax deduction would be threatened if
10   you promised to stick with your own policies?
11                  MR. DULBERG:         Objection.   It
12   misstates his testimony.
13                  THE WITNESS:         We laid out our
14   policies and we, you know -- I think they're
15   very clear and transparent, and so we never
16   made further promises to say that we would do
17   so.     They are what they are.
18   BY MS. PATHAK:
19         Q.    But if somebody had asked you, do you
20   promise that you'll abide by these policies
21   that are written here, what would you have
22   said?
23                  MR. DULBERG:         Objection.
24                  THE WITNESS:         I would have said
25   this is what -- this is the way we operate.

                                                      Page 110

                        Veritext Legal Solutions
                             866 299-5127
1    It's laid out right here.            This is the way we
2    operate.
3    BY MS. PATHAK:
4        Q.     If I was a high net worth individual
5    who wanted to -- who was considering where to
6    set up a DAF and I was concerned that a DAF
7    might, you know, not stick with -- might not
8    abide by its own written policies and I came
9    to you as president of Vanguard Charitable and
10   I asked you, do you abide by your policies,
11   you would have said yes; right?
12                 MR. DULBERG:         Objection.
13                 THE WITNESS:         I -- I would state
14   here are the policies and guidelines, there
15   are lots of factors related to a particular
16   situation.    Could be the stock, could be the
17   timing, it could be any number of things, but
18   this is the way we generally operate.            And
19   most of the time, this is what we do.
20                 So -- and Vanguard Charitable has
21   a reputation, and you know the reputation of
22   Vanguard Charitable, but I would not make that
23   promise.
24   BY MS. PATHAK:
25       Q.     You wouldn't say, I promise, we abide

                                                     Page 111

                       Veritext Legal Solutions
                            866 299-5127
1    by our own policies?
2        A.     No.
3        Q.     Do you think a donor might be
4    concerned if you refused to make such a
5    promise?
6                     MR. DULBERG:         Objection.
7                     THE WITNESS:         I don't know.
8                     MS. PATHAK:        Okay.
9    BY MS. PATHAK:
10       Q.     If a DAF has a general policy of
11   selling no more than 10 percent of volume in a
12   single day of a publicly traded security that
13   has been donated, would it be permissible for
14   the DAF to promise the donor that it will stay
15   below 10 percent for her particular donated
16   stock?
17                    MR. DULBERG:         Objection, vague,
18   incomplete hypothetical.
19                    THE WITNESS:         It's not the
20   practice certainly that I'm familiar with of
21   any donor-advised fund to make that sort of a
22   promise, but does that make it permissible?                   I
23   don't know.
24   BY MS. PATHAK:
25       Q.     Such a promise could be permissible?

                                                        Page 112

                          Veritext Legal Solutions
                               866 299-5127
1                MR. DULBERG:           Objection.
2                THE WITNESS:           In my experience,
3    donor-advised funds don't make promises about
4    the liquidation of marketable securities.
5    BY MS. PATHAK:
6        Q.   But are such promises permissible?
7                MR. DULBERG:           Objection.
8                THE WITNESS:           I'd say no.
9                MS. PATHAK:          Okay.
10   BY MS. PATHAK:
11       Q.   Can a DAF promise that it will
12   consider the donor's advice about liquidation?
13       A.   As I stated before, donors can say
14   anything they want.
15       Q.   Right.   But can a DAF promise to
16   consider the donor's advice about the
17   liquidation of a donated asset?
18       A.   I suppose they can.                 I'd be very
19   shocked if they would do that.
20       Q.   Okay.
21               So, for example, if a -- if a
22   donor is a real estate agent and donates real
23   estate that's located in a market that she's
24   familiar with, could the DAF promise to have a
25   phone call with her and hear what she has to

                                                         Page 113

                       Veritext Legal Solutions
                            866 299-5127
1    as there's a willing buyer?
2                 MR. DULBERG:         Objection to the
3    form.
4                 THE WITNESS:         I don't know.
5                 MR. DULBERG:         Incomplete
6    hypothetical.
7    BY MS. PATHAK:
8        Q.    Do you have an opinion about what
9    constitutes sufficient volume to sell a
10   publicly traded security?
11       A.    It depends on the security.
12       Q.    What does it -- when -- when you say
13   it depends on the security, what do you mean?
14       A.    Well, Apple, I don't know what
15   Apple -- how many shares of Apple trade every
16   day, but if we got a gift of 50,000 shares of
17   Apple, I suspect Apple is trading -- there are
18   buyers of millions of shares.
19                So you could take another stock
20   that we get a donation of, you know, 10,000
21   shares and there are only 20,000 shares being
22   traded.   So it depends on the -- on the stock
23   and the volume of that particular ticker.
24       Q.    So in the example that you gave where
25   there is a block of 10,000 shares donated, but

                                                    Page 176

                      Veritext Legal Solutions
                           866 299-5127
1    there are only 20,000 shares being traded,
2    Vanguard Charitable would not sell all 10,000
3    shares in one day; right?
4                   MR. DULBERG:          Objection, calls for
5    speculation, incomplete hypothetical.
6                   THE WITNESS:          We would -- we would
7    look at that transaction very carefully.
8    BY MS. PATHAK:
9        Q.   Do you know how that transaction
10   would be handled?
11                  MR. DULBERG:          Objection,
12   incomplete hypothetical.
13                  THE WITNESS:          Not specifically.
14   BY MS. PATHAK:
15       Q.   Do you have experience in selling
16   publicly traded securities?
17                  MR. DULBERG:          Objection, vague.
18                  THE WITNESS:          I'm not a broker, a
19   stockbroker.
20   BY MS. PATHAK:
21       Q.   Do you consider yourself an expert in
22   liquidating publicly traded securities?
23       A.   No.
24       Q.   Do you consider yourself an expert in
25   how DAFs liquidate publicly traded securities?

                                                       Page 177

                         Veritext Legal Solutions
                              866 299-5127
1    BY MS. PATHAK:
2        Q.   Fidelity Charitable's expenses, on
3    the other hand, stem, at least in part, if not
4    largely, from the fee paid to FMR; correct?
5        A.   Can you --
6                   MR. DULBERG:         Objection to the
7    form.
8                   THE WITNESS:         Not the way I
9    describe it.     I would describe it as the --
10   Fidelity Charitable, I don't know the number
11   in 2016 or '17, you know, had 250, 300 FMR
12   people contracted to work for them.            So it's
13   their expenses plus these other expenses, some
14   of which are further outlined, I believe, in
15   an additional chart here.
16                  So you add all that up and that's
17   the operating expense of Fidelity Charitable.
18                  MS. PATHAK:        Okay.
19   BY MS. PATHAK:
20       Q.   You reviewed this Annual Review
21   document; correct?
22       A.   Yes.
23       Q.   And you reviewed this document for
24   2016, 2017 and 2018; is that right?
25       A.   I believe that's correct.            I just

                                                    Page 211

                        Veritext Legal Solutions
                             866 299-5127
1    want to double check.
2                   Yes, that's correct.
3        Q.     Did you independently verify any of
4    the numbers that were in any of these annual
5    reviews?
6                   MR. DULBERG:            Objection to the
7    form.
8                   THE WITNESS:            I looked at the
9    Vanguard Charitable numbers, just to make sure
10   they seemed correct, but I did not check
11   specific other numbers, no.
12                  MS. PATHAK:           That make -- that
13   makes sense.
14   BY MS. PATHAK:
15       Q.     You eye-balled the Vanguard
16   Charitable numbers, compared them against your
17   experience; correct?
18       A.     Correct.
19       Q.     But didn't have a basis to
20   independently verify any of the other numbers;
21   correct?
22                  MR. DULBERG:            Objection to the
23   form.
24                  THE WITNESS:            There potentially
25   was a basis to do it by looking at the 990s

                                                       Page 212

                           Veritext Legal Solutions
                                866 299-5127
1    that I think are referred to here.                 I did not
2    do that.
3                  MS. PATHAK:          Okay.
4    BY MS. PATHAK:
5        Q.     And you didn't attempt to recreate
6    any of the analyses done in these annual
7    reviews; correct?
8                  MR. DULBERG:           Objection to the
9    form.
10                 THE WITNESS:           Just as a note of
11   clarification, on the previous page,
12   FID-FRBN-631, those -- that's the
13   administrative fee chart, I looked at those.
14   I'm familiar with those.             That's where it
15   talks about the different asset tiers and the
16   different administrative fees.                 I checked
17   those.
18   BY MS. PATHAK:
19       Q.     How did you check those?
20       A.     By looking at the policies and
21   guidelines.
22       Q.     You compared -- these numbers -- you
23   compared these -- the numbers that are here on
24   page 43631 against the policies of the 11
25   biggest DAFs?

                                                         Page 213

                         Veritext Legal Solutions
                              866 299-5127
1        A.   Or these four, yes.
2        Q.   Okay.
3                 Other than that, was there any
4    recreate -- recreation of any of the analysis
5    conducted?
6        A.   Somewhat -- somewhat similarly on
7    0043633, Program Comparison, in terms of
8    minimums, services, again, I had familiarity
9    from my previous 17 years and also had access
10   to the policy -- policies and guidelines,
11   circulars and so forth.            So yes, I was able to
12   validate one of these and must admit, so yes.
13       Q.   And this page 43633 outlines the, I
14   guess, details of these different -- some of
15   the details of these different donor-advised
16   funds; right?    It outlines the administrative
17   fees, the minimum grant, the minimum initial
18   contribution.
19                So those are the kinds of numbers
20   that you can verify by looking at the
21   policies; correct?
22       A.   Correct.
23       Q.   Okay.
24                Is there any other independent
25   verification that you did?

                                                    Page 214

                         Veritext Legal Solutions
                              866 299-5127
1        A.      No.
2        Q.      Okay.
3                      If there had been an error in
4    taking information from a published policy and
5    then putting it into this annual review, you
6    might have caught that error because you did
7    some comparison between this document and the
8    published policies; right?
9        A.      Right.
10       Q.      But there's no other type of error
11   that you would have been able to catch; right?
12                     MR. DULBERG:         Objection.
13                     THE WITNESS:         I'm -- I'm not sure.
14   BY MS. PATHAK:
15       Q.      Well, since you didn't recreate
16   the -- any of the analysis here, you wouldn't
17   be able to tell whether there -- there might
18   have been a mistake in any of the analysis;
19   right?
20                     MR. DULBERG:         Objection.
21                     THE WITNESS:         Right.
22                     MS. PATHAK:        Okay.
23   BY MS. PATHAK:
24       Q.      In paragraph 56 on page 20 of your
25   report --

                                                         Page 215

                           Veritext Legal Solutions
                                866 299-5127
1    Interestingly, the weighted investment fee for
2    the $5 billion, most of which was in Vanguard
3    funds, was nine basis points, .09, less than
4    one-tenth of one percent.
5                     So from a governance perspective,
6    the board seemed to have made a very prudent
7    decision in terms of how to invest its funds.
8                     MS. PATHAK:        I understand.
9    BY MS. PATHAK:
10       Q.     Do you know the percentage of
11   Fidelity Charitable assets that are invested
12   in FMR products?
13       A.     No.
14       Q.     Do you know the total number of
15   dollars that are invested in FMR products?
16       A.     No.
17       Q.     Do you know how much profit FMR earns
18   from Fidelity Charitable assets that are
19   invested in FMR products?
20       A.     No.
21       Q.     Okay.
22                    Let's return to paragraph 56 on
23   page 20.
24       A.     Yes.
25       Q.     And I'm actually going to continue

                                                     Page 224

                          Veritext Legal Solutions
                               866 299-5127
Exhibit D
Exhibit E
Exhibit F
 1   I.     INTRODUCTION

 2          It is understandable that plaintiffs do not want the Court to hear the expert testimony of

 3   Benjamin Pierce, who has more than two decades of experience with donor advised funds. But

 4   having accused Fidelity Charitable, a national donor advised fund sponsor, of negligence,

 5   plaintiffs cannot avoid testimony concerning the customs and practices of other national donor

 6   advised funds. And it is difficult to imagine a more credible expert on that subject than Mr.

 7   Pierce. Mr. Pierce served as President of Vanguard Charitable for 17 years, explained DAFs to

 8   members of Congress, and led the documentation and publication of a statement of best practices

 9   for national DAFs.

10          Plaintiffs’ attacks on Mr. Pierce miss the mark. First, they ignore the reality that Mr.

11   Pierce’s opinions are based on specialized knowledge—knowledge derived from his leadership

12   of a national DAF for 17 years. Second, they ignore that experts routinely rely on hearsay, and

13   that there is no reasonable way other than relying on hearsay to summarize the policies and

14   practices of other national DAFs, evidence that is plainly relevant to the defense of a negligence

15   claim. Third, to the extent plaintiffs deride Mr. Pierce’s opinions as “confusing” and

16   “contradictory,” such attacks may be fodder for cross-examination, but do not support excluding

17   his testimony.

18   II.    ARGUMENT

19          A.        Mr. Pierce May Provide An Overview Of DAFs
20          At the outset of his expert report, Mr. Pierce provides a primer regarding donor advised

21   funds. In that primer, Mr. Pierce explains the meaning of the word “advised” in the phrase

22   “donor advised fund.” In Mr. Pierce’s succinct formulation, donors may “give advice on how

23   the proceeds of the gift will be invested in, and granted out of the fund into which those

24   proceeds are placed.” Ex. A1, Pierce Rpt. ¶ 18 (emphasis added). He also explains that it is

25   critical for DAFs to maintain a line between advice and direction, and he explains how they

26   maintain that line. Id. ¶ 33. Mr. Pierce bases his opinions not only on his experience, but also on

27
            1
28           All exhibits cited in this Motion are attached to the accompanying Declaration of
     Nicholas G. Purcell.
                                                      -1-
     Case No. 3:18-cv-04881-JSC                      DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
 1   a range of authorities, including publicly-available policies issued by leading national DAFs (¶¶

 2   19-27), Fidelity Charitable’s Code of Conduct (¶ 34), and the description of the advisory

 3   privileges set forth in a document that Mr. Pierce and other national DAF leaders helped create

 4   in order “to document emerging industry standards” (¶ 29).

 5            Plaintiffs are wrong to insist that these opinions are not based upon Mr. Pierce’s

 6   specialized knowledge. Mr. Pierce’s report explains that his opinions are based not merely upon

 7   his review of documents, but also “on my experience and expertise in running a large national

 8   DAF for seventeen years” and his ongoing consulting practice. Id. ¶ 13. As President of

 9   Vanguard Charitable, Mr. Pierce routinely met with the leaders of other national DAFs, and met

10   with hundreds of donors to Vanguard Charitable, including many who held giving accounts at

11   other DAFs, from whom he learned about practices at other DAFs. See id. ¶ 5; Ex. B, Pierce Tr.

12   87:14-88:8; 138:2-140:23; 146:3-25. His ongoing consulting work includes an engagement on

13   behalf of a donor advised fund, and on behalf of other charities working to establish donor

14   advised funds. See Ex. B at 26:1-19.

15            To be sure, the heart of Mr. Pierce’s expertise is experience. But the Federal Rules

16   themselves recognize that experience not only can “provide a sufficient foundation for expert

17   testimony,” but that in certain fields, “experience is the predominant, if not sole, basis for a great

18   deal of reliable expert testimony.” Fed. R. Evid. 702, 2000 Advisory Committee Notes

19   (emphasis added). Courts within the Ninth Circuit have embraced this formulation. See, e.g.,

20   Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004) (no abuse of

21   discretion for trial court to allow expert testimony of witness with 25 years of “experience

22   working for insurance companies and as an independent consultant” in light of his “significant

23   knowledge of and experience within the insurance industry”). If Mr. Pierce is not qualified to

24   offer expert testimony regarding donor advised funds, it is difficult to conceive of anyone who

25   could.

26            Plaintiffs also are wrong to insist that Mr. Pierce is little more than a conduit for hearsay.

27   As an initial matter, it is entirely appropriate for experts to rely upon—and present at trial—

28   evidence that otherwise would be inadmissible hearsay. Paddack v. Dave Christensen, Inc., 745
                                                         -2-
     Case No. 3:18-cv-04881-JSC                         DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
 1   F.2d 1254, 1261–62 (9th Cir. 1984) (Rule 703 “permits such hearsay, or other inadmissible

 2   evidence, upon which an expert properly relies, to be admitted to explain the basis of the expert’s

 3   opinion”). In this case, plaintiffs have accused Fidelity Charitable of negligence, and one of

 4   Fidelity Charitable’s defenses is that it sold the shares at issue in accordance with its policy, and

 5   that its policy is consistent with those of other DAFs. It is black-letter law that customs and

 6   practices of a defendant’s peers are relevant in evaluating a negligence claim. S.E.C. v. Dain

 7   Rauscher, Inc., 254 F.3d 852, 856–57 (9th Cir. 2001) (evidence of compliance with custom or

 8   industry practice is a relevant, but not determinative, factor in determining compliance with the

 9   standard of care). To show the Court the policies and practices of Fidelity Charitable’s peers,

10   Mr. Pierce’s report includes quotes from the policies themselves. That cannot be improper.

11          Plaintiffs grossly mischaracterize Mr. Pierce’s report when they accuse it of being

12   “confusing, biased, and contradicted.” Mot. 3. Thus, they claim that “Mr. Pierce says that DAFs

13   do not let donors advise on stock liquidation,” but cite nothing in support. Id. What Mr. Pierce

14   actually says is that donors do not have an “advisory privilege” to advise on liquidation. See,

15   e.g., Ex. A ¶ 27. In fact, as plaintiffs acknowledge, Mr. Pierce recognized in both his report and

16   his testimony that there is no way to prevent donors from offering advice on any subject at all.

17   Id. ¶ 31 (“from time to time, some donors provide DAFs with a recommendation concerning the

18   liquidation of donated assets, including publicly traded securities”); Ex. B at 97:25-99:4 (“donors

19   can say anything they want to the charities”). Mr. Pierce’s point is quite simple: “what is critical

20   to understand is that, while a donor might provide ‘advice’ regarding the liquidation of a donated

21   asset, the DAF has total control of the liquidation.” Ex. A ¶ 31.

22          Plaintiffs’ suggestion that Mr. Pierce “omits JP Morgan’s DAF from his analysis” is

23   flatly wrong. Mr. Pierce explicitly discusses the J.P. Morgan Charitable Giving Fund in

24   Paragraph 40 of his report. Even more important, Mr. Pierce quotes (in Paragraph 31) from the

25   sworn declaration of Dennis Hearst, who served as the Fairbairns’ relationship manager for the

26   J.P. Morgan Charitable Giving Fund, and who plaintiffs describe as “the catalyst for the

27   Fairbairns establishing a $20 million DAF account with JP Morgan.” Compl. ¶ 48. Mr. Hearst’s

28   declaration corroborates Mr. Pierce’s opinion, stating that “donors . . . are not permitted to
                                                        -3-
     Case No. 3:18-cv-04881-JSC                        DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
 1   dictate the timing, price or manner of the liquidation of publicly traded securities,” and

 2   describing those issues as “solely in the control of the [J.P. Morgan Charitable Giving] Fund.”

 3   Ex. C (Declaration of Dennis Hearst). At any rate, the fact that a party may have fodder with

 4   which to cross-examine the other party’s expert does not mean that the expert’s opinion is

 5   inadmissible. See, e.g., Audionics Sys., Inc. v. AAMP of Fla., Inc., 2015 WL 12712288, at *22

 6   (C.D. Cal. July 10, 2015) (fact that plaintiff “clearly disagrees” with defendant’s expert’s

 7   analysis “does not demonstrate that [expert] is unqualified or unable to testify competently to the

 8   opinions he offers,” and provides “fodder for cross-examination” but no “basis for exclusion”).

 9           B.      Mr. Pierce’s Opinion About The Scope Of The Advisory Privilege Is Not A
                     Legal Opinion
10

11           In seeking to exclude Mr. Pierce’s “opinion that DAFs are not ‘permitted’ to make

12   promises to donors about how they will liquidate donated assets,” plaintiffs mischaracterize what

13   Mr. Pierce says. Mr. Pierce’s point is simpler: DAFs may not make promises to donors at all.

14   As Mr. Pierce puts it, “there is . . . an important difference between a donor providing advice . . .

15   and a donor extracting from the DAF a promise.” Ex. A ¶ 32 (emphasis in original). He

16   explains that “it is critical for a DAF to maintain a line between ‘advice’ and ‘direction,’” and

17   that “DAFs commonly maintain this distinction by establishing policies and procedures,” which

18   he describes. Id. ¶¶ 33-34. Mr. Pierce’s 17 years leading a national charity provide more than

19   sufficient basis to discuss these policies.

20           Unlike Professor Galle, and contrary to plaintiffs’ accusation, Mr. Pierce does not seek to

21   opine about “supposed legal requirements for donor-advised funds,” Mot. 4, and readily

22   disclaims any legal expertise. See, e.g., Ex. B at 41:11-24; 106:2-9. All he seeks to do is provide

23   factual testimony about how DAFs operate. Professor Galle’s opinions provide a stark contrast.

24   By plaintiffs’ own admission, “Professor Galle offered an opinion . . . about the law surrounding

25   charitable giving.” Mot. 4 n.1 (emphasis added). This is fatal to large swaths of Professor

26   Galle’s report: plaintiffs’ own case confirms that in the Ninth Circuit, experts “do not testify

27   about the law.” Mot. 4 (citing Crow Tribe of Indian v. Racicot, 87 F.3d 1039, 1045 (9th Cir.

28   1996)) (emphasis added); see also Fidelity Charitable’s Motion In Limine No. 3. But the
                                                        -4-
     Case No. 3:18-cv-04881-JSC                        DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
 1   critique of Professor Galle does not apply to Mr. Pierce, who does not intend to testify “about the

 2   law” at all.

 3           C.      Mr. Pierce Is Plainly Entitled To Explain That DAFs Sell Donated Stock As
                     Quickly As Possible
 4

 5           Plaintiffs offer no good reason to prevent Mr. Pierce from telling the Court that Fidelity

 6   Charitable’s policies and practices regarding the liquidation of donated stock are consistent with

 7   those of other leading DAFs. First, they argue that Mr. Pierce’s opinion is based “exclusively”

 8   on his analysis of the published policies of other DAFs. Mot. 5. Not true; Mr. Pierce expressly

 9   states that he is “familiar with the typical practice of liquidating donated assets as quickly as

10   possible not only from my review of the policies and guidelines of leading DAFs, but also from

11   my seventeen years of experience in leading a major national DAF and interacting with other

12   national DAF leaders during that period.” Ex. A ¶ 47 (emphasis added); see also id. ¶ 36 (listing

13   his experience as a basis for this opinion).

14           Second, the claim that Mr. Pierce’s opinion is “confusing and biased” is little more than

15   an effort in misdirection. Plaintiffs do not accuse Mr. Pierce of misquoting the liquidation

16   policies of the largest national DAFs; instead, they point out that those policies also provide that

17   thinly-traded or illiquid securities are not always liquidated immediately. As Fidelity Charitable

18   has repeatedly explained in other contexts, that is a non sequitur: Mr. Pierce’s report discusses

19   the policies that are applicable in this case, where Fidelity Charitable received shares of WATT

20   stock on a day when more than 28 million shares of that stock traded hands. Policies relating to

21   thinly-traded stock are inapposite. To the extent plaintiffs wish to cross-examine Mr. Pierce with

22   irrelevant policies that are distinct from those he describes in his report, they may do so; the fact

23   that he did not describe policies relating to thinly-traded securities in his report is not a basis to

24   exclude his testimony altogether. See, e.g., Farrow v. Contra Costa Cty., No. 12-CV-06495-

25   JCS, 2019 WL 78839, at *23 (N.D. Cal. Jan. 2, 2019) (“Evidence should be excluded as

26   unreliable if it suffers from serious methodological flaws” or fails to fit “the issues to be

27   decided”) (punctuation and citation omitted).

28           Third, plaintiffs’ protest that how other DAFs sell donated stock is not relevant ignores
                                                         -5-
     Case No. 3:18-cv-04881-JSC                         DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
 1   basic tenets of negligence law. As noted above, the Ninth Circuit has confirmed that the customs

 2   and practices of a defendant’s peers are relevant in an action for negligence. That is what Mr.

 3   Pierce seeks to introduce.

 4          D.      Mr. Pierce Should Be Permitted To Explain Why DAFs Sell As Quickly As
                    Possible
 5

 6          Plaintiffs’ litany of attacks on Mr. Pierce’s explanation of why national DAFs sell donated

 7   stock as quickly as possible provides no basis for exclusion. First, they point out that Mr. Pierce

 8   is not a trader. That is true, but it hardly renders him incapable of explaining that national DAFs

 9   sell donated securities “to minimize market risk and eliminate speculation.” Again, he ran a

10   national DAF for 17 years. The policy of that DAF is to sell donated securities “as quickly as

11   possible.” Ex. A ¶ 41. Mr. Pierce is plainly entitled to explain why a policy that he put in place—

12   the standard among national DAFs—makes sense. Next, plaintiffs claim that Mr. Pierce’s report

13   is “almost impossible to decipher,” and take issue with his use of the word “appropriate.” Mot. 6.

14   If plaintiffs were genuinely confused, they could have asked Mr. Pierce what he meant by

15   “appropriate” during his deposition; they never did. Their speculation as to what he may have

16   meant provides no basis to exclude his opinion. Nor does their flagrant mischaracterization—

17   clearly, Mr. Pierce does not opine “that DAFs are bad at trading stock.” Mot. 6. Instead, he

18   explains that selling stock as quickly as possible allows charities to focus on their “area of core

19   competence,” which is “the ‘giving away’ that is core to their missions.” Ex. A ¶¶ 48-49.

20          E.      Mr. Pierce’s Opinion Regarding The Relationship Between Fidelity
                    Charitable and FMR Is Appropriate Rebuttal
21

22          Fidelity Charitable hopes that it will be unnecessary for Mr. Pierce to explain that all donor

23   advised funds require service providers, that it is a common practice among national DAFs to

24   contract for services with an entity that shares the same trade name as the charity, and that the fees

25   FMR charges Fidelity Charitable are considerably lower than the fees that Fidelity Charitable’s

26   peers pay. None of this will be relevant if the Court grants Fidelity Charitable’s Motion in Limine

27   No. 2. Yet it is the plaintiffs who have put this issue in play, suggesting as early as their Complaint

28   that Fidelity Charitable exists in order to “generate enormous profits” for FMR. Compl. ¶¶ 4, 32,
                                                        -6-
     Case No. 3:18-cv-04881-JSC                        DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
 1   33. Indeed, Professor Galle has opined that the relationship with FMR “unfairly favors FMR LLC

 2   at the expense of Fidelity Charitable and its donor-advisors.” Ex. D, Galle Reply Rpt. at 11. If

 3   Plaintiffs are permitted to present that narrative at trial, they cannot dismiss Fidelity Charitable’s

 4   response as “irrelevant.” Mot. 7.

 5          Plaintiffs falsely insist that Mr. Pierce is unqualified to testify regarding “the propriety of

 6   the relationship between Fidelity Charitable and Fidelity.” Mot. 6-7. Given his experience, Mr.

 7   Pierce is well-positioned to explain that it is “standard in the DAF charitable sector for sponsoring

 8   charities to have relationships with for-profit corporate entities including those that might have the

 9   same brand name.” Ex. A ¶ 54. Plaintiffs’ critique of Mr. Pierce’s statements about the value

10   FMR provides Fidelity Charitable is misguided; Mr. Pierce observes that “the Treasurer of Fidelity

11   Charitable has . . . concluded that the charity is receiving at least fair value” for the services FMR

12   provides, id. ¶ 56, and then goes on to explain the range of services FMR provides and the nature

13   of the fees that Fidelity Charitable charges. Id. ¶¶ 57-59. Again, plaintiffs are free to point out at

14   cross-examination that Mr. Pierce only verified some, but not all, of the data in the PowerPoint

15   presentations he reviewed (Mot. 7), or lacked “full information” (Mot. 7) about FMR’s revenues

16   (which, at any rate, are irrelevant to any analysis of the fees that Fidelity Charitable pays). But

17   these critiques of minor points contained in a large section of Mr. Pierce’s expert report provide

18   no basis to exclude the opinion entirely.

19   III.   CONCLUSION

20          Plaintiffs’ motion to exclude Mr. Pierce from trial should be denied.

21

22   DATED: July 31, 2020                                     Respectfully submitted,

23                                                            By: /s/ David. C. Marcus
                                                              DAVID C. MARCUS
24
                                                              CHRISTOPHER T. CASAMASSIMA
                                                              WILMER CUTLER PICKERING
25
                                                                HALE AND DORR LLP
                                                              350 South Grand Avenue, Suite 2100
26
                                                              Los Angeles, CA 90071
                                                              Telephone: +1 213 443 5300
27
                                                              Facsimile: +1 213 443 5400
28
                                                        -7-
     Case No. 3:18-cv-04881-JSC                        DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
 1                                       ANDREW S. DULBERG (pro hac vice)
                                         SARAH R. FRAZIER (pro hac vice)
 2                                       WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
 3                                       60 State Street
                                         Boston, MA 02109
 4                                       Telephone: +1 617 526 6000
                                         Facsimile: +1 617 526 5000
 5
                                         Attorneys for Defendant
 6                                       FIDELITY INVESTMENTS
                                         CHARITABLE GIFT FUND
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   -8-
     Case No. 3:18-cv-04881-JSC   DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
EXHIBIT A
                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                        SAN FRANCISCO DIVISION



EMILY FAIRBAIRN and
MALCOLM FAIRBAIRN,

     Plaintiffs,                               Case No. 3:18-cv-04881-JSC

         v.

FIDELITY INVESTMENTS
CHARITABLE GIFT FUND,

     Defendant.



                      REPORT OF BENJAMIN PIERCE

                             October 1, 2019




                             CONFIDENTIAL
                                                 TABLE OF CONTENTS

I.     INTRODUCTION .....................................................................................................................1

       A.         Professional Experience and Qualifications ............................................................1

       B.         Prior Expert Testimony ............................................................................................3

       C.         Compensation ..........................................................................................................3

       D.         Materials Considered ...............................................................................................3

II.    ASSIGNMENT.........................................................................................................................3

III.   SUMMARY OF OPINIONS ........................................................................................................4

IV.    THE ROLE OF “ADVICE” AND BEST PRACTICES WITH RESPECT TO DONOR ADVISED
       FUNDS ...................................................................................................................................4

V.     FIDELITY CHARITABLE’S POLICIES AND PRACTICES REGARDING LIQUIDATION ARE
       CONSISTENT WITH OTHER LEADING DAFS ........................................................................12

       A.         DAFs Sell Donated Stock As Quickly As Possible ...............................................13

       B.         It Is Appropriate For DAFs To Sell Donated Stock As Soon As Possible ............16

VI.    FIDELITY CHARITABLE’S RELATIONSHIP WITH FIDELITY IS ENTIRELY APPROPRIATE........18

VII.   CONCLUSION.......................................................................................................................22




                                                          CONFIDENTIAL
I.     INTRODUCTION

       1.      I have been retained by Fidelity Investments Charitable Gift Fund (“Fidelity

Charitable”) to provide an expert opinion in this matter.       Based on my experience as the

founding President of the Vanguard Charitable Endowment Program, as a leader of a group that

developed a set of common operating standards for Donor Advised Funds (“DAFs”), as the co-

founder of a philanthropic consulting organization (Acadia Squam Group LLC) focused on

DAFs, and my review of the materials cited herein, I offer the opinions set forth below relating

standards and best practices relating to DAFs, Fidelity Charitable’s policies and practices

regarding the liquidation of donated securities, and the relationship between Fidelity Charitable

and FMR LLC.

       A.      Professional Experience and Qualifications

       2.      I graduated from Harvard College in 1974 with a BA in Government. After

graduating, I joined the Philadelphia National Bank as a bank management trainee, where I

worked in the multi-national and international divisions. After three years at the bank, I joined a

gas and chemical company as international credit manager. In 1979, I was retained by a Fortune

500 chemical company, FMC Corporation, as credit manager. In that capacity, I was responsible

for supervising a team charged with collecting approximately $1 billion in annual worldwide

revenues. In 1985, I took on a new role as financial analyst in the Marine Colloids Division of

FMC, with responsibility for budgeting, cost-accounting, and inventory controls. In 1988, I

earned my MBA from Villanova University.

       3.      In 1990, I began my career in the non-profit sector by joining The College of

Physicians of Philadelphia as its Chief Operating Officer. Founded in 1787, The College of

Physicians of Philadelphia is a not-for-profit medical, educational, and cultural institution

dedicated to advancing the cause of health and educating medical professionals and the public



                                         CONFIDENTIAL
about medicine. The College of Physicians of Philadelphia maintains one of the world’s oldest

medical libraries and operates the Mütter Museum, a museum of medical history. As COO, I

had responsibility for all internal functions of the institution, with oversight of accounting,

finance, investments, technology, operations, and human resources. I also served as Interim

Executive Director between April 1997 and June 1998, with ultimate responsibility for the

management of the institution while it searched for a permanent executive director.

       4.      In 1998, I was hired as the first employee and President of the Vanguard

Charitable Endowment Program (“Vanguard Charitable”), a 501(c)(3) public charity and DAF

sponsor. Vanguard Charitable is independent of The Vanguard Group, which is a for-profit

global investment firm. I helped launch this national charity, led it through its formative years,

then oversaw its growth as it became one of the nation’s top ten grant-makers. Reporting to an

independent Board of Trustees, I was responsible for overseeing all aspects of the operations of

the charity.   This included establishing policies and guidelines, grant-making, fund-raising,

financial matters, compliance, technology, contribution processing (including liquidation of

donated securities), donor relations, government affairs, collaborations, and human resources.

       5.      During my tenure at Vanguard Charitable, I met regularly with the leaders of

other national DAFs, had numerous opportunities to speak publicly about DAFs, and participated

in the development of industry guidelines related to donor advised funds. In 1999, I was invited

to meet with the United States House of Representatives Finance Sub-Committee on Taxation

regarding DAFs, and spoke to members of Congress and their staff members about DAFs. In

2002, I was a leader of a group that drafted a set of best practices for donor advised funds

entitled “Common Operation Procedures for Donor Advised Funds.” I have also served on

panels regarding DAFs hosted by the Council on Foundations and The Philanthropy Roundtable,


                                                2
                                         CONFIDENTIAL
and have spoken at a wide variety of planned giving, estate and financial planning, and fund-

raising executive conferences.

       6.      After seventeen years as the President of Vanguard Charitable, I retired in July

2015. At the time of my retirement, Vanguard Charitable had granted a total of $5 billion to

charities across the country, and held $5 billion in assets for more than 12,000 accounts.

       7.      In early 2019, I co-founded the Acadia Squam Group LLC, a consulting firm

focused primarily on informing, advising and educating a wide variety of clients on DAFs. Our

mission is to help charities raise more money to support the public good of their missions.

       8.      Further details on my background and qualifications are set out in my curriculum

vitae, which is attached as Exhibit A to this report.

       B.      Prior Expert Testimony

       9.      I have never provided deposition and/or trial testimony as an expert in any

litigation or arbitration proceeding.

       C.      Compensation

       10.     For my work in connection with this matter, I am being paid $300 per hour, as

well as reimbursement of any work-related expenses. My compensation is in no way dependent

on my opinions rendered or the outcome of this matter.

       D.      Materials Considered

       11.     In rendering the opinions and conclusions expressed in this report, I have

considered the materials set forth in Exhibit B in addition to my own experience over the past

several decades.

II.    ASSIGNMENT

       12.     I have been asked by Fidelity Charitable to provide my opinion as to (1) certain

standards and best practices relating to DAFs, (2) Fidelity Charitable’s policies and practices
                                              3
                                          CONFIDENTIAL
regarding the liquidation of donated securities; and (3) Fidelity Charitable’s relationship with

FMR LLC.

III.   SUMMARY OF OPINIONS

       13.     As set forth more fully below, it is my opinion, based on my experience and

expertise in running a large national DAF for seventeen years, my consulting practice, and my

review of the documents identified in Exhibit B, that:

       14.     Donors are only entitled to advise DAFs with respect to (1) investment of

proceeds from donated assets, and (2) grants that DAFs, including Fidelity Charitable, will

consider. To the extent donors seek to provide advice to DAFs regarding the sale of donated

assets, DAFs nevertheless have exclusive authority to sell donated assets as they deem

appropriate and in the best interests of the charity.

       15.     Fidelity Charitable’s policies and practices relating to the liquidation of donated

securities are in accord with the IRS definition of a DAF, DAF standards and best practices, its

own Circular, and its charitable mission.

       16.     Fidelity Charitable’s relationship with FMR LLC is appropriate.

IV.    THE ROLE OF “ADVICE” AND BEST PRACTICES WITH RESPECT TO DONOR ADVISED
       FUNDS

       17.     The philanthropic giving instrument entitled “donor advised fund” has been

around for about 90 years. With the advent and success of Fidelity Charitable in the early 1990s,

DAFs became national in scope. Over the last twenty-five years, they have become one of

America’s most favored ways to make charitable donations.

       18.     The term donor advised fund aptly describes the instrument. A donor gives

assets (e.g., cash, stock, real estate) to a DAF, unconditionally and irrevocably. The donor then



                                                  4
                                            CONFIDENTIAL
is able to give advice on how the proceeds of the gift will be invested in, and granted out of, the

fund into which those proceeds are placed. Hence “donor advised fund.”

           19.      The publicly-available policies issued by a wide range of leading DAFs illuminate

the nature of the advice that donors may provide. Each of these makes clear that contributions

are irrevocable, the DAF’s authority to control assets following their donation is exclusive, and,

most relevant here, donors may provide advice with respect to (1) the investment of the proceeds

of any donated assets among investment options, and (2) possible grants from the fund.

           20.      Specifically, I have conducted a review of the current policies published by the

eleven largest donor advised funds. (This is not my first time examining the published policies

of other donor advised funds; during my tenure at Vanguard Charitable, from time to time, I had

occasion to review the policy guidelines of other DAFs in force at the time. Generally speaking,

the policies and guidelines in place today have not changed materially during the past several

years.) In 2017, total assets held by DAFs exceeded $110 billion. 1 The eleven charities I discuss

in this report account for approximately $70 billion of that total. What follows are specific

written statements from the six largest of these eleven charities about the ownership and

authority over contributed assets, and the donor’s entitlement to provide advice. 2

           21.      The 2017 Fidelity Charitable Policy Guidelines: Program Circular state that

“Contributions to Fidelity Charitable are irrevocable.” 3 The Circular goes on to state: “Once

Fidelity Charitable accepts a contribution, it is irrevocable and is owned and controlled by the

Trustees. The Trustees have exclusive legal control over all contributed assets. Contributions to



1
 Alex Daniels, Value of Donor-Advised Funds Soars Above $110 Billion, The Chronicle Of Philanthropy (Nov. 13,
2018), https://www.philanthropy.com/article/Value-of-Donor-Advised-Funds/245074 (last visited Sept. 26, 2019).
2
  The policies and guidelines of the remaining five DAFs contain similar language to the statements I have identified
in the paragraphs that follow.
3
    Fidelity Charitable Policy Guidelines: Program Circular at 1.
                                                          5
                                                  CONFIDENTIAL
Fidelity Charitable are not refundable.” 4 The Circular also provides that “Account Holders, and

certain authorized advisors and third-party individuals, may recommend how funds in a Giving

Account are allocated among one or a combination of available investment options.” 5 Moreover,

“Account Holders and certain authorized advisors or third-party individuals have grant

recommendation privileges.               Grants may be recommended to qualified charitable

organizations… Grant recommendations are not binding, and are subject to review and approval

by the Trustees in their sole discretion.” 6

        22.      The Vanguard Charitable Policies and Guidelines similarly provide: “Once

Vanguard Charitable receives the contributed assets and all required paperwork in good order,

the donor no longer has control over the assets.” 7 In addition, “Once accepted by Vanguard

Charitable, contributions are unconditional and irrevocable.” “[W]hen contributing, the donor

cannot impose any restrictions or conditions that prevent Vanguard Charitable from freely and

effectively using the gift to further its mission.” 8 Donors to Vanguard Charitable may provide

advice as to the investment and distribution of the proceeds of their giving accounts: “After a

contribution is liquidated, the net proceeds are invested, based on the recommendation of an

account’s advisor or interested party, in any combination of Vanguard Charitable’s investment

options,” 9 and “[o]nce an account is funded, account advisors and authorized interested parties

may recommend grants at any time to qualified 501(c)(3) public charities.” 10        Of course,




4
  Id. at 4.
5
  Id. at 9.
6
  Id. at 15.
7
  Vanguard Charitable, Policies and Guidelines at 3.
8
  Id. at 7.
9
  Id. at 17.
10
   Id. at 19.
                                                       6
                                                CONFIDENTIAL
“Vanguard Charitable’s board of trustees maintains ultimate authority over all grant

distributions.” 11

        23.     The Schwab Charitable Fund Program Policies and Guidelines state that “All

contributions are irrevocable.” In other words, “Donated assets are no longer counted among the
                                                                                                            12
account holder’s personal investments and are, in fact, the property of Schwab Charitable.”

The guidelines explain that “all contributions accepted by Schwab Charitable are both

irrevocable and unconditional … [and are] subject to the exclusive legal authority and control of

Schwab Charitable as to their use and distribution.” 13           Donors to Schwab Charitable “can

recommend a name for their account,” 14 “may recommend that their account assets be allocated

among a variety of investment pools selected and monitored on a continuing basis by Schwab

Charitable,” 15 and “can recommend grants of $50 or more to charities at any time.” 16 Again,

“Schwab Charitable may deny grant recommendations…” 17

        24.     The Silicon Valley Community Foundation Advised Fund Agreement states,

“As required by law, all assets contributed to funds become irrevocable gifts to SVCF, and legal

control and responsibility for the funds rest with SVCF.” 18 “In making a gift to SVCF, donors

give up all right, title and interest to the assets contributed.” 19 SVCF describes the “advisory

privileges” of a donor as “including grant recommendations, investment recommendations,

naming the fund and appointment of other fund advisors and successor advisors.” 20



11
   Id.
12
   Schwab Charitable, Program Policies and Guidelines at 4.
13
   Id. at 14.
14
   Id. at 4.
15
   Id. at 20.
16
   Id. at 23.
17
   Id.
18
   Silicon Valley Community Foundation Advised Fund Agreement, Appendix – Fund Terms and Conditions at 1.
19
   Id.
20
   Id. at 2.
                                                     7
                                             CONFIDENTIAL
        25.      National Philanthropic Trust’s Guide To Your Donor Advised Fund declares,

“Once NPT approves and accepts your contribution, it is irrevocable. NPT retains exclusive

legal control over the contributed asset and you may not impose any material restriction or

condition on the gifts.” 21 With respect to the privileges of a donor, the Guide states that donors

“have the opportunity to: Contribute the widest range of assets[;] Recommend grants to qualified

charities in the U.S. and around the world[;] Choose from a wide range of investment options[;]

[and] Establish a legacy in perpetuity by naming successors to your fund.” 22

        26.      The Goldman Sachs Philanthropy Fund Program Circular states, “Once a

contribution has been made to, and accepted by, the Goldman Sachs Philanthropy Fund, it is

irrevovable and non-refundable. Contributions and all related future earnings are no longer the

donor’s assets; they are the property of the Goldman Sachs Philanthropy Fund.” 23 With respect

to the rights of donors, the Program Circular states that “donors can recommend that their

irrevocable contributions to the Goldman Sachs Philanthropy Fund be allocated to specified

investment options until such time as those funds are distributed by the Goldman Sachs

Philanthropy Fund,” 24 and that “[o]nce the account is established, the donor can then make grant

recommendations.” 25

        27.      Not a single one of the policies of the eleven largest DAFs describes an advisory

privilege for donors with respect to the liquidation of donated assets. All of them make clear that

the donor’s legal right to control of the donated assets ceases at the moment of donation.




21
   National Philanthropic Trust, Guide To Your Donor Advised Fund at 1.
22
   Id.
23
   Goldman Sachs Philanthropy Fund, Program Circular at 2.
24
   Id. at 1.
25
   Id. at 2.
                                                       8
                                               CONFIDENTIAL
       28.     IRS guidelines regarding donor advised funds bolster my conclusion that donors

may provide advice to DAFs with respect to the investment of donated assets and grant-making.

Specifically, in August 2006, donor advised funds were written into the IRS tax code for the first

time through the Pension Protection Act. The IRS definition of a donor advised fund states:

               . . . the term “donor advised fund” means a fund or account—(i)
               which is separately identified through reference to contributions of
               a donor or donors, (ii) which is owned and controlled by a
               sponsoring organization, and (iii) with respect to which a donor (or
               any person appointed or designated by such donor) has, or
               reasonably expects to have, advisory privileges with respect to
               the distribution or investment of amounts held in such fund or
               account by reason of the donor’s status as a donor.

26 U.S.C. § 4966(d)(2) (emphasis added). Notably, the statute does not reference any advisory

privilege with respect to advice on the liquidation of donated assets.

       29.     Several years before the enactment of this statute, leading DAFs evidenced a

similar understanding of the role of donor advice. In particular, a group of the largest DAFs

convened in February 2002 to establish an agreed-upon framework of operating procedures and

best practices for donor advised funds. I participated in this effort on behalf of Vanguard

Charitable, and Fidelity Charitable was one of the leading participants in this initiative. Our goal

was to set forth best practices for DAFs in order to document emerging industry standards and

create a resource for DAFs. Following meetings in Washington, D.C., we published “Common

Operating Procedures for Donor Advised Funds” (the “Common Operating Procedures”) in

2002, and distributed it to the group’s participants which included Fidelity Charitable, Vanguard

Charitable, Schwab Charitable and their respective legal counsel. By 2004, the group expanded

to include T. Rowe Price Charitable (then called T. Rowe Price Program for Charitable Giving),

the Ayco Charitable Foundation, and the Greater Washington Jewish Federation. Following

2004, the group was expanded further to include National Philanthropic Trust, the New York

                                                 9
                                          CONFIDENTIAL
Community Trust, and the Greater Kansas City Community Foundation. One section of the

Common Operating Procedures is entitled “Privileges of a Donor.” In its entirety, that section

states:

                The donor makes charitable contributions to a donor advised fund
                account, and has the privilege of (i) naming the donor advised fund
                account, (ii) designating donor advisers and successor donor
                advisers, (iii) making recommendations regarding grants paid out
                of a donor advised fund account, and (iv) advising on the
                investment allocation of assets in a donor advised fund account. 26

Again, there is no reference to any privilege regarding input into the liquidation of a contributed

asset.

          30.   To the extent donors provide advice to DAFs regarding grant-making, that advice

is a suggestion or recommendation that the DAF considers and generally honors, subject to

certain conditions. For example, the Fidelity Charitable website explains that it can only make

grants to IRS-qualified public charities, does not make grants to organizations that may be

engaged in illegal or non-charitable activity, cannot make grants to private foundations, and

cannot approve grants that confer a personal benefit to the donor. 27

          31.   As reflected in the July 18, 2019 Declaration of Dennis Hearst, a Managing

Director of J. P. Morgan Chase Bank, N.A., from time to time, some donors provide DAFs with

a recommendation concerning the liquidation of donated assets, including publicly traded

securities. But as Mr. Hearst recognizes in his Declaration, the liquidation of donated assets is a

matter within the exclusive control of the charity. There is nothing inherently wrong with a

donor expressing a preference relating to the liquidation of donated securities; what is critical to




26
  Common Operating Procedures § III(B).
27
    See, e.g., Fidelity Charitable, Charities you can support, https://www fidelitycharitable.org/giving-
account/supported-charities.html (last visited Sept. 26, 2019).
                                                   10
                                            CONFIDENTIAL
understand is that, while a donor might provide “advice” regarding the liquidation of a donated

asset, the DAF has total control of the liquidation.

        32.     There is also an important difference between a donor providing advice with

respect to liquidation and a donor extracting from the DAF a promise with respect to liquidation

(as alleged here). The former may happen; the latter is impermissible. In fact, if a donor were

able to dictate the terms by which the charity sold donated assets, that would jeopardize the

donor’s ability to take a tax deduction based on the donation. This is because it would evidence

donor control over the asset, rendering the donation incomplete. The linchpin of a donor’s

ability to take a tax deduction based on the charitable gift is the relinquishment of donor control.

The DAF must make its own independent decision as to how to liquidate the donated asset, in the

best interests of the charity.

        33.     Relatedly, it is critical for a DAF to maintain a line between “advice” and

“direction,” because a donor is permitted only to advise, not to direct. DAFs commonly maintain

this distinction by establishing policies and procedures. For example, the governing body of a

DAF will typically pre-approve a number of investment pools for holding DAF assets. The

governing body directs that the DAF’s assets shall be invested in those designated pools, all of

which are approved as satisfactory choices for any DAF account. When a donor then advises as

between those pre-approved vehicles, it is clear that the direction has already been set by the

DAF’s governing body—the donor is not giving direction.

        34.     Fidelity Charitable’s written policies and procedures help maintain this boundary

between advice and direction. In particular, the Fidelity Charitable Code of Conduct provides:

                Donors cannot control their contributions once they’re made, and
                we may never imply that donors have control. It follows that
                donors may not impose restrictions or conditions on the assets in
                their donor-advised fund.
                                                 11
                                          CONFIDENTIAL
                 Donors have recommendation and advisory privileges only. 28

          35.    Finally, a DAF is a tax exempt public charity, not an investment organization.

The charity, its overseeing board, and its management have a fiduciary duty to act in the best

interests of the charity, not in the best interests of the donors to the charity. That duty includes

following the charity’s policies and guidelines that support its charitable status. As I have

explained, DAFs accordingly adopt policies and guidelines that protect their tax-exempt status

and comply with the IRS tax code by making clear that donated assets belong exclusively to the

charity; that donations are irrevocable; and that the donor only retains the privilege to provide

advice regarding the investment of and grantmaking from their cash donations, or in the event of

non-cash donations, the post-liquidation proceeds of their donation. I am not aware of any

support—in the tax code, in industry customs and practices, or in the written policies of leading

donor advised funds—for the proposition that a donor enjoys any advisory right with respect to

the liquidation of donated assets, and any promise between a DAF and a donor that provides the

donor with control over the liquidation of a donated asset would put at risk the donor’s ability to

take advantage of the favorable tax treatment that Congress has provided for gifts to donor

advised funds.

V.        FIDELITY CHARITABLE’S POLICIES AND PRACTICES REGARDING LIQUIDATION ARE
          CONSISTENT WITH OTHER LEADING DAFS

          36.    It is my opinion based on my experience and my review of the exhibits described

herein that Fidelity Charitable’s policies and practices regarding the liquidation of donated shares

of stock are consistent with those of other leading DAFs.




28
     FID-FRBN-0031125.
                                                12
                                          CONFIDENTIAL
        A.       DAFs Sell Donated Stock As Quickly As Possible

        37.      Importantly for this matter, the liquidation of marketable securities as soon as

possible is a standard practice of DAFs and is clearly set forth in the Fidelity Charitable Program

Circular and the equivalent documents published by other leading DAFs.

        38.      As I noted above, I am familiar with and have reviewed the current publicly-

available written program policies and guidelines of eleven of the largest DAFs. All of them

accept donations of publicly-traded securities. All of them also publicly state that they sell

donated assets as quickly as possible and/or maintain absolute control, authority, and discretion

over the liquidation of those assets. None of them invite donors to advise on liquidation or

provide that they are bound to adhere to such advice, if offered by donors.

        39.      The Fidelity Charitable Policy Guidelines: Program Circular state that Fidelity

Charitable “will liquidate contributions as quickly as possible after all the requisite paperwork

has been received, and after the assets have been received in good order.” 29 The Program

Circular also states: “Upon receiving the appropriate paperwork and the donated securities in

good order, Fidelity Charitable will generally sell the securities at the earliest date possible, but

reserves the right to sell at any time.” 30

        40.      Notably here, given the Plaintiffs’ allegations regarding J.P. Morgan in Paragraph

8 of their Complaint, the National Philanthropic Trust Guide To Your Donor Advised Fund

states, “Certain assets, such as publicly-traded stock, may be liquidated immediately while other

contributions will be liquidated as soon as practical.” 31 “NPT retains exclusive legal control

over the contributed asset and you may not impose any material restriction or condition on the



29
   Fidelity Charitable Policy Guidelines: Program Circular at 5.
30
   Id. at 6.
31
   National Philanthropic Trust, supra note 21, at 1.
                                                        13
                                                 CONFIDENTIAL
gift.” 32 The J.P. Morgan Charitable Giving Fund is administered by National Philanthropic

Trust. The July 18, 2019 Declaration of Dennis Hearst that I previously referenced is consistent

with the National Philanthropic Trust Guide To Your Donor Advised Fund. In his declaration,

Mr. Hearst states that “[i]t was and is my understanding that a donor may recommend, but may

not dictate, the terms of how the Fund and/or NPT liquidate donated assets such as publicly

traded securities. While donors may offer their recommendation with respect to liquidation, they

are not permitted to dictate the timing, price or manner of the liquidation of publicly traded

securities. Those issues are solely in the control of the Fund.” The declaration is consistent with

the guidance set out by National Philanthropic Trust and further supports my opinion that

Fidelity Charitable’s policies regarding liquidation are consistent with other leading DAFs.

There is, however, additional support for my opinion from the other major DAFs, as indicated

below.

         41.     The Vanguard Charitable Policies and Guidelines similarly provide: “Once

Vanguard Charitable receives both the appropriate donation documentation and the donated

securities in good order, the securities will be sold as quickly as possible, generally on the day

following their receipt.” 33

         42.     The Schwab Charitable Fund Program Policies and Guidelines state that

“Schwab Charitable typically liquidates contributions as quickly as possible after all required,

completed paperwork and assets have been received.” 34

         43.     The National Christian Charitable Foundation Essential Guide to NCF Giving

Solutions states that “NCF generally tries to liquidate gifted assets as soon as possible, after both



32
   Id.
33
   Vanguard Charitable, supra note 7, at 9.
34
   Schwab Charitable Fund, supra note 12, at 10.
                                                        14
                                                   CONFIDENTIAL
the necessary documentation and the assets are received in good order.” 35 “It is the general

policy of NCF to sell gifted securities received in good order the next business day after the

shares are received in NCF’s brokerage account.” 36

           44.      The Greater Kansas City Community Foundation procedures state, “The

general policy of the Community Foundation is to sell all contributed property as soon as

practical after receipt so as to minimize market risk.” 37

           45.      The Bank of America Charitable Gift Fund Program Guidelines state, “After

all paperwork is received, in good order and has been approved by the Trustee of the Bank of

America Chairtable Gift Fund, contributions (other than non-publicly traded) will generally be

sold within two (2) business days (unless it is thinly traded stock which requires Trustee

approval, a selling plan, and possible put option agreement) and the net proceeds will be invested

according to the investment objective the Donor has recommended.” 38

           46.      To the extent other leading DAFs do not state in their written policies and

guidelines that they liquidate donated assets as soon as possible, they uniformly state that

donated assets are the exclusive property of the DAF and that the DAF intends to liquidate the

assets. For example, the Goldman Sachs Philanthropy Fund Program Circular states that

“Contributions and all related future earnings are no longer the donor’s assets . . . . For

contributions such as donated securities and mutual fund shares, the Goldman Sachs

Philanthropy Fund expects to sell the shares to generate cash.” 39 The Renaissance Charitable




35
   National Christian Charitable Foundation, Essential Guide to NCF Giving Solutions at 11.
36
   Id. at 12.
37
    Greater Kansas City Community Foundation, Procedures for Establishment and Operation of Funds and
Supporting Organizations at 3.
38
     Bank of America Charitable Gift Fund Program Guidelines at 2.

39
     Goldman Sachs Philanthropy Fund, supra note 23, at 2.
                                                         15
                                                  CONFIDENTIAL
Foundation Donor Guide states, “In its sole discretion, RCF will determine the timing and

execution of a sales strategy for any asset, including a contributed asset, and reserves the right to

sell at any time.” 40     The American Endowment Foundation Donor Advised Fund Gift

Acceptance Policy states: “Upon AEF’s acceptance of the gift…AEF maintains full discretion

with respect to the gift, including but not limited to, any subsequent sale, redemption, transfer or

other disposition.” 41 And the Silicon Valley Community Foundation informs donors that “In

order for a donor to take advantage of the tax benefits that flow from a charitable gift, the gift has

to be complete—that is, the donor has to part control over the donated assets. The appearance of

donor control could put the donor’s tax deduction in jeopardy.” 42 That foundation also states:

“The board of directors and investment committee of SVCF have the right to make any or all

investment decisions regarding gifts received, except that fund advisors have advisory privileges

with respect to fund investments.        All assets contributed to funds will be managed in the

community foundation’s investment pools…”

        B.      It Is Appropriate For DAFs To Sell Donated Stock As Soon As Possible

        47.     I am familiar with the typical practice of liquidating donated assets as quickly as

possible not only from my review of the policies and guidelines of leading DAFs, but also from

my seventeen years of experience in leading a major national DAF and interacting with other

national DAF leaders during that period. There are several reasons why DAFs generally seek to

liquidate donated stock as quickly as possible and why doing so is appropriate.

        48.     First, DAFs seek to minimize market risk to the charity. By market risk, I am

referring to the risk associated with exposure to an individual security and also to the broader



40
   Renaissance Charitable Foundation, A Donor’s Guide at 9.
41
   American Endowment Foundation Donor Advised Fund Gift Acceptance Policy at 4.
42
   Silicon Valley Community Foundation, supra note 18, at 4.
                                                    16
                                             CONFIDENTIAL
market; for example, the market risk associated with holding any individual equity is that the

price of that security—and the broader market—may decline over time. Accordingly, DAFs do

not speculate in investment market conditions or specific stock values as that is not part of their

charitable mission or their area of core competence.         Selling donated assets quickly is an

effective strategy to minimize market risk and eliminate speculation.

       49.     Second, DAFs are public charities, not registered investment advisors; their core

competency is giving money away for the public good, and not analyzing and trading stocks.

Selling donated assets (including stock and, notably, assets that may be less liquid) as quickly as

possible allow DAFs to focus their resources on the “giving away” that is core to their missions.

       50.     Third, and relatedly, many DAFs receive donations of cash and non-cash assets of

all kinds, including publicly-traded securities, non-traded securities like limited partnerships, real

estate, cryptocurrency, and more. A DAF would need to retain investment advisors with a wide

range of expertise just to analyze and develop a customized trading strategy for every stock that

is donated, and the full array of non-cash assets. To be sure, some DAFs, including Fidelity

Charitable, offer special programs (Fidelity Charitable’s Charitable Investment Advisor Program

– CIAP) that involve the retention of an investment advisor by the charity for purposes of

making investment decisions about the assets in a particular account. To my knowledge, in all

such cases, these accounts remain subject to certain guidelines and limitations imposed by the

charity, governed by the interests of the charity exclusively (and not the interests of the donor),

and subject to the aforementioned principles regarding donor control. It is my understanding that

the Fairbairns were not enrolled in such a program. With the exception of programs like CIAP,

in which investment advisors provide advice about specific accounts, I am not aware of any DAF




                                                 17
                                           CONFIDENTIAL
that utilizes this strategy or practice with respect to donations the proceeds of which will be

allocated to a common investment pool.

        51.     Fourth, DAFs are subject to governance controls, which approve prudent

investment options in which the charity’s assets may be invested pending distribution. Prompt

liquidation of the donated securities allows the proceeds from the sale of those shares to be

invested in the prudent investment options approved by the charity in accordance with the DAF’s

governance structure. A prudent investment for this purpose is one that allows for both the

potential growth of assets available over time and also the easy and prompt liquidation of the

assets at the point when a grant is recommended, reviewed, and approved. The investment in

approved, prudent vehicles increases the charity’s ability to fulfill its mission to support the

public good.

        52.     Thus, as a policy matter, it makes sense and is appropriate for a DAF to sell

shares as soon as possible.

VI.     FIDELITY CHARITABLE’S RELATIONSHIP WITH FIDELITY IS ENTIRELY APPROPRIATE

        53.     Plaintiffs’ Complaint questions the relationship between Fidelity Charitable and

for-profit Fidelity entities.

        54.     It is entirely appropriate and standard in the DAF charitable sector for sponsoring

charities to have relationships with for-profit corporate entities including those that might have

the same brand name. Like any other charitable enterprise, DAFs need a range of goods and

services that are best provided by other entities. As illustrations, DAFs need to have technology

platforms that operate securely and effectively, they need a brokerage house to execute trades,

and they need to be able to invest their funds. Hence, for example, Vanguard Charitable

executes its trading activity through Vanguard Brokerage Services, and most of the Vanguard


                                                18
                                          CONFIDENTIAL
Charitable investment pools are invested in Vanguard mutual funds. As another example, The

Goldman Sachs Philanthropy Fund receives administrative services from a wholly-owned

subsidiary of The Goldman Sachs Group, Inc., and its investment manager is Goldman Sachs

Asset Management, L.P. These contractual relationships are clearly disclosed in the DAF’s

written policies and guidelines.

       55.     From my experience watching Fidelity Charitable over twenty years and from my

review of the materials in Exhibit B, it is clear that Fidelity Charitable has continually offered a

broad array of charitable services. This includes a website with wide-ranging functionality from

a best-in-class donor-advisor experience, extensive education materials, access to Fidelity

Charitable governance documents and clear articulation of how the DAF operates. Additionally,

Fidelity Charitable provides expertise in how donors might contribute a wide variety of illiquid

assets (real estate, LLC interests, etc). Yet another example is that the charity enables qualified

and screened financial advisors to manage DAF accounts within carefully considered, prescribed

guidelines. Finally, the charity has always been a leader in bringing new philanthropic tools to

the DAF sector. Examples incude the grant “widget,” the open investment platform, and the

Charitable Investment Advisor Program (CIAP). All of these quality services are supported by

the team from FMR LLC whose services the Trustees of Fidelity Charitable contracted. Not

only are the services provided to the charity of high quality and great value to donors and the

ultimate grant recipients, but they are provided at fair value or better (see below).

       56.     Fidelity Charitable is governed by a Board of Trustees that includes nine members

(plus one Trustee Emeritus), and, unlike some other DAFs, the trustees are not currently

affiliated with FMR LLC in any way. This is strong evidence of the independence of Fidelity

Charitable.   Of course, the governing boards of all DAFs are required to make fiduciary


                                                 19
                                          CONFIDENTIAL
decisions in the best interests of their charities. Obtaining services from organizations that share

the same brand can be consistent with that fiduciary duty. I understand that Fidelity Charitable

conducts an annual review of its relationship with FMR LLC designed to ensure that it is

receiving at least fair value for the services that FMR LLC provides. This review is similar to

how Vanguard Charitable ensures it receives high value annually from its service providers. In

the materials I have reviewed, the Treasurer of Fidelity Charitable has undertaken that analysis

and concluded that the charity is receiving at least fair market value. 43 A chart in this analysis

depicts in broad strokes the “people, market, technology and services” that FMR LLC provides

to Fidelity Charitable. 44 To my knowledge, there is no other set of services provided in the DAF

sector that approaches the extent of these services, and they are all provided to Fidelity

Charitable at a “fair value (or better) for the fees it is paying FMR LLC.” 45 This annual review

process is a thorough means of ensuring that Fidelity Charitable’s relationship with FMR LLC is

overseen professionally and is fair and appropriate.

        57.     Additionally, it is important to understand that there are only two ongoing fees

incurred by the donor advised fund in the course of its normal operation. First, there is an

administrative fee charged at the account level that pays for the operations (people, technology,

processing, etc.) of the charity. The administrative fee is the true revenue of the organization

(not the amount of contributions). In the case of Fidelity Charitable, the administrative fee

charged to the DAF accounts is the revenue of the charity and goes to pay for the expense of all

the services provided by FMR LLC pursuant to the Master Services Agreement between the

Trustees of Fidelity Charitable and FMR. The majority of these expenses are to compensate the



43
   Annual Review of the Master Services Agreement (“MSA Review”) (2016-2018).
44
   MSA Review (2017) at slide 7.
45
   Id. at slide 3.
                                                   20
                                            CONFIDENTIAL
hundreds of employees of FMR LLC that service the charity. 46 Fidelity Charitable is able to

provide a wide menu of valued services while charging administrative fees on individual

accounts that are often the lowest in the DAF sector. In all, Fidelity Charitable is offering the

widest array of DAF products and services in the sector, of recognized high quality, at very low

expenses to account holders, and at a fair, arms-length rate from FMR LLC.

           58.      The second fee is the investment fee charged by the manager of the underlying

investments of the pools. The majority, but not all, of the investment pools offered by Fidelity

Charitable invest in Fidelity mutual funds. The fund expense ratios that Fidelity Charitable

charges on these investments are a straight pass-through from FMR (i.e., there is no incremental

markup by either party). 47             An example of the benefit that flows from this investment

arrangement is that the fund expense ratios on the two most favored investment options at

Fidelity Charitable (the Money Market Pool and the Total Market Index Pool, which represent

about 39% of the charity’s total pooled investment funds as of December 31, 2017) 48 are less

than two-tenths of one percent (<.0020% per annum). 49 That is very solid value for Fidelity

Charitable and positive for the eventual recipient charities who receive grants.

           59.      To the extent donors contribute publicly-traded securities to DAFs, DAFs charge

commissions associated with the liquidation of those securities. These fees are clearly disclosed

in DAF policies and guidelines including the Fidelity Charitable Program Circular. 50




46
   MSA Review (2016) at slide 7; (2017) at slide 8; (2018) at slide 8.
47
   See https://www fidelitycharitable.org/giving-account/what-it-costs.html (last visited Sept. 26, 2019).
48
   Fidelity Investments Charitable Gift Fund Financial Statements For The Years Ended June 30, 2018 and 2017,
https://www.fidelitycharitable.org/content/dam/fc-public/docs/fc/audited-financial-statements-2018-2017.pdf (last
visited Sept. 26, 2019).
49
     Fidelity Charitable Policy Guidelines: Program Circular at 23.
50
     Id. at 22.

                                                          21
                                                   CONFIDENTIAL
EXHIBIT B
1             IN THE UNITED STATES DISTRICT COURT
2           FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                                 - - -
4    EMILY FAIRBAIRN and             :    Case No.
5    MALCOLM FAIRBAIRN,              :    3:18-CV-4881
6                Plaintiffs          :
7              vs.                   :
8    FIDELITY INVESTMENTS            :
9    CHARITABLE GIFT FUND,           :
10             Defendants.           :
11   __________________________
12
13
14
15        Videotaped Deposition of BENJAMIN PIERCE,
16        taken at One Logan Square, 130 North 18th
17        Street, 11th Floor, Philadelphia, Pennsylvania,
18        commencing at 9:00 a.m., Wednesday, November 20,
19        2019, before Rose A. Tamburri, RPR, CM, CCR,
20        CRR, USCRA Speed and Accuracy Champion and
21        Notary Public.
22
23
24   JOB No. 3607925
25   PAGES 1 - 251

                                                         Page 1

                           Veritext Legal Solutions
                                866 299-5127
1                      I N D E X
2
3    TESTIMONY OF   BENJAMIN PIERCE
4       BY MS. PATHAK............................6
5       BY MR. DULBERG.........................248
6
7
8
9                    E X H I B I T S
10   EXHIBIT NO.       DESCRIPTION               PAGE NO.
11
12   Exhibit 2000     Policies and Guidelines        161
13                    of Vanguard Charitable
14   Exhibit 2001     Annual Review of the           209
15                    Master Services
16                    Agreement - Bates Nos.
17                    FID-FRBN-0043628 - 35
18
19
20
21
22
23
24
25

                                                  Page 3

                      Veritext Legal Solutions
                           866 299-5127
1        Q.     Without breaching any confidentiality
2    obligation that you might have, can you
3    describe your sixth client; is it a donor or
4    advisor or a family or --
5        A.     Yes.   Oh, I'd have to amend my
6    answer, seven clients.          You just reminded me
7    of one.    So one family, that's the one I
8    omitted in my thinking earlier, one very --
9    actually two very well known global -- U.S.
10   public charities, but they do have global
11   scope, one donor-advised fund and a char --
12   another one is a charity that works
13   specifically with a -- a group of like-minded
14   charities, and another one is a for-profit
15   company.
16       Q.     Do you help these clients set up
17   donor-advised funds?
18       A.     That potentially is one of the things
19   we do.
20       Q.     Do you help your clients determine
21   ways in which they might be recipients of
22   grants from donor-advised funds?
23       A.     Yes.
24       Q.     What other kinds of services do you
25   provide?

                                                   Page 26

                        Veritext Legal Solutions
                             866 299-5127
1    investment options; right?
2        A.      Yes.
3        Q.      And if a donor-advised fund ignores
4    the recommendation, does the donor have any
5    recourse?
6                   MR. DULBERG:             Same objections.
7                   THE WITNESS:             They can make
8    another recommendation to put into a different
9    investment, approved investment.
10   BY MS. PATHAK:
11       Q.      If a donor makes -- if the donor's
12   original recommendation was to place the money
13   into one of the approved investment options
14   and the DAF ignored that recommendation, does
15   the donor have any recourse?
16                  MR. DULBERG:             Objection.   Calls
17   for a legal conclusion, incomplete
18   hypothetical.
19                  THE WITNESS:             Yes, I'm not -- I'm
20   sorry.   I'm not an attorney, so I can't render
21   an opinion on that.
22   BY MS. PATHAK:
23       Q.      You don't have a JD; right?
24       A.      Correct.
25       Q.      And do you have any legal training?

                                                          Page 41

                            Veritext Legal Solutions
                                 866 299-5127
1        Q.     What would be the basis of the IRS's
2    concern?
3        A.     I'm not entirely sure.
4        Q.     Okay.
5                   Do donors have an expectation that
6    their grant recommendations will be followed,
7    as long as they meet the due diligence
8    process?
9                   MR. DULBERG:         Objection, calls for
10   speculation.
11                  THE WITNESS:         I don't know about
12   what the donors speculate.
13   BY MS. PATHAK:
14       Q.     So you're not sure whether donors
15   think that as long as they make a legitimate
16   grant recommendation, that they're going to be
17   able to see those charities receive monies
18   from their accounts?        You just don't know what
19   donors expect; is that right?
20       A.     So what I do know is I have had
21   conversations with donors over the years in my
22   17 years leading Vanguard Charitable, and that
23   is a question that gets asked and -- because
24   there can -- you know, they want to know and
25   -- and so if -- if everything is in good

                                                     Page 87

                        Veritext Legal Solutions
                             866 299-5127
1    order, the ones I've talked to I think have
2    confidence that their charitable work will be
3    fulfilled through these donor-advised funds.
4    BY MS. PATHAK:
5        Q.   About how many donors did you speak
6    to at your time as president of Vanguard
7    Charitable?
8        A.   Several hundred.
9        Q.   And you said the question was asked a
10   lot; is that accurate?
11       A.   Asked -- asked periodically.
12       Q.   And you felt that the donors had some
13   confidence that as long as they followed the
14   rules about grant recommendations, that those
15   would be followed?
16                 MR. DULBERG:         Objection, vague.
17                 THE WITNESS:         Yes.
18                 MS. PATHAK:        Okay.
19   BY MS. PATHAK:
20       Q.   Do you expect that the same would be
21   true of donors who set up accounts with
22   Fidelity Charitable?
23                 MR. DULBERG:         Same objection.
24                 THE WITNESS:         I don't -- don't
25   know.

                                                    Page 88

                       Veritext Legal Solutions
                            866 299-5127
1                MR. DULBERG:           Objection.    His
2    report speaks for itself.
3                THE WITNESS:           The report provides
4    lots of information around how donor-advised
5    funds operate, their guidelines.
6    BY MS. PATHAK:
7        Q.   So all of the bases for your opinion
8    that a donor is not allowed to provide advice
9    about liquidation, all of those bases are in
10   your report; right?
11       A.   Right.
12       Q.   Okay.
13               So even though -- even though it's
14   your opinion that donors are not allowed to
15   provide advice about the liquidation of
16   donated assets, in paragraph 31, you agree
17   that, in fact, and this is just a second line,
18   some donors provide DAFs with a recommendation
19   concerning a liquidation of donated assets.
20       A.   I'm sorry, where are you, counselor?
21       Q.   I'm in paragraph 31.
22       A.   Yeah, okay.       Okay.        And now may you
23   please repeat that?
24       Q.   Of course, yeah.
25               So you agree that donors, in fact,

                                                      Page 97

                       Veritext Legal Solutions
                            866 299-5127
1    do provide DAFs with a recommendation
2    regarding the liquidation of donated assets;
3    right?
4                  MR. DULBERG:            Objection.
5                  THE WITNESS:            I think I stated
6    previously that donors can say anything they
7    want to the charities.
8    BY MS. PATHAK:
9        Q.     You write in this paragraph, "There
10   is nothing inherently wrong with a donor
11   expressing a preference related to the
12   liquidation of donated securities"; right?
13       A.     Right.
14       Q.     So you said earlier that a donor may
15   not provide advice about the liquidation of a
16   donated asset?
17       A.     I don't -- I don't believe I said
18   that.    I believe I said donors can give advice
19   about anything, whether it's liquidation or
20   about the name of their account or about any
21   number of things.
22       Q.     So they can give advice -- a donor
23   can give advice about whatever they want,
24   including liquidation --
25       A.     Um-hmm.

                                                        Page 98

                          Veritext Legal Solutions
                               866 299-5127
1        Q.     -- but in your opinion, the donor
2    cannot direct how a donated asset is
3    liquidated; right?
4        A.     Correct.
5        Q.     And your basis for your opinion that
6    a donor is not allowed to direct the
7    liquidation of a donated asset, one basis is
8    your review of the policies --
9        A.     Um-hmm.
10       Q.     -- that DAFs maintain; correct?
11       A.     Correct.
12       Q.     And is another basis for your opinion
13   the statutory provision that we were looking
14   at a few moments ago?
15       A.     Yes.
16       Q.     That's in paragraph --
17       A.     Yes.
18       Q.     So in your view, this statutory
19   provision prohibits a donor from directing how
20   a liquid -- a donated asset is liquidated;
21   correct?
22       A.     This provision, as I said before,
23   very specifically speaks to the advisory
24   privileges that account advisors would have
25   and it does not mention advisory privileges on

                                                      Page 99

                           Veritext Legal Solutions
                                866 299-5127
1    BY MS. PATHAK:
2        Q.   That concept of relinquishing control
3    is a legal concept; correct?
4                MR. DULBERG:           Objection.
5                THE WITNESS:           I don't know.
6    BY MS. PATHAK:
7        Q.   Because you're not a legal expert;
8    right?
9        A.   Yes.
10       Q.   And the last reason why it's
11   impermissible for a DAF to make a promise to a
12   donor that it will liquidate assets in a
13   certain way is because that's just not what
14   DAFs do; right?
15               MR. DULBERG:           Objection.
16               THE WITNESS:           Right.
17   BY MS. PATHAK:
18       Q.   That's based on your experience
19   running a DAF for 17 years; right?
20       A.   Yes.
21       Q.   And your observation about how DAFs
22   actually operate; correct?
23       A.   Yes.
24       Q.   So in your experience, DAFs don't
25   ever promise donors how they're going to

                                                     Page 106

                       Veritext Legal Solutions
                            866 299-5127
1    BY MS. PATHAK:
2        Q.      So, Mr. Pierce, you've said that DAFs
3    don't -- in your experience, DAFs don't make
4    promises, they don't make promises about how
5    an asset will be liquidated; right?
6        A.      Right.
7        Q.      And they don't make promises to
8    follow a grant recommendation even if due
9    diligence has been satisfied; right?
10       A.      Right.
11       Q.      They don't make promises about
12   following an investment recommendation even if
13   it's a recommendation to invest in one of the
14   available options; right?
15       A.      Right.
16       Q.      And this is based on your experience
17   as president of Vanguard Charitable; right?
18                  MR. DULBERG:           Objection, asked and
19   answered.
20                  THE WITNESS:           Right.
21   BY MS. PATHAK:
22       Q.      Is it also based on the experience
23   that you've had with Acadia?
24       A.      Not Acadia so much, but conversations
25   with the other heads of the various national

                                                      Page 138

                          Veritext Legal Solutions
                               866 299-5127
1    programs over the last 20 years.
2        Q.   Can you tell me more about those
3    conversations?
4        A.   Yes.
5        Q.   Can you do that now?
6                 MR. DULBERG:          Objection, vague.
7    You can answer.
8                 THE WITNESS:          So in my 17 years as
9    head of Vanguard Charitable, I purposely would
10   reach out to other donor-advised fund leaders,
11   community foundation leaders, federation
12   leaders, national programs, met with -- and to
13   build bridges.    The goal is to raise all boats
14   charitably and get more money to the public
15   good.
16                So I met with the various
17   presidents of Vanguard Charitable.           I have not
18   met Pam Norley, I guess is her name, the
19   current one, but met all the other ones, spoke
20   with them.   Lorie Slutsky at the New York
21   Community Trust, Anne Boyce Cetaro {ph}, Kim
22   Wright-Violich and Kim Lawghton at Schwab
23   Charitable, Emmitt Carson at Silicon Valley
24   and one -- and Eileen Heisman at NPT and would
25   talk about the state of the donor-advised fund

                                                   Page 139

                       Veritext Legal Solutions
                            866 299-5127
1    sector.    So wide-ranging conversations with
2    them.
3        Q.     And those conversations --
4                  (Brief interruption.)
5                  MR. DULBERG:         Let's go off the
6    record for a moment.
7                  MS. PATHAK:        The time is 12:07.
8    Going off the video record.
9                  (Brief pause.)
10                 THE VIDEOGRAPHER:              The time is
11   12:08.    On the video record.
12   BY MS. PATHAK:
13       Q.     Did you have conversations about
14   whether promises were made to donors about any
15   of the topics we discussed?
16                 MR. DULBERG:         Objection, vague.
17                 THE WITNESS:         Over the years, a
18   variety of conversations around investment
19   options of the development of advisor
20   programs, about granting practices and about
21   IRS and legislative concerns, regulatory
22   concerns around donor-advised funds.                So yes,
23   a number of those topics generally.
24   BY MS. PATHAK:
25       Q.     About how many conversations did you

                                                        Page 140

                       Veritext Legal Solutions
                            866 299-5127
1                MS. PATHAK:         Okay.
2    BY MS. PATHAK:
3        Q.   Other than your conversations with
4    some presidents of Fidelity Charitable, what
5    is your basis for believing that Fidelity
6    Charitable acts in the same way that you acted
7    at Vanguard Charitable?
8                MR. DULBERG:          Objection, vague.
9                THE WITNESS:          As I believe I
10   stated, there are a very good number of donors
11   to Vanguard Charitable who also had
12   donor-advised accounts at Fidelity Charitable,
13   and I had occasion to speak to a number of
14   those.
15   BY MS. PATHAK:
16       Q.   Was it -- when you were president of
17   Vanguard, did -- did donors ever ask you about
18   the liquidation of donated assets?
19               MR. DULBERG:          Objection to the
20   form.
21               THE WITNESS:          Yes.
22   BY MS. PATHAK:
23       Q.   How many times?
24       A.   To me personally?
25       Q.   Yes.

                                                  Page 146

                      Veritext Legal Solutions
                           866 299-5127
1        A.    A rough guess would be 50 times.
2        Q.    And did donors ask other individuals
3    at Vanguard Charitable, people who worked
4    below you, did donors ask those individuals
5    about the liquidation of donated assets?
6                  MR. DULBERG:          Objection,
7    foundation.
8                  THE WITNESS:          Yes.
9    BY MS. PATHAK:
10       Q.    About how many times?
11                 MR. DULBERG:          Objection.
12                 THE WITNESS:          I have no idea.
13   BY MS. PATHAK:
14       Q.    Do you think it was common?
15                 MR. DULBERG:          Objection, vague.
16                 THE WITNESS:          I really can't -- I
17   don't know.
18   BY MS. PATHAK:
19       Q.    Was it common for donors to express
20   preferences about the liquidation of donated
21   assets?
22                 MR. DULBERG:          Objection.
23                 THE WITNESS:          No.
24   BY MS. PATHAK:
25       Q.    So of the 50 times that donors asked

                                                      Page 147

                       Veritext Legal Solutions
                            866 299-5127
EXHIBIT C
EXHIBIT D
              UNITED STATES DISTRICT COURT

           NORTHERN DISTRICT OF CALIFORNIA




EMILY FAIRBAIRN and MALCOLM         Case No. 3:18-cv-4881-JSC
FAIRBAIRN,

        Plaintiffs,
    v.
FIDELITY INVESTMENTS
CHARITABLE GIFT FUND,

        Defendant.


       REBUTTAL EXPERT REPORT OF PROF. BRIAN D. GALLE
                      October 15, 2019
                                                                    CONFIDENTIAL

31. Lastly, the Pierce Report suggests that liquidation serves the charity’s interest
in limiting investments to those deemed prudent by the DSO’s “governance
structure.” Pierce Report ¶ 51. The Report does not explain why contributed assets
cannot be evaluated individually for prudence by the relevant “structure.” Indeed,
Fidelity Charitable and other DSOs allow donors to recommend investments in
private equity funds that can be reviewed on a “case by case basis.” Fidelity
DonorFlex Program Overview, FID-FRBN-0003370. Other DSOs even allow large
donors to use their own investment advisor to select a portfolio. Silicon Valley
Community Foundation, Individually Managed Funds,
https://siliconvalleycf.org/individually-managed-funds; National Philanthropic
Trust, Donor Advised Funds—FAQ, https://www.nptrust.org/donor-advised-
funds/faq/
32. In short, the rationales offered in the Pierce Report do not justify Fidelity
Charitable’s decision to liquidate the WATT stock. DSOs do not have a uniform
policy of immediately liquidating every donated asset, but instead recognize that it
is prudent to hold some assets for a period in order to better balance risk against
return. If such a policy existed, the supposed rationales the Pierce Report offers for
it are unpersuasive.

V. The Master Services Agreement Unfairly Favors FMR LLC at the
Expense of Fidelity Charitable and its Donor-Advisors

33. The Pierce Report avers that “Fidelity Charitable’s relationship with FMR is
appropriately arms [sic] length and provides fair value to the DAF and its donors.”
¶ 61. Although a full assessment of whether FMR LLC provides fair value for the
fees charged is difficult with the available materials, at a minimum it is clear that
the Pierce Report does not persuasively establish that the fees are in fact fair.
34. As an initial matter, two factors provide powerful reasons to doubt that the
contract between Fidelity Charitable and FMR LLC is genuinely negotiated at
arm’s length in a fashion that ensures that Fidelity Charitable is not providing
excess benefits to FMR LLC. The first is the market structure of the largest
commercial DSOs. Each of these entities was established by a large, for-profit
investment advisor. Since their inception, every one of these DSOs has contracted
exclusively with the founding for-profit advisor for delivery of account management
and related customer service, and nearly exclusively for provision of investment
advice. Each for-profit offers different fee structures, and each has its own unique
history of investment returns and customer satisfaction. Nonetheless, by a
remarkable coincidence, no DSO has ever concluded that it can obtain a better deal
for its donor-advisors by contracting with any entity other than its founder. That
fact strongly suggests that DSO boards are not in fact genuinely weighing
competing investment advisors, but instead are effectively controlled by or locked

                                          11
